 


114 S2130 PCS: Department of Defense Appropriations Act, 2016
U.S. Senate
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 249 
114th CONGRESS 1st Session 
S. 2130 
IN THE SENATE OF THE UNITED STATES 
 
October 5, 2015 
Mr. Cochran (for himself, Mr. Alexander, Mr. Hoeven, Mr. Kirk, and Mr. Graham) introduced the following bill; which was read the first time 
 
 
October 6, 2015 
Read the second time and placed on the calendar 
 
A BILL 
Making appropriations for Department of Defense, energy and water development, Department of Homeland Security, military construction, Department of Veterans Affairs, and Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as An Act Making Appropriations for National Security and for Other Purposes, 2016.  2.Table of contents The table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
Sec. 4. Statement of appropriations. 
Division A—Department of Defense appropriations act, 2016 
Division B—Energy and Water Development, and Related Agencies appropriations act, 2016 
Division C—Department of Homeland Security Appropriations Act, 2016 
Division D—Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2016 
Division E—Department of State, foreign operations, and related programs Appropriations Act, 2016   
3.References 
Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.  4.Statement of Appropriations The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016.  
ADepartment of Defense Appropriations Act, 2016 
I 
Military personnel Military personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $41,038,287,000. Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $27,983,432,000. Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $12,953,400,000. Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $27,756,536,000. Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 3038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,418,714,000. Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,849,541,000. Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $697,839,000. Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,676,551,000. National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under sections 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $7,862,122,000. National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under sections 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $3,205,691,000.  IIoperation and maintenance Operation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law, $27,285,099,000: Provided, That not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes. Operation and Maintenance, NavyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law, $25,933,099,000: Provided, That not to exceed $15,055,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes. Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $5,277,785,000. Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law, $26,144,988,000: Provided, That not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes. Operation and maintenance, defense-Wide (including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $32,124,431,000: Provided, That not more than $15,000,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: Provided further, That of the funds provided under this heading, not less than $35,045,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $3,600,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: Provided further, That $9,031,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,679,992,000. Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $998,758,000. Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $277,036,000. Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,056,357,000. Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $6,746,302,000. Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,951,010,000. United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $14,078,000, of which not to exceed $5,000 may be used for official representation purposes. Environmental restoration, army (including transfer of funds)For the Department of the Army, $234,829,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, navy (including transfer of funds)For the Department of the Navy, $292,453,000, to remain available until transferred: Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, air force (including transfer of funds)For the Department of the Air Force, $368,131,000, to remain available until transferred: Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, defense-Wide (including transfer of funds)For the Department of Defense, $8,232,000, to remain available until transferred: Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, formerly used defense sites (including transfer of funds)For the Department of the Army, $233,717,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $100,266,000, to remain available until September 30, 2017. Cooperative threat reduction accountFor assistance to the republics of the former Soviet Union and, with appropriate authorization by the Department of Defense and Department of State, to countries outside of the former Soviet Union, including assistance provided by contract or by grants, for facilitating the elimination and the safe and secure transportation and storage of nuclear, chemical and other weapons; for establishing programs to prevent the proliferation of weapons, weapons components, and weapon-related technology and expertise; for programs relating to the training and support of defense and military personnel for demilitarization and protection of weapons, weapons components, and weapons technology and expertise, and for defense and military contacts, $358,496,000, to remain available until September 30, 2018. Department of defense acquisition workforce development fund (including transfer of funds)For the Department of Defense Acquisition Workforce Development Fund, $84,140,000 to remain available until September 30, 2017: Provided, That the Secretary of Defense may transfer funds provided herein to appropriations for military personnel; for operation and maintenance; for procurement; and for research, development, test and evaluation to accomplish purposes as provided for in section 1705 of title 10, United States Code: Provided further, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.  
IIIPROCUREMENT 
Aircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,465,751,000, to remain available for obligation until September 30, 2018. Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,667,167,000, to remain available for obligation until September 30, 2018. Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,914,446,000, to remain available for obligation until September 30, 2018. Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,247,426,000, to remain available for obligation until September 30, 2018. Other Procurement, Army For construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,648,874,000, to remain available for obligation until September 30, 2018. Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $17,392,174,000, to remain available for obligation until September 30, 2018. Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $3,172,822,000, to remain available for obligation until September 30, 2018. Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $728,741,000, to remain available for obligation until September 30, 2018. Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows: Carrier Replacement Program, $1,634,701,000;  
Carrier Replacement Program (AP), $683,200,000;  Virginia Class Submarine, $3,346,370,000;  
Virginia Class Submarine (AP), $1,993,740,000;  CVN Refueling Overhauls, $678,274,000;  
CVN Refueling Overhauls (AP), $14,951,000;  DDG–1000 Program, $433,404,000;  
DDG–51 Destroyer, $4,149,703,000;  Littoral Combat Ship, $1,331,591,000;  
LPD–17, $550,000,000;  Afloat Forward Staging Base (AP), $97,000,000;  
LHA Replacement (AP), $476,543,000;  LX(R) (AP), $250,000,000;  
Joint High Speed Vessel, $225,000,000;  TAO Fleet Oiler, $674,190,000;  
T–ATS(X) Fleet Tug, $75,000,000;  LCU Replacement, $34,000,000;  
Moored Training Ship (AP), $138,200,000;  Ship to Shore Connector, $204,630,000;  
Service Craft, $30,014,000;  LCAC Service Life Extension Program, $80,738,000;  
YP Craft Maintenance/ROH/SLEP, $21,838,000; and  For outfitting, post delivery, conversions, and first destination transportation, $663,970,000.  
Completion of Prior Year Shipbuilding Programs, $389,305,000. In all: $18,176,362,000, to remain available for obligation until September 30, 2020: Provided, That additional obligations may be incurred after September 30, 2020, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards. Other procurement, navy For procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $6,329,750,000, to remain available for obligation until September 30, 2018. Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $1,239,618,000, to remain available for obligation until September 30, 2018. Aircraft Procurement, Air Force For construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $15,890,661,000, to remain available for obligation until September 30, 2018. Missile procurement, air forceFor construction, procurement, and modification of missiles, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,965,869,000, to remain available for obligation until September 30, 2018. Space procurement, air force For construction, procurement, and modification of spacecraft, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,891,159,000, to remain available for obligation until September 30, 2018. Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,797,343,000, to remain available for obligation until September 30, 2018. Other procurement, air force For procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $17,997,359,000, to remain available for obligation until September 30, 2018. Procurement, Defense-Wide For expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $5,211,532,000, to remain available for obligation until September 30, 2018. Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093), $76,680,000, to remain available until expended.  IVRESEARCH, DEVELOPMENT, TEST AND EVALUATION Research, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $7,096,935,000, to remain available for obligation until September 30, 2017. Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $18,236,645,000, to remain available for obligation until September 30, 2017: Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces. Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $25,874,116,000, to remain available for obligation until September 30, 2017. Research, Development, Test and Evaluation, Defense-Wide (including transfer of funds)For expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $18,926,433,000, to remain available for obligation until September 30, 2017: Provided, That, of the funds made available in this paragraph, $400,000,000 for the Defense Rapid Innovation Program shall only be available for expenses, not otherwise provided for, to include program management and oversight, to conduct research, development, test and evaluation to include proof of concept demonstration; engineering, testing, and validation; and transition to full-scale production: Provided further, That the Secretary of Defense may transfer funds provided herein for the Defense Rapid Innovation Program to appropriations for research, development, test and evaluation to accomplish the purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer. Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $190,558,000, to remain available for obligation until September 30, 2017.  Vrevolving and management funds Defense working capital fundsFor the Defense Working Capital Funds, $1,779,568,000. National Defense Sealift FundFor National Defense Sealift Fund programs, projects, and activities, and for expenses of the National Defense Reserve Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $474,164,000, to remain available until expended: Provided, That none of the funds provided in this paragraph shall be used to award a new contract that provides for the acquisition of any of the following major components unless such components are manufactured in the United States: auxiliary equipment, including pumps, for all shipboard services; propulsion system components (engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes: Provided further, That the exercise of an option in a contract awarded through the obligation of previously appropriated funds shall not be considered to be the award of a new contract: Provided further, That none of the funds provided in this paragraph shall be used to award a new contract for the construction, acquisition, or conversion of vessels, including procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future: Provided further, That the Secretary of the military department responsible for such procurement may waive the restrictions in the first proviso on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes.  
VIother department of defense programs 
Defense health programFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $32,267,914,000; of which $30,103,891,000 shall be for operation and maintenance, of which not to exceed one percent shall remain available for obligation until September 30, 2017, and of which up to $14,812,040,000 may be available for contracts entered into under the TRICARE program; of which $365,390,000, to remain available for obligation until September 30, 2018, shall be for procurement; and of which $1,798,633,000, to remain available for obligation until September 30, 2017, shall be for research, development, test and evaluation. Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $699,821,000, of which $118,198,000 shall be for operation and maintenance, of which no less than $50,743,000 shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $21,289,000 for activities on military installations and $29,454,000, to remain available until September 30, 2017, to assist State and local governments; $2,281,000 shall be for procurement, to remain available until September 30, 2018, of which $2,281,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments; and $579,342,000, to remain available until September 30, 2017, shall be for research, development, test and evaluation, of which $569,339,000 shall only be for the Assembled Chemical Weapons Alternatives program. Drug Interdiction and Counter-Drug Activities, Defense (including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $1,013,598,000, of which $681,109,000 shall be for counter-narcotics support; $119,589,000 shall be for the drug demand reduction program; $192,900,000 shall be for the National Guard counter-drug program; and $20,000,000 shall be for the National Guard counter-drug schools program: Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act. Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $312,559,000, of which $310,459,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; and of which $2,100,000, to remain available until September 30, 2017, shall be for research, development, test and evaluation.  VIIrelated agencies Central intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $514,000,000. Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $513,923,000.  VIIIgeneral provisions 8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.  
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey.  
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein.  8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps. 
(transfer of funds)  
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $5,000,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2016: Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section.  
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Committee Recommended Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act.  (b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts.  
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2016: Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  (2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and  
(3)an identification of items of special congressional interest.  (b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement: Provided, That this subsection shall not apply to transfers from the following appropriations accounts: 
(1)Environmental Restoration, Army.  (2)Environmental Restoration, Navy.  
(3)Environmental Restoration, Air Force.  (4)Environmental Restoration, Defense-wide.  
(5)Environmental Restoration, Formerly Used Defense Sites. (TRANSFER OF FUNDS)  8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: Provided, That transfers may be made between such funds: Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer: Provided further, That except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation.  
8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees.  8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: Provided further, That no multiyear procurement contract can be terminated without 30-day prior notification to the congressional defense committees: Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year;  (2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract;  
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and  (4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract.  
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam.  
8012. 
(a)During fiscal year 2016, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year.  (b)The fiscal year 2017 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2017 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2017.  
(c)Nothing in this section shall be construed to apply to military (civilian) technicians.  8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress.  
8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: Provided further, That this section applies only to active components of the Army. 
(TRANSFER OF FUNDS)  
8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protégé Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protégé Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act.  8016.Of the amounts appropriated for Working Capital Fund, Army, $145,000,000 shall be available to maintain competitive rates at the arsenals.  
8017.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable, unsuitable, or unsafe for further use.  8018.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government.  
8019.Of the funds made available in this Act, up to $15,000,000 may be available for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making appropriations for the Department of Defense with respect to any fiscal year: Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code.  
8020.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities.  8021.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: Provided, That, upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations.  
8022. 
(a)Of the funds made available in this Act, not less than $39,805,000 shall be available for the Civil Air Patrol Corporation, of which— (1)$27,711,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counter-drug activities, and drug demand reduction activities involving youth programs;  
(2)$10,417,000 shall be available from Aircraft Procurement, Air Force; and  (3)$1,677,000 shall be available from Other Procurement, Air Force for vehicle procurement.  
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies.  8023. (a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities.  
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties.  
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during fiscal year 2016 may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development: Provided, That up to 1 percent of funds provided in this Act for support of defense FFRDCs may be used for planning and design of scientific or engineering facilities: Provided further, That the Secretary of Defense shall notify the congressional defense committees 15 days in advance of exercising the authority in the previous proviso.  
(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2016, not more than 5,750 staff years of technical effort (staff years) may be funded for defense FFRDCs: Provided, That, of the specific amount referred to previously in this subsection, not more than 1,125 staff years may be funded for the defense studies and analysis FFRDCs: Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP).  
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2017 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates.  (f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by $65,000,000.  
8024.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy, or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act.  
8025.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives.  8026.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section.  
8027. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country.  (2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country.  
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2016. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party.  (c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code.  
8028.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act.  8029. (a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force.  
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary.  (c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b).  
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 479a–1).  8030.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000.  
8031.The Secretary of Defense shall issue regulations to prohibit the sale of any tobacco or tobacco-related products in military resale outlets in the United States, its territories and possessions at a price below the most competitive price in the local community: Provided, That such regulations shall direct that the prices of tobacco or tobacco-related products in overseas military retail outlets shall be within the range of prices established for military retail system stores located in the United States.  
8032. 
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement.  (b)The fiscal year 2017 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2017 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2017 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds.  
8033.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2017: Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947 (50 U.S.C. 3093) shall remain available until September 30, 2017.  
8034.Notwithstanding any other provision of law, funds made available in this Act for the Defense Intelligence Agency may be used for the design, development, and deployment of General Defense Intelligence Program intelligence communications and intelligence information systems for the Services, the Unified and Specified Commands, and the component commands.  8035.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 may be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities.  
8036. 
(a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code.  (b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense.  
(c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion.  8037.None of the funds appropriated by this Act and hereafter shall be available for a contract for studies, analysis, or consulting services entered into without competition on the basis of an unsolicited proposal unless the head of the activity responsible for the procurement determines— 
(1)as a result of thorough technical evaluation, only one source is found fully qualified to perform the proposed work;  (2)the purpose of the contract is to explore an unsolicited proposal which offers significant scientific or technological promise, represents the product of original thinking, and was submitted in confidence by one source; or  
(3)the purpose of the contract is to take advantage of unique and significant industrial accomplishment by a specific concern, or to insure that a new product or idea of a specific concern is given financial support: Provided, That this limitation shall not apply to contracts in an amount of less than $25,000, contracts related to improvements of equipment that is in development or production, or contracts as to which a civilian official of the Department of Defense, who has been confirmed by the Senate, determines that the award of such contract is in the interest of the national defense.  
8038. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— (1)to establish a field operating agency; or  
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters.  (b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and the Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department.  
(c)This section does not apply to— (1)field operating agencies funded within the National Intelligence Program;  
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats;  (3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense; or  
(4)an Air Force field operating agency established to administer the Air Force Mortuary Affairs Program and Mortuary Operations for the Department of Defense and authorized Federal entities.  8039. (a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— 
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function;  (2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— 
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or  (B)$10,000,000; and  
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— (A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or  
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code.  (b) (1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— 
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O’Day Act (section 8503 of title 41, United States Code);  (B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or  
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)).  (2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code.  
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities. (RESCISSIONS)  8040.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
Cooperative Threat Reduction Account, 2014/2016, $23,727,000;  Other Procurement, Air Force, 2014/2016, $78,000,000;  
Cooperative Threat Reduction Account, 2015/2017, $13,345,000;  Aircraft Procurement, Army, 2015/2017, $68,000,000;  
Aircraft Procurement, Air Force, 2015/2017, $139,976,000;  Missile Procurement, Air Force, 2015/2017, $212,000,000;  
Other Procurement, Air Force, 2015/2017, $9,000,000;  Research, Development, Test and Evaluation, Army, 2015/2016, $9,299,000;  
Research, Development, Test and Evaluation, Air Force, 2015/2016, $665,000,000; and  Research, Development, Test and Evaluation, Defense-Wide, 2015/2016, $60,691,000.  
8041.None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure.  8042.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose.  
8043.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures.  
8044. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.  (b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.  
8045.None of the funds made available by this Act may be used for Evolved Expendable Launch Vehicle launch service competitions unless such competitions are open to all certified providers of Evolved Expendable Launch Vehicle-class systems: Provided, That competitions for launches with multiple service providers shall consider bids from two or more providers: Provided further, That notwithstanding any other provision of law, such providers may compete any certified launch vehicle in their inventory.  
8046.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $20,000,000 is hereby appropriated to the Department of Defense: Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, the Secretary shall make a grant in the amount specified as follows: $20,000,000 to the United Service Organizations.  
8047.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers.  8048.Notwithstanding any other provision in this Act, the Small Business Innovation Research program and the Small Business Technology Transfer program set-asides shall be taken proportionally from all programs, projects, or activities to the extent they contribute to the extramural budget.  
8049.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— (1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and  
(2)such bonus is part of restructuring costs associated with a business combination. (INCLUDING TRANSFER OF FUNDS)  8050.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code.  
8051.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— (1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account;  
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and  (3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account.  
8052. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis.  (b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation.  
8053.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command operational and administrative control of United States Navy forces assigned to the Pacific fleet: Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force unless changes are specifically authorized in a subsequent Act: Provided further, That this section does not apply to administrative control of Navy Air and Missile Defense Command. 
(INCLUDING TRANSFER OF FUNDS)  
8054.Of the funds appropriated in this Act under the heading “Operation and Maintenance, Defense-wide”, $25,000,000 shall be for continued implementation and expansion of the Sexual Assault Special Victims’ Counsel Program: Provided, That the funds are made available for transfer to the Department of the Army, the Department of the Navy, and the Department of the Air Force: Provided further, That funds transferred shall be merged with and available for the same purposes and for the same time period as the appropriations to which the funds are transferred: Provided further, That this transfer authority is in addition to any other transfer authority provided in this Act.  
8055.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so.  
8056. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country.  (b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and  (2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a).  
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section 11 (chapters 50–65) of the Harmonized Tariff Schedule and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404.  8057.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this or any other Act may be used to consolidate or relocate any element of a United States Air Force Rapid Engineer Deployable Heavy Operational Repair Squadron Engineer (RED HORSE) outside of the United States until the Secretary of the Air Force— 
(1)completes an analysis and comparison of the cost and infrastructure investment required to consolidate or relocate a RED HORSE squadron outside of the United States versus within the United States;  (2)provides to the congressional defense committees a report detailing the findings of the cost analysis; and  
(3)certifies in writing to the congressional defense committees that the preferred site for the consolidation or relocation yields the greatest savings for the Air Force:  Provided, That the term United States in this section does not include any territory or possession of the United States. 8058.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business.  
8059.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so.  
8060.The Secretary of Defense shall continue to provide a classified quarterly report to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act.  8061.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System.  
8062.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State.  8063.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis.  
8064.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: Provided, That, in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered. 
(INCLUDING TRANSFER OF FUNDS)  
8065.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $76,611,750 shall remain available until expended: Provided, That, notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense.  
8066. 
(a)None of the funds appropriated in this or any other Act may be used to take any action to modify— (1)the appropriations account structure for the National Intelligence Program budget, including through the creation of a new appropriation or new appropriation account;  
(2)how the National Intelligence Program budget request is presented in the unclassified P–1, R–1, and O–1 documents supporting the Department of Defense budget request;  (3)the process by which the National Intelligence Program appropriations are apportioned to the executing agencies; or  
(4)the process by which the National Intelligence Program appropriations are allotted, obligated and disbursed.  (b)Nothing in section (a) shall be construed to prohibit the merger of programs or changes to the National Intelligence Program budget at or below the Expenditure Center level, provided such change is otherwise in accordance with paragraphs (a)(1)–(3).  
(c)The Director of National Intelligence and the Secretary of Defense may jointly, only for the purposes of achieving auditable financial statements and improving fiscal reporting, study and develop detailed proposals for alternative financial management processes. Such study shall include a comprehensive counterintelligence risk assessment to ensure that none of the alternative processes will adversely affect counterintelligence.  (d)Upon development of the detailed proposals defined under subsection (c), the Director of National Intelligence and the Secretary of Defense shall— 
(1)provide the proposed alternatives to all affected agencies;  (2)receive certification from all affected agencies attesting that the proposed alternatives will help achieve auditability, improve fiscal reporting, and will not adversely affect counterintelligence; and  
(3)not later than 30 days after receiving all necessary certifications under paragraph (2), present the proposed alternatives and certifications to the congressional defense and intelligence committees.  8067.Of the amount appropriated by title VI under the heading Defense health program, $10,000,000 shall be available for peer-reviewed medical research on amyotrophic lateral sclerosis (ALS). 
(including transfer of funds)  
8068.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $473,995,000 shall be for the Israeli Cooperative Programs: Provided, That of this amount, $41,400,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, subject to the U.S.-Israel Iron Dome Procurement Agreement, as amended; $286,526,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $150,000,000 shall be for production activities of SRBMD missiles in the United States and in Israel to meet Israel's defense requirements consistent with each nation's laws, regulations, and procedures, of which not more than $90,000,000, subject to previously established transfer procedures, may be obligated or expended until establishment of a U.S.-Israeli production agreement for SRBMD; $89,550,000 shall be for an upper-tier component to the Israeli Missile Defense Architecture, of which not more than $15,000,000, subject to previously established transfer procedures, may be obligated or expended until establishment of a U.S.-Israeli production agreement; and $56,519,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite: Provided further, That funds made available under this provision for production of missiles and missile components may be transferred to appropriations available for the procurement of weapons and equipment, to be merged with and to be available for the same time period and the same purposes as the appropriation to which transferred: Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act. 
(INCLUDING TRANSFER OF FUNDS)  
8069.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $389,305,000 shall be available until September 30, 2016, to fund prior year shipbuilding cost increases: Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to: 
(1)Under the heading Shipbuilding and Conversion, Navy, 2008/2016: Carrier Replacement Program $123,760,000;  (2)Under the heading Shipbuilding and Conversion, Navy, 2009/2016: LPD–17 Amphibious Transport Dock Program $22,860,000;  
(3)Under the heading Shipbuilding and Conversion, Navy, 2012/2016: CVN Refueling Overhauls Program $20,029,000;  (4)Under the heading Shipbuilding and Conversion, Navy, 2012/2016: DDG–51 Destroyer $75,014,000;  
(5)Under the heading Shipbuilding and Conversion, Navy, 2012/2016: Littoral Combat Ship $82,674,000;  (6)Under the heading Shipbuilding and Conversion, Navy, 2012/2016: LPD–17 Amphibious Transport Dock Program $38,733,000;  
(7)Under the heading Shipbuilding and Conversion, Navy, 2012/2016: Joint High Speed Vessel $22,597,000; and  (8)Under the heading Shipbuilding and Conversion, Navy, 2013/2016: Joint High Speed Vessel $3,638,000.  
8070.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2016 until the enactment of the Intelligence Authorization Act for Fiscal Year 2016.  8071.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees.  
8072.The budget of the President for fiscal year 2017 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, the Procurement accounts, and the Research, Development, Test and Evaluation accounts: Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years.  
8073.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system.  8074.Notwithstanding any other provision of this Act, to reflect savings due to favorable foreign exchange rates, the total amount appropriated in this Act is hereby reduced by $1,201,800,000.  
8075.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season.  
8076.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333. 
(INCLUDING TRANSFER OF FUNDS)  
8077.The Secretary of Defense may transfer funds from any available Department of the Navy appropriation to any available Navy ship construction appropriation for the purpose of liquidating necessary changes resulting from inflation, market fluctuations, or rate adjustments for any ship construction program appropriated in law: Provided, That the Secretary may transfer not to exceed $50,000,000 under the authority provided by this section: Provided further, That the Secretary may not transfer any funds until 30 days after the proposed transfer has been reported to the Committees on Appropriations of the House of Representatives and the Senate, unless a response from the Committees is received sooner: Provided further, That any funds transferred pursuant to this section shall retain the same period of availability as when originally appropriated: Provided further, That the transfer authority provided by this section is in addition to any other transfer authority contained elsewhere in this Act.  
8078. 
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army.  (b)The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles.  
8079.Up to $15,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law.  
8080.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2017.  8081.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation.  
8082. 
(a)Not later than 60 days after the date of enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2016: Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  (2)a delineation in the table for each appropriation by Expenditure Center and project; and  
(3)an identification of items of special congressional interest.  (b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement.  
8083.None of the funds made available by this Act may be used to retire, divest, realign or transfer RQ–4B Global Hawk aircraft, or to disestablish or convert units associated with such aircraft.  8084.During the current fiscal year and hereafter, none of the funds made available by this Act for excess defense articles, assistance under title 10, U.S.C. 2282, or peacekeeping operations for the countries designated annually in the Department of State’s Trafficking in Persons Report to be in violation of the standards of the Child Soldiers Prevention Act of 2008 may be used to support any military training or operation that includes child soldiers, as defined by the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1), unless such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008. 
(INCLUDING TRANSFER OF FUNDS)  
8085.Of the funds appropriated in the Intelligence Community Management Account for the Program Manager for the Information Sharing Environment, $20,000,000 is available for transfer by the Director of National Intelligence to other departments and agencies for purposes of Government-wide information sharing activities: Provided, That funds transferred under this provision are to be merged with and available for the same purposes and time period as the appropriation to which transferred: Provided further, That the Office of Management and Budget must approve any transfers made under this provision.  
8086. 
(a)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that— (1)creates a new start effort;  
(2)terminates a program with appropriated funding of $10,000,000 or more;  (3)transfers funding into or out of the National Intelligence Program; or  
(4)transfers funding between appropriations, unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. (b)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) or the National Security Act of 1947 (50 U.S.C. 3024(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex accompanying the Act unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements.  
8087.The Director of National Intelligence shall submit to Congress each year, at or about the time that the President's budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years.  8088.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate.  
8089.The Department of Defense shall continue to report incremental contingency operations costs for Operation Inherent Resolve, Operation Freedom's Sentinel, and any named successor operations, on a monthly basis and any other operation designated and identified by the Secretary of Defense for the purposes of section 127a of title 10, United States Code, on a semi-annual basis in the Cost of War Execution Report as prescribed in the Department of Defense Financial Management Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23 Contingency Operations, Annex 1, dated September 2005. (INCLUDING TRANSFER OF FUNDS)  8090.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code. 
(INCLUDING TRANSFER OF FUNDS)  
8091.Funds appropriated by this Act for operation and maintenance may be available for the purpose of making remittances and transfer to the Defense Acquisition Workforce Development Fund in accordance with section 1705 of title 10, United States Code.  8092. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.  
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or  
(2)the report contains proprietary information.  (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.  
8093. 
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— (1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or  
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention.  (b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a).  
(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States.  (d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded. (including transfer of funds)  
8094.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $121,000,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: Provided, That, for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate.  
8095.None of the funds made available by this Act may be used by the Secretary of Defense to take beneficial occupancy of more than 2,500 parking spaces (other than handicap-reserved spaces) to be provided by the BRAC 133 project: Provided, That this limitation may be waived in part if: (1) the Secretary of Defense certifies to Congress that levels of service at existing intersections in the vicinity of the project have not experienced failing levels of service as defined by the Transportation Research Board Highway Capacity Manual over a consecutive 90-day period; (2) the Department of Defense and the Virginia Department of Transportation agree on the number of additional parking spaces that may be made available to employees of the facility subject to continued 90-day traffic monitoring; and (3) the Secretary of Defense notifies the congressional defense committees in writing at least 14 days prior to exercising this waiver of the number of additional parking spaces to be made available.  
8096.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $400,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.  8097.None of the funds appropriated or otherwise made available by this Act or any other Act may be used by the Department of Defense or a component thereof in contravention of section 1246(c)(2) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 923), as extended by section 1649 of S. 1376, 114th Congress, as reported to the Senate.  
8098.The Secretary of Defense shall report quarterly the numbers of civilian personnel end strength by appropriation account for each and every appropriation account used to finance Federal civilian personnel salaries to the congressional defense committees within 15 days after the end of each fiscal quarter. (including transfer of funds)  8099.Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $2,000,000,000 of the funds made available in this Act for the National Intelligence Program: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2016.  
8100.None of the funds appropriated or otherwise made available in this or any other Act may be used except in accordance with the National Defense Authorization Act for Fiscal Year 2016, to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and  
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantánamo Bay, Cuba, by the Department of Defense.  8101. (a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense except in accordance with the National Defense Authorization Act for Fiscal Year 2016.  
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba.  (c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and  (2)is— 
(A)in the custody or under the effective control of the Department of Defense; or  (B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba.  
8102.None of the funds appropriated or otherwise made available in this Act may be used to transfer any individual detained at United States Naval Station Guantánamo Bay, Cuba, to the custody or control of the individual’s country of origin, any other foreign country, or any other foreign entity except in accordance with the National Defense Authorization Act for Fiscal Year 2016. (including transfer of funds)  8103.Of the amounts appropriated for Operation and Maintenance, Navy, up to $1,000,000 shall be available for transfer to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105).  
8104.None of the funds provided in this Act for the T–AO(X) program shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Auxiliary equipment (including pumps) for shipboard services; propulsion equipment (including engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes.  8105. (a)None of the funds appropriated or otherwise made available by this or any other Act may be used by the Secretary of Defense, or any other official or officer of the Department of Defense, to enter into a contract, memorandum of understanding, or cooperative agreement with, or make a grant to, or provide a loan or loan guarantee to Rosoboronexport or any subsidiary of Rosoboronexport.  
(b)The Secretary of Defense may waive the limitation in subsection (a) if the Secretary, in consultation with the Secretary of State and the Director of National Intelligence, determines that it is in the vital national security interest of the United States to do so, and certifies in writing to the congressional defense committees that, to the best of the Secretary's knowledge: (1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of existing lethal military equipment for, the Government of the Syrian Arab Republic;  
(2)The armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces present on military bases subject to agreements in force between the Government of the Russian Federation and the Government of Ukraine; and  (3)Agents of the Russian Federation have ceased taking active measures to destabilize the control of the Government of Ukraine over eastern Ukraine.  
(c)The Inspector General of the Department of Defense shall conduct a review of any action involving Rosoboronexport with respect to a waiver issued by the Secretary of Defense pursuant to subsection (b), and not later than 90 days after the date on which such a waiver is issued by the Secretary of Defense, the Inspector General shall submit to the congressional defense committees a report containing the results of the review conducted with respect to such waiver.  8106.None of the funds made available by this Act may be used to transfer more than 36 AH–64 Apache helicopter aircraft from the Army National Guard to the active Army until 60 days after the National Commission on the Future of the Army releases its recommendations: Provided, That this section shall continue in effect through the date of enactment of the National Defense Authorization Act for Fiscal Year 2016.  
8107.Notwithstanding any other provision of this Act, to reflect savings due to lower than anticipated fuel prices, the total amount appropriated in this Act is hereby reduced by $827,000,000.  8108. (a)Of the funds appropriated in this Act for the Department of Defense, amounts may be made available, under such regulations as the Secretary may prescribe, to local military commanders appointed by the Secretary of Defense, or by an officer or employee designated by the Secretary, to provide at their discretion ex gratia payments in amounts consistent with subsection (d) of this section for damage, personal injury, or death that is incident to combat operations of the Armed Forces in a foreign country.  
(b)An ex gratia payment under this section may be provided only if— (1)the prospective foreign civilian recipient is determined by the local military commander to be friendly to the United States;  
(2)a claim for damages would not be compensable under chapter 163 of title 10, United States Code (commonly known as the Foreign Claims Act); and  (3)the property damage, personal injury, or death was not caused by action by an enemy.  
(c)Nature of paymentsAny payments provided under a program under subsection (a) shall not be considered an admission or acknowledgment of any legal obligation to compensate for any damage, personal injury, or death.  (d)Amount of paymentsIf the Secretary of Defense determines a program under subsection (a) to be appropriate in a particular setting, the amounts of payments, if any, to be provided to civilians determined to have suffered harm incident to combat operations of the Armed Forces under the program should be determined pursuant to regulations prescribed by the Secretary and based on an assessment, which should include such factors as cultural appropriateness and prevailing economic conditions.  
(e)Legal adviceLocal military commanders shall receive legal advice before making ex gratia payments under this subsection. The legal advisor, under regulations of the Department of Defense, shall advise on whether an ex gratia payment is proper under this section and applicable Department of Defense regulations.  (f)Written recordA written record of any ex gratia payment offered or denied shall be kept by the local commander and on a timely basis submitted to the appropriate office in the Department of Defense as determined by the Secretary of Defense.  
(g)ReportThe Secretary of Defense shall report to the congressional defense committees on an annual basis the efficacy of the ex gratia payment program including the number of types of cases considered, amounts offered, the response from ex gratia payment recipients, and any recommended modifications to the program.  8109.None of the funds available in this Act to the Department of Defense, other than appropriations made for necessary or routine refurbishments, upgrades or maintenance activities, shall be used to reduce or to prepare to reduce the number of deployed and non-deployed strategic delivery vehicles and launchers below the levels set forth in the report submitted to Congress in accordance with section 1042 of the National Defense Authorization Act for Fiscal Year 2012.  
8110.Of the funds provided for Research, Development, Test and Evaluation, Defense-Wide in this Act, not less than $2,800,000 shall be used to support the Department's activities related to the implementation of the Digital Accountability and Transparency Act (DATA Act; Public Law 113–101; 31 U.S.C. 6101 note) and to support the implementation of a uniform procurement instrument identifier as described in 48 CFR subpart 4.16, to include changes in business processes, workforce, or information technology.  8111.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of the Department of Defense who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense.  
8112.It is the sense of the Senate that— (1)the Nation’s fiscal challenges are a top priority for Congress, and sequestration—non-strategic, across-the-board budget cuts—remains an unreasonable and inadequate budgeting tool to address the Nation’s deficits and debt;  
(2)sequestration relief must be accomplished for fiscal years 2016 and 2017;  (3)sequestration relief should include equal defense and non-defense relief; and  
(4)sequestration relief should be offset through targeted changes in mandatory and discretionary categories and revenues.  IXOverseas contingency operations Military Personnel Military Personnel, ArmyFor an additional amount for Military Personnel, Army, $1,828,441,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $251,011,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $171,079,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $726,126,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, ArmyFor an additional amount for Reserve Personnel, Army, $24,462,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, NavyFor an additional amount for Reserve Personnel, Navy, $12,693,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $3,393,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force, $18,710,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $166,015,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $2,828,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance Operation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $18,930,336,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $21,008,396,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $1,879,613,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $21,161,888,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Defense-Wide For an additional amount for “Operation and Maintenance, Defense-Wide”, $6,850,097,000: Provided, That of the funds provided under this heading, not to exceed $1,160,000,000, to remain available until September 30, 2017, shall be for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant: Provided further, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant, and 15 days following notification to the appropriate congressional committees: Provided further, That these funds may be used to support the Governments of Jordan and Lebanon, in such amounts as the Secretary of Defense may determine, to enhance the ability of the armed forces of Jordan to increase or sustain security along the borders with Syria and Iraq and the ability of the armed forces of Lebanon to increase or sustain security along the border with Syria, upon 15 days prior written notification to the congressional defense committees outlining the amounts intended to be provided and the nature of the expenses incurred: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $24,559,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $31,643,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Marine Corps ReserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $3,455,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $58,106,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $60,845,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $19,900,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Afghanistan Security Forces Fund For the Afghanistan Security Forces Fund, $3,360,357,000, to remain available until September 30, 2017: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Afghanistan and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the security forces of Afghanistan or transferred to the security forces of Afghanistan and returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That, of the funds provided under this heading, not less than $25,000,000 shall be for recruitment and retention of women in the Afghanistan National Security Forces: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Iraq Train and Equip Fund For the Iraq Train and Equip Fund, $715,000,000, to remain available until September 30, 2017: Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide assistance, including training, equipment, logistics support, supplies, services, stipends, infrastructure repair, renovation, and sustainment, to military and other security forces of or associated with the Government of Iraq, including Kurdish and tribal security forces or other local security forces, with a national security mission, to counter the Islamic State of Iraq and the Levant: Provided further, That the Secretary of Defense shall ensure that prior to providing assistance to elements of any forces such elements are appropriately vetted, including at a minimum, assessing such elements for associations with terrorist groups or groups associated with the Government of Iran; and receiving commitments from such elements to promote respect for human rights and the rule of law: Provided further, That the Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments, including the Government of Iraq, and other entities, to carry out assistance authorized under this heading: Provided further, That contributions of funds for the purposes provided herein from any foreign government or other entities, may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That not more than 25 percent of the funds appropriated under this heading may be obligated or expended until not fewer than 15 days after (1) the Secretary of Defense submits a report to the appropriate congressional committees, describing the plan for the provision of such training and assistance and the forces designated to receive such assistance, and (2) the President submits a report to the appropriate congressional committees on how assistance provided under this heading supports a larger regional strategy: Provided further, That of the amount provided under this heading, not more than 60 percent may be obligated or expended until not fewer than 15 days after the date on which the Secretary of Defense certifies to the appropriate congressional committees that an amount equal to not less than 40 percent of the amount provided under this heading has been contributed by other countries and entities for the purposes for which funds are provided under this heading, of which at least 50 percent shall have been contributed or provided by the Government of Iraq: Provided further, That the limitation in the preceding proviso shall not apply if the Secretary of Defense determines, in writing, that the national security objectives of the United States will be compromised by the application of the limitation to such assistance, and notifies the appropriate congressional committees not less than 15 days in advance of the exemption taking effect, including a justification for the Secretary’s determination and a description of the assistance to be exempted from the application of such limitation: Provided further, That the Secretary of Defense may waive a provision of law relating to the acquisition of items and support services or sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785) if the Secretary determines such provisions of law would prohibit, restrict, delay or otherwise limit the provision of such assistance and a notice of and justification for such waiver is submitted to the appropriate congressional committees: Provided further, That the term appropriate congressional committees under this heading means the congressional defense committees, the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives: Provided further, That amounts made available under this heading are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Syria train and equip fundFor the Syria Train and Equip Fund, $531,450,000, to remain available until September 30, 2017: Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide assistance, including training, equipment, supplies, stipends, construction of training and associated facilities, and sustainment, to appropriately vetted elements of the Syrian opposition and other appropriately vetted Syrian groups and individuals for the following purposes: defending the Syrian people from attacks by the Islamic State of Iraq and the Levant, and securing territory controlled by the Syrian opposition; protecting the United States, its friends and allies, and the Syrian people from the threats posed by terrorists in Syria; and promoting the conditions for a negotiated settlement to end the conflict in Syria: Provided further, That the term appropriately vetted shall be construed to mean, at a minimum, assessments of possible recipients for associations with terrorist groups or groups associated with the Governments of Iran or Syria; and for commitment to the rule of law and a peaceful and democratic Syria: Provided further, That the Secretary may accept and retain contributions, including assistance in-kind, from foreign governments and other entities to carry out activities authorized under this heading: Provided further, That contributions of funds for the purposes provided herein from any foreign government or other entity to carry out activities as authorized by this section shall be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall comply with the reporting requirements in section 149(d) of the Continuing Appropriations Resolution, 2015 (Public Law 113–164): Provided further, That the Secretary of Defense may waive a provision of law relating to the acquisition of items and support services or sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785) if the Secretary determines such provisions of law would prohibit, restrict, delay or otherwise limit the provision of such assistance and a notice of and justification for such waiver is submitted to the appropriate congressional committees: Provided further, That the term appropriate congressional committees under this heading means the congressional defense committees, the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives: Provided further, That the Secretary may provide assistance to third countries for purposes of the provision of assistance authorized under this heading: Provided further, That the Secretary of Defense shall notify the congressional defense committees 15 days prior to the provision of such assistance: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement Aircraft Procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $158,087,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Missile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $37,260,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for “Procurement of Weapons and Tracked Combat Vehicles, Army”, $26,030,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $192,040,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $1,205,596,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Aircraft Procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $217,394,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Weapons Procurement, NavyFor an additional amount for Weapons Procurement, Navy, $3,344,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $136,930,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Procurement, NavyFor an additional amount for Other Procurement, Navy, $12,186,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $48,934,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $128,900,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Missile Procurement, Air Force For an additional amount for Missile Procurement, Air Force, $289,142,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $228,874,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $3,829,964,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $173,918,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Guard and Reserve Equipment AccountFor procurement of aircraft, missiles, tracked combat vehicles, ammunition, other weapons and other procurement for the reserve components of the Armed Forces, $1,000,000,000, to remain available for obligation until September 30, 2018: Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, Development, Test and Evaluation Research, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $1,500,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $35,747,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $17,100,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $137,087,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Revolving and Management Funds Defense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $88,850,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Department of Defense Programs Defense Health ProgramFor an additional amount for Defense Health Program, $272,704,000, which shall be for operation and maintenance: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Drug Interdiction and Counter-Drug Activities, DefenseFor an additional amount for Drug Interdiction and Counter-Drug Activities, Defense, $186,000,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Joint Improvised Explosive Device Defeat Fund (including transfer of funds)For the Joint Improvised Explosive Device Defeat Fund, $290,000,000, to remain available until September 30, 2018: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop and provide equipment, supplies, services, training, facilities, personnel and funds to assist United States forces in the defeat of improvised explosive devices: Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for military personnel; operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the Inspector GeneralFor an additional amount for the Office of the Inspector General, $10,262,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE  
9001.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  9002.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2016. 
(including transfer of funds)  
9003.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $3,500,000,000 between the appropriations or funds made available to the Department of Defense in this title: Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in section 8005 of this Act.  
9004.Supervision and administration costs and costs for design during construction associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: Provided, That, for the purpose of this section, supervision and administration costs and costs for design during construction include all in-house Government costs.  
9005.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the U.S. Central Command area of responsibility: (a) passenger motor vehicles up to a limit of $75,000 per vehicle; and (b) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $400,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.  9006.Not to exceed $5,000,000 of the amounts appropriated by this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commanders' Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $2,000,000: Provided further, That not later than 45 days after the end of each 6 months of the fiscal year, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that 6-month period that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: Provided further, That, not later than 30 days after the end of each fiscal year quarter, the Army shall submit to the congressional defense committees quarterly commitment, obligation, and expenditure data for the CERP in Afghanistan: Provided further, That not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $500,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out.  (2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project.  
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third-party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project.  9007.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to coalition forces supporting military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant: Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section.  
9008.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: (1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq.  
(2)To exercise United States control over any oil resource of Iraq.  (3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan.  
9009.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): (1)Section 2340A of title 18, United States Code.  
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations.  (3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).  
9010.None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF:  Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding proviso and accompanying report language for the ASFF.  
9011.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000.  
9012.From funds made available to the Department of Defense in this title under the heading Operation and Maintenance, Air Force, up to $140,000,000 may be used by the Secretary of Defense, notwithstanding any other provision of law, to support United States Government transition activities in Iraq by funding the operations and activities of the Office of Security Cooperation in Iraq and security assistance teams, including life support, transportation and personal security, and facilities renovation and construction, and site closeout activities prior to returning sites to the Government of Iraq: Provided, That, to the extent authorized under the National Defense Authorization Act for Fiscal Year 2016, the operations and activities that may be carried out by the Office of Security Cooperation in Iraq may, with the concurrence of the Secretary of State, include non-operational training activities in support of Iraqi Minister of Defense and Counter Terrorism Service personnel in an institutional environment to address capability gaps, integrate processes relating to intelligence, air sovereignty, combined arms, logistics and maintenance, and to manage and integrate defense-related institutions: Provided further, That not later than 30 days following the enactment of this Act, the Secretary of Defense and the Secretary of State shall submit to the congressional defense committees a plan for transitioning any such training activities that they determine are needed after the end of fiscal year 2016, to existing or new contracts for the sale of defense articles or defense services consistent with the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.): Provided further, That, not less than 15 days before making funds available pursuant to the authority provided in this section, the Secretary of Defense shall submit to the congressional defense committees a written notice containing a detailed justification and timeline for the operations and activities of the Office of Security Cooperation in Iraq at each site where such operations and activities will be conducted during fiscal year 2016.  
9013.None of the funds made available by this Act may be used with respect to Syria in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed or military forces into hostilities in Syria, into situations in Syria where imminent involvement in hostilities is clearly indicated by the circumstances, or into Syrian territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of that law (50 U.S.C. 1542 and 1543).  9014.For the Ukraine Security Assistance Initiative as authorized by section 1251 of S. 1376, the National Defense Authorization Act for Fiscal Year 2016, as reported, $300,000,000 is hereby appropriated to provide appropriate security assistance and intelligence support, including training, equipment, and logistics support, supplies and services, to military and other security forces of the Government of Ukraine: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
9015.None of the funds in this Act may be made available for the transfer of additional C–130 cargo aircraft to the Afghanistan National Security Forces or the Afghanistan Air Force until the Department of Defense provides a report to the congressional defense committees of the Afghanistan Air Force’s medium airlift requirements. The report should identify Afghanistan’s ability to utilize and maintain existing medium lift aircraft in the inventory and the best alternative platform, if necessary, to provide additional support to the Afghanistan Air Force’s current medium airlift capacity.  9016.The Secretary of Defense may obligate and expend funds made available to the Department of Defense in this title for additional costs associated with projects funded with amounts provided under the heading Afghanistan Infrastructure Fund in prior Acts: Provided, That such costs shall be limited to contract changes resulting from inflation, market fluctuation, rate adjustments, and other necessary contract actions to complete the projects, and associated supervision and administration costs and costs for design during construction: Provided further, That the Secretary may not use more than $100,000,000 under the authority provided in this section: Provided further, That the Secretary shall highlight such contract changes and adjustments in annual reports to the congressional defense committees.  
9017.It is the sense of the Senate that Congress should enact an updated Authorization for Use of Military Force to clarify the United States military role against the Islamic State of Iraq and the Levant (ISIL). This division may be cited as the Department of Defense Appropriations Act, 2016.  
BEnergy and Water Development and Related Agencies Appropriations Act, 2016 
ICorps of engineers—civil 
Department of the army Corps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts. InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $109,000,000, to remain available until expended. Construction For expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $1,641,000,000, to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law. Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $330,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund. Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $2,909,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities. Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $200,000,000, to remain available until September 30, 2017. Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $101,500,000, to remain available until expended. Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $28,000,000, to remain available until expended. ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $178,000,000, to remain available until September 30, 2017, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster. Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $3,000,000, to remain available until September 30, 2017. General provisions—corps of engineers—civil (including transfer and rescission of funds)  101. (a)None of the funds provided in title I of this Act, or provided by previous appropriations Acts to the agencies or entities funded in title I of this Act that remain available for obligation or expenditure in fiscal year 2016, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates or initiates a new program, project, or activity;  (2)eliminates a program, project, or activity;  
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the House and Senate Committees on Appropriations;  (4)proposes to use funds directed for a specific activity for a different purpose, unless prior approval is received from the House and Senate Committees on Appropriations;  
(5)augments or reduces existing programs, projects or activities in excess of the amounts contained in subsections 6 through 10, unless prior approval is received from the House and Senate Committees on Appropriations;  (6)InvestigationsFor a base level over $100,000, reprogramming of 25 percent of the base amount up to a limit of $150,000 per project, study or activity is allowed: Provided, That for a base level less than $100,000, the reprogramming limit is $25,000: Provided further, That up to $25,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses;  
(7)ConstructionFor a base level over $2,000,000, reprogramming of 15 percent of the base amount up to a limit of $3,000,000 per project, study or activity is allowed: Provided, That for a base level less than $2,000,000, the reprogramming limit is $300,000: Provided further, That up to $3,000,000 may be reprogrammed for settled contractor claims, changed conditions, or real estate deficiency judgments: Provided further, That up to $300,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses;  
(8)Operations and maintenanceUnlimited reprogramming authority is granted in order for the Corps to be able to respond to emergencies: Provided, That the Chief of Engineers must notify the House and Senate Committees on Appropriations of these emergency actions as soon thereafter as practicable: Provided further, That for a base level over $1,000,000, reprogramming of 15 percent of the base amount a limit of $5,000,000 per project, study or activity is allowed: Provided further, That for a base level less than $1,000,000, the reprogramming limit is $150,000: Provided further, That $150,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation;  
(9)Mississippi river and tributariesThe same reprogramming guidelines for the Investigations, Construction, and Operation and Maintenance portions of the Mississippi River and Tributaries Account as listed above; and  (10)Formerly utilized sites remedial action programReprogramming of up to 15 percent of the base of the receiving project is permitted.  
(b)De Minimus ReprogrammingsIn no case should a reprogramming for less than $50,000 be submitted to the House and Senate Committees on Appropriations.  (c)Continuing Authorities ProgramSubsection (a)(1) shall not apply to any project or activity funded under the continuing authorities program.  
(d)Not later than 60 days after the date of enactment of this Act, the Corps of Engineers shall submit a report to the House and Senate Committees on Appropriations to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided, That the report shall include: 
(1)A table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if applicable, and the fiscal year enacted level;  (2)A delineation in the table for each appropriation both by object class and program, project and activity as detailed in the budget appendix for the respective appropriations; and  
(3)An identification of items of special congressional interest.  102. (a)Of the funds made available in prior appropriations Acts for water resources efforts under the headings Corps of Engineers-Civil, Department of the Army, Construction that remain unobligated as of the date of enactment of this Act, including amounts specified in law for particular projects, programs, or activities, $128,000,000 is rescinded.  
(b)None of the funds under subsection (a) may be rescinded from amounts that the Congress designated as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.  103.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $4,700,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects.  
104.None of the funds made available in this or any other Act making appropriations for Energy and Water Development for any fiscal year may be used by the Corps of Engineers during the fiscal year ending September 30, 2016, to develop, adopt, implement, administer, or enforce any change to the regulations in effect on October 1, 2012, pertaining to the definitions of the terms fill material or discharge of fill material for the purposes of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). Project deauthorization  105. (a)Not later than 180 days after the date of enactment of this Act, the Secretary shall execute a transfer agreement with the South Florida Water Management District for the project identified as the Ten Mile Creek Water Preserve Area Critical Restoration Project, carried out under section 528(b)(3) of the Water Resources Development Act of 1996 (110 Stat. 3768).  
(b)The transfer agreement under subsection (a) shall require the South Florida Water Management District to operate the transferred project as an environmental restoration project to provide water storage and water treatment options.  (c)Upon execution of the transfer agreement under subsection (a), the Ten Mile Creek Water Preserve Area Critical Restoration Project shall no longer be authorized as a Federal project.  
106.Section 5032(a)(2) of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1205) is amended by striking 15 and inserting 20.  107. (a)No funds made available in this Act or any prior Act shall be available to reallocate water within the Alabama-Coosa-Tallapoosa (ACT) river basin, or any study thereof, until the Corps of Engineers has executed a Partnering Agreement with Alabama and Georgia outlining the participation of each State in a water reallocation study for the ACT river basin.  
(b)The prohibition in subsection (a) shall apply to the use of contributed or other non-Federal funds.  IIDepartment of the interior Central utah project Central utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $9,874,000, to remain available until expended, of which $1,000,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That, of the amount provided under this heading, $1,350,000 shall be available until September 30, 2017, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: Provided further, That, for fiscal year 2016, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses. Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation: Water and related resources (including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $988,131,000, to remain available until expended, of which $22,000 shall be available for transfer to the Upper Colorado River Basin Fund and $5,899,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That, of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That, of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706. Central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $49,528,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order. California bay-delta restoration (including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $37,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program. Policy and administrationFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until September 30, 2017, $58,500,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses. Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only. General provisions—department of the interior  201. (a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or initiates a new program, project, or activity;  (2)eliminates a program, project, or activity;  
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act;  (4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress;  
(5)transfers funds in excess of the following limits— (A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or  
(B)$300,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year;  (6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category; or  
(7)transfers, when necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments.  (b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category.  
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity.  (d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act.  
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters.  (b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law.  
203.Section 9504(e) of the Secure Water Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $300,000,000 and inserting $500,000,000.  204.Title I of Public Law 108–361 (the Calfed Bay-Delta Authorization Act) (118 Stat. 1681), as amended by section 210 of Public Law 111–85, is amended by striking 2016 each place it appears and inserting 2020.  
205.The Reclamation Safety of Dams Act of 1978 is amended by— (1)striking Construction and inserting Except as provided in section 5B, construction in section 3; and  
(2)inserting after section 5A (43 U.S.C. 509a) the following:  5B.Notwithstanding section 3, if the Secretary, in her judgment, determines that additional project benefits, including but not limited to additional conservation storage capacity, are necessary and in the interests of the United States and the project and are feasible and not inconsistent with the purposes of this Act, the Secretary is authorized to develop additional project benefits through the construction of new or supplementary works on a project in conjunction with the Secretary’s activities under section 2 of this Act and subject to the conditions described in the feasibility study, provided the costs associated with developing the additional project benefits are allocated to the authorized purposes of the project that have a benefit, a cost share agreement related to the additional project benefits is reached among State and Federal funding agencies and repaid consistent with all provisions of Federal Reclamation law (the Act of June 17, 1902, 43 U.S.C. 371 et seq.) and acts supplemental to and amendatory of that Act..  
206.Section 5 of the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 509) is amended in the first sentence— (a)by inserting and effective October 1, 2015, not to exceed an additional $1,100,000,000 (October 1, 2003, price levels), after (October 1, 2003, price levels),;  
(b)in the proviso— (1)by striking $1,250,000 and inserting $20,000,000; and  
(2)by striking Congress and inserting Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate; and  (3)by adding at the end the following: For modification expenditures between $1,800,000 and $20,000,000 (October 1, 2013, price levels), the Secretary of the Interior shall, at least 30 days before the date on which the funds are expended, submit written notice of the expenditures to the Committee on Natural Resources of the House of Representatives and Committee on Energy and Natural Resources of the Senate that provides a summary of the project, the cost of the project, and any alternatives that were considered..  
207.The Secretary of the Interior, acting through the Commissioner of Reclamation, shall— (a)complete the feasibility studies described in clauses (i)(I) and (ii)(II) of section 103(d)(1)(A) of Public Law 108–361 (118 Stat. 1684) and submit such studies to the appropriate committees of the House of Representatives and the Senate not later than December 31, 2015;  
(b)complete the feasibility study described in clause (i)(II) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2016;  (c)complete a publicly available draft feasibility study for the project described in clause (ii)(I) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2016;  
(d)complete the feasibility study described in clause (ii)(I) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2017;  (e)complete the feasibility study described in section 103(f)(1)(A) of Public Law 108–361 (118 Stat. 1694) and submit such study to the appropriate committees of the House of Representatives and the Senate not later than December 31, 2017; and  
(f)provide a progress report on the status of the feasibility studies referred to in paragraphs (1) through (3) to the appropriate committees of the House of Representatives and the Senate not later than 90 days after the date of the enactment of this Act and each 180 days thereafter until December 31, 2017, as applicable. The report shall include timelines for study completion, draft environmental impact statements, final environmental impact statements, and Records of Decision.  208.Notwithstanding any other provision of this Act, funds provided by this Act for California Bay-Delta Restoration may be used to deliver water to the Trinity River above the minimum requirements of the Trinity Record of Decision or to supplement flows in the Klamath River.  
209.Notwithstanding any other provision of this Act, funds made available by this Act for Central Valley Project Restoration Fund may be used for all authorized activities necessary to supplement or enhance the instream flow requirements in the State of California that are mandated under the Endangered Species Act of 1973 and the Central Valley Project Improvement Act.  IIIDepartment of energy Energy programs Energy Efficiency and Renewable Energy (including transfer and rescission of funds) For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,950,000,000, to remain available until expended: Provided, That, of such amount, $160,000,000 shall be available until September 30, 2017, for program direction: Provided further, That, of the amount provided under this heading, the Secretary may transfer up to $45,000,000 to the Defense Production Act Fund for activities of the Department of Energy pursuant to the Defense Production Act of 1950 (50 U.S.C. App. 2061, et seq.). Electricity delivery and energy reliabilityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery and energy reliability activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $152,306,000, to remain available until expended: Provided, That, of such amount, $27,000,000 shall be available until September 30, 2017, for program direction. Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $950,161,000, to remain available until expended: Provided, That, of such amount, $80,000,000 shall be available until September 30, 2017, for program direction including official reception and representation expenses not to exceed $10,000: Provided, That, of such amount, $24,000,000 shall be derived from the Nuclear Waste Fund. Fossil energy research and developmentFor Department of Energy expenses necessary in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $610,000,000, to remain available until expended: Provided, That, of such amount, $115,000,000 shall be available until September 30, 2017, for program direction. Naval petroleum and oil shale reservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $17,500,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities. Strategic petroleum reserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $200,000,000, to remain available until expended. Northeast home heating oil reserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $7,600,000, to remain available until expended. Energy information administrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $122,000,000, to remain available until expended. Non-Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $244,000,000, to remain available until expended. Uranium enrichment decontamination and decommissioning fundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $614,000,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $32,959,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992. ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 17 passenger motor vehicles for replacement only, including one ambulance and one bus, $5,143,877,000, to remain available until expended: Provided, That, of such amount, $185,000,000 shall be available until September 30, 2017, for program direction. Advanced research projects agency—energyFor Department of Energy expenses necessary in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), $291,000,000, to remain available until expended: Provided, That, of such amount, $28,000,000 shall be available until September 30, 2017, for program direction. Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That, for necessary administrative expenses to carry out this Loan Guarantee program, $42,000,000 is appropriated, to remain available until September 30, 2017: Provided further, That $25,000,000 of the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections to this account to cover administrative expenses and shall remain available until expended, so as to result in a final fiscal year 2016 appropriation from the general fund estimated at not more than $17,000,000: Provided further, That fees collected under section 1702(h) in excess of the amount appropriated for administrative expenses shall not be available until appropriated: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations. Advanced technology vehicles manufacturing loan programFor Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $6,000,000, to remain available until September 30, 2017. Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $248,142,000, to remain available until September 30, 2017, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $117,171,000 in fiscal year 2016 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation from the general fund estimated at not more than $130,971,000: Provided further, That, of the total amount made available under this heading, $31,297,000 is for Energy Policy and Systems Analysis. Office of the inspector generalFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $46,424,000, to remain available until September 30, 2017. Atomic energy defense activities National nuclear security administration Weapons activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $8,882,364,000, to remain available until expended: Provided, That of such amount, $97,118,000 shall be available until September 30, 2017, for program direction. Defense nuclear nonproliferation For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,705,912,000, to remain available until expended. Naval reactorsFor Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,300,000,000, to remain available until expended: Provided, That of such amount, $42,504,000 shall be available until September 30, 2017, for program direction. Federal salaries and expenses For expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $375,000,000, to remain available until September 30, 2017, including official reception and representation expenses not to exceed $12,000. Environmental and other defense activities Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one fire apparatus pumper truck and one armored vehicle for replacement only, $5,180,000,000, to remain available until expended: Provided, That, of such amount, $281,951,000 shall be available until September 30, 2017, for program direction: Provided further, That the Office of Environmental Management shall not accept ownership or responsibility for cleanup of any National Nuclear Security Administration facilities or sites without funding specifically designated for that purpose in an Appropriations Act at the time of transfer. Defense Uranium Enrichment Decontamination and Decommissioning (including transfer of funds)For an additional amount for atomic energy defense environmental cleanup activities for Department of Energy contributions for uranium enrichment decontamination and decommissioning activities, $614,000,000, to be deposited into the Defense Environmental Cleanup account which shall be transferred to the Uranium Enrichment Decontamination and Decommissioning Fund. Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $764,000,000, to remain available until expended: Provided, That, of such amount, $249,137,000 shall be available until September 30, 2017, for program direction. Power marketing administrations Bonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for the Shoshone Paiute Trout Hatchery, the Spokane Tribal Hatchery, the Snake River Sockeye Weirs and, in addition, for official reception and representation expenses in an amount not to exceed $5,000: Provided, That, during fiscal year 2016, no new direct loan obligations may be made. Operations and maintenance, southeastern power administrationFor expenses necessary for operations and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $6,900,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: Provided, That, notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $6,900,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $0: Provided further, That, notwithstanding 31 U.S.C. 3302, up to $66,500,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Operations and maintenance, southwestern power administrationFor expenses necessary for operations and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $47,361,000, to remain available until expended: Provided, That, notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $35,961,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $11,400,000: Provided further, That, notwithstanding 31 U.S.C. 3302, up to $63,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Construction, rehabilitation, operations and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $307,714,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $302,000,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That, notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $214,342,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $93,372,000, of which $87,658,000 is derived from the Reclamation Fund: Provided further, That, notwithstanding 31 U.S.C. 3302, up to $352,813,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Falcon and amistad operating and maintenance fundFor operations, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $4,490,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): Provided, That, notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $4,262,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $228,000: Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: Provided further, That, for fiscal year 2016, the Administrator of the Western Area Power Administration may accept up to $460,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers. Federal energy regulatory commission Salaries and expensesFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $319,800,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, not to exceed $319,800,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2016 shall be retained and used for expenses necessary in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation from the general fund estimated at not more than $0. General provisions—department of energy (including transfer and rescissions of funds)  
301. 
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress.  (b) (1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to— 
(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more;  (B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation;  
(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or  (D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B).  
(2)The Secretary of Energy shall submit to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter.  (3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made.  
(c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— (1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or  
(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance.  (d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the report of the Committee on Appropriations accompanying this Act.  
(e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act.  (f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates, initiates, or eliminates a program, project, or activity;  (2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or  
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act.  (g) (1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security.  
(2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver.  302.The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted.  
303.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2016 until the enactment of the Intelligence Authorization Act for fiscal year 2016.  304.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Independent Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements.  
305.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision.  306. (a)DefinitionsIn this section: 
(1)Affected indian tribeThe term affected Indian tribe has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).  (2)High-level radioactive wasteThe term high-level radioactive waste has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).  
(3)Nuclear waste fundThe term Nuclear Waste Fund means the Nuclear Waste Fund established under section 302(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(c)).  (4)SecretaryThe term Secretary means the Secretary of Energy.  
(5)Spent nuclear fuelThe term spent nuclear fuel has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).  (b)Pilot programNotwithstanding any provision of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.), the Secretary is authorized, in the current fiscal year and subsequent fiscal years, to conduct a pilot program, through 1 or more private sector partners, to license, construct, and operate 1 or more government or privately owned consolidated storage facilities to provide interim storage as needed for spent nuclear fuel and high-level radioactive waste, with priority for storage given to spent nuclear fuel located on sites without an operating nuclear reactor.  
(c)Requests for proposalsNot later than 120 days after the date of enactment of this Act, the Secretary shall issue a request for proposals for cooperative agreements— (1)to obtain any license necessary from the Nuclear Regulatory Commission for the construction of 1 or more consolidated storage facilities;  
(2)to demonstrate the safe transportation of spent nuclear fuel and high-level radioactive waste, as applicable; and  (3)to demonstrate the safe storage of spent nuclear fuel and high-level radioactive waste, as applicable, at the 1 or more consolidated storage facilities pending the construction and operation of deep geologic disposal capacity for the permanent disposal of the spent nuclear fuel.  
(d)Consent-Based approvalPrior to siting a consolidated storage facility pursuant to this section, the Secretary shall enter into an agreement to host the facility with— (1)the Governor of the State;  
(2)each unit of local government within the jurisdiction of which the facility is proposed to be located; and  (3)each affected Indian tribe.  
(e)ApplicabilityIn executing this section, the Secretary shall comply with— (1)all licensing requirements and regulations of the Nuclear Regulatory Commission; and  
(2)all other applicable laws (including regulations).  (f)Pilot program planNot later than 120 days after the date on which the Secretary issues the request for proposals under subsection (c), the Secretary shall submit to Congress a plan to carry out this section that includes— 
(1)an estimate of the cost of licensing, constructing, and operating a consolidated storage facility, including the transportation costs, on an annual basis, over the expected lifetime of the facility;  (2)a schedule for— 
(A)obtaining any license necessary to construct and operate a consolidated storage facility from the Nuclear Regulatory Commission;  (B)constructing the facility;  
(C)transporting spent fuel to the facility; and  (D)removing the spent fuel and decommissioning the facility; and  
(3)an estimate of the cost of any financial assistance, compensation, or incentives proposed to be paid to the host State, Indian tribe, or local government;  (4)an estimate of any future reductions in the damages expected to be paid by the United States for the delay of the Department of Energy in accepting spent fuel expected to result from the pilot program;  
(5)recommendations for any additional legislation needed to authorize and implement the pilot program; and  (6)recommendations for a mechanism to ensure that any spent nuclear fuel or high-level radioactive waste stored at a consolidated storage facility pursuant to this section shall move to deep geologic disposal capacity, following a consent-based approval process for that deep geologic disposal capacity consistent with subsection (d), within a reasonable time after the issuance of a license to construct and operate the consolidated storage facility.  
(g)Public participationPrior to choosing a site for the construction of a consolidated storage facility under this section, the Secretary shall conduct 1 or more public hearings in the vicinity of each potential site and in at least 1 other location within the State in which the site is located to solicit public comments and recommendations.  (h)Use of nuclear waste fundThe Secretary may make expenditures from the Nuclear Waste Fund to carry out this section, subject to appropriations.  
307. 
(a)Notification of strategic petroleum reserve drawdownNone of the funds made available by this Act or any prior or subsequent Act, or funds made available in the SPR Petroleum Account, may be used in this fiscal year or each subsequent fiscal year, to conduct a drawdown (including a test drawdown) and sale or exchange of petroleum products from the Strategic Petroleum Reserve unless the Secretary of Energy provides notice, in accordance with subsection (b), of such exchange, or drawdown (including a test drawdown) to the Committees on Appropriations of both Houses of Congress.  (b) (1)Content of notificationThe notification required under subsection (a) shall include at a minimum— 
(A)the justification for the drawdown or exchange, including— (i)a specific description of any obligation under international energy agreements; and  
(ii)in the case of a test drawdown, the specific aspects of the Strategic Petroleum Reserve to be tested;  (B)the provisions of law (including regulations) authorizing the drawdown or exchange;  
(C)the number of barrels of petroleum products proposed to be withdrawn or exchanged;  (D)the location of the Strategic Petroleum Reserve site or sites from which the petroleum products are proposed to be withdrawn;  
(E)a good faith estimate of the expected proceeds from the sale of the petroleum products;  (F)an estimate of the total inventories of petroleum products in the Strategic Petroleum Reserve after the anticipated drawdown;  
(G)a detailed plan for disposition of the proceeds after deposit into the SPR Petroleum Account; and  (H)a plan for refilling the Strategic Petroleum Reserve, including whether the acquisition will be of the same or a different petroleum product.  
(2)Timing of notificationThe Secretary shall provide the notification required under subsection (a)— (A)in the case of an exchange or a drawdown, as soon as practicable after the exchange or drawdown has occurred; and  
(B)in the case of a test drawdown, not later than 30 days prior to the test drawdown.  (c)Post-Sale notificationIn addition to reporting requirements under other provisions of law, the Secretary shall, upon the execution of all contract awards in this fiscal year and each subsequent fiscal year associated with a competitive sale of petroleum products, notify the Committees on Appropriations of both Houses of Congress of the actual value of the proceeds from the sale.  
(d) 
(1)New regional reservesThe Secretary may not establish any new regional petroleum product reserve unless funding for the proposed regional petroleum product reserve is explicitly requested in advance in an annual budget submission and approved by the Congress in an appropriations Act.  (2)The budget request or notification shall include— 
(A)the justification for the new reserve;  (B)a cost estimate for the establishment, operation, and maintenance of the reserve, including funding sources;  
(C)a detailed plan for operation of the reserve, including the conditions upon which the products may be released;  (D)the location of the reserve; and  
(E)the estimate of the total inventory of the reserve.  308. (a)Unobligated balances available from appropriations for fiscal years 2005 through 2010 are hereby permanently rescinded from the following accounts of the Department of Energy in the specified amounts: 
(1)Energy Programs—Energy Efficiency and Renewable Energy, $16,677,000.  (2)Energy Programs—Electricity Delivery and Energy Reliability, $900,000.  
(3)Energy Programs—Nuclear Energy, $1,665,000.  (4)Energy Programs—Fossil Energy Research and Development, $12,064,000.  
(5)Energy Programs—Science, $4,717,000.  (6)Power Marketing Administrations—Construction, Rehabilitation, Operation and Maintenance, Western Area Power Administration, $4,832,000.  
(b)No amounts may be rescinded by this section from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  309. (a)Unobligated balances available from appropriations are hereby permanently rescinded from the following accounts of the Department of Energy in the specified amounts: 
(1)Atomic Energy Defense Activities—National Nuclear Security Administration—Weapons Activities, $65,135,000.  (2)Atomic Energy Defense Activities—National Nuclear Security Administration—Defense Nuclear Nonproliferation, $19,324,000.  
(3)Atomic Energy Defense Activities—National Nuclear Security Administration—Naval Reactors, $628,000.  (b)No amounts may be rescinded by this section from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
310.Of the amounts made available by this Act for National Nuclear Security Administration—Weapons Activities, up to $50,000,000 may be reprogrammed within such account for Domestic Uranium Enrichment, subject to the notice requirements in section 301. Technical correction  311. (a)Contracts for storageNotwithstanding any other provision of law and subject to the availability of appropriations, the Secretary is authorized, in this year and each subsequent fiscal year, to enter into contracts to store spent nuclear fuel and high-level radioactive waste, as applicable, to which the Secretary holds the title or has a contract to accept title, at any facility licensed by the Nuclear Regulatory Commission for such storage.  
(b)Transfer of titleDelivery, and acceptance by the Secretary, of any spent nuclear fuel or high-level radioactive waste for storage under this section shall constitute a transfer of title to the Secretary of such spent fuel or waste.  (c)Contract modificationThe Secretary is authorized to enter into new contracts or modify existing contracts with any person who generates or holds title to high-level radioactive waste or spent nuclear fuel, of domestic origin for the acceptance of title, subsequent transportation, and storage of such high-level radioactive waste or spent nuclear fuel at a facility described under subsection (a).  
312.Notwithstanding any other provision of law, the provisions of 40 U.S.C. 11319 shall not apply to funds appropriated in this title to Federally Funded Research and Development Centers sponsored by the Department of Energy.  IVIndependent agencies Appalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, notwithstanding 40 U.S.C. 14704, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $105,000,000, to remain available until expended. Defense nuclear facilities safety board Salaries and expensesFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $29,150,000, to remain available until September 30, 2017. Delta regional authority Salaries and expensesFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382C(b)(2), 382F(d), 382M, and 382N of said Act, $25,000,000, to remain available until expended. Denali commissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $11,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities. Northern border regional commissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $7,500,000, to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code. Nuclear regulatory commission Salaries and expensesFor expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $990,000,000, including official representation expenses not to exceed $25,000, to remain available until expended: Provided, That, of the amount appropriated herein, not more than $7,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2017, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $872,864,000 in fiscal year 2016 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation estimated at not more than $117,136,000. Office of inspector generalFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $12,136,000, to remain available until September 30, 2017: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $10,060,000 in fiscal year 2016 shall be retained and be available until September 30, 2017, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation estimated at not more than $2,076,000: Provided further, That, of the amounts appropriated under this heading, $958,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board, which shall not be available from fee revenues. Nuclear waste technical review board Salaries and expensesFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,600,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2017. General provisions—independent agencies  401. (a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act.  
(b) 
(1)The Nuclear Regulatory Commission may waive the notification requirement in (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security.  (2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities.  
(c)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act.  (d)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations— 
(1)total budget authority;  (2)total unobligated balances; and  
(3)total unliquidated obligations.  402.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information.  
403.Public Law 105–277, division A, section 101(g) (title III, section 329(a), (b)) is amended by inserting, in subsection (b), after State law and before the period the following: or for the construction and repair of barge mooring points and barge landing sites to facilitate pumping fuel from fuel transport barges into bulk fuel storage tanks..  VGeneral provisions 501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913.  
502. 
(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality.  (b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality.  
(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority.  503.None of the funds made available by this Act may be used to implement, administer, carry out, modify, revise, or enforce Executive Order 13690 (entitled Establishing a Federal Flood Risk Management Standard and a Process for Further Soliciting and Considering Stakeholder Input). 
This division may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2016.  CDepartment of Homeland Security Appropriations Act, 2016 I Departmental management and operations Office of the secretary and executive managementFor necessary expenses of the Office of the Secretary of Homeland Security, as authorized by section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive management of the Department of Homeland Security, as authorized by law, $133,362,000: Provided, That not to exceed $45,000 shall be for official reception and representation expenses: Provided further, That all official costs associated with the use of government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Immediate Office of the Secretary and the Immediate Office of the Deputy Secretary: Provided further, That, not later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, the Committees on the Judiciary of the House of Representatives and the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate the comprehensive plan for implementation of the biometric entry and exit data system as required under this heading in Public Law 114–4 and a report on visa overstay data by country as required by section 1376 of title 8, United States Code: Provided further, That the report on visa overstay data shall also include— 
(1)overstays from all nonimmigrant visa categories under the immigration laws, delineated by each of the classes and sub-classes of such categories; and  (2)numbers as well as rates of overstays for each class and sub-class of such nonimmigrant categories on a per-country basis:  
Provided further, That, of the funds provided under this heading, $13,000,000 shall be withheld from obligation for the Office of the Secretary and Executive Management until both the comprehensive plan and the report are submitted.Office of the under secretary for managementFor necessary expenses of the Office of the Under Secretary for Management, as authorized by sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341 through 345), $184,465,000, of which not to exceed $2,250 shall be for official reception and representation expenses: Provided, That, of the total amount made available under this heading, $2,931,000 shall remain available until September 30, 2017, solely for the alteration and improvement of facilities, tenant improvements, and relocation costs to consolidate Department headquarters operations at the Nebraska Avenue Complex; and $7,778,000 shall remain available until September 30, 2017, for the Human Resources Information Technology program: Provided further, That the Under Secretary for Management shall include in the President's budget proposal for fiscal year 2017, submitted pursuant to section 1105(a) of title 31, United States Code, a Comprehensive Acquisition Status Report, which shall include the information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), and shall submit quarterly updates to such report not later than 45 days after the completion of each quarter. Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), $53,420,000: Provided, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, the Future Years Homeland Security Program, as authorized by section 874 of Public Law 107–296 (6 U.S.C. 454). Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), and Departmentwide technology investments, $304,479,000; of which $104,790,000 shall be available for salaries and expenses; and of which $199,689,000, to remain available until September 30, 2017, shall be available for development and acquisition of information technology equipment, software, services, and related activities for the Department of Homeland Security. Analysis and operationsFor necessary expenses for intelligence analysis and operations coordination activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $263,467,000; of which not to exceed $3,825 shall be for official reception and representation expenses; of which not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings; and of which $109,639,000 shall remain available until September 30, 2017. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $134,488,000; of which not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.  IISecurity, enforcement, and investigations U.S. customs and border protection Salaries and expensesFor necessary expenses for enforcement of laws relating to border security, immigration, customs, agricultural inspections and regulatory activities related to plant and animal imports, and transportation of unaccompanied minor aliens; purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; and contracting with individuals for personal services abroad; $8,779,325,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which not to exceed $34,425 shall be for official reception and representation expenses; of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations; and of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided, That, of the amounts made available under this heading for Inspection and Detection Technology Investments, $18,500,000 shall remain available until September 30, 2018: Provided further, That, for fiscal year 2016, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act shall be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies: Provided further, That the Border Patrol shall maintain an active duty presence of not less than 21,370 full-time equivalent agents protecting the borders of the United States in the fiscal year. Automation modernizationFor necessary expenses for U.S. Customs and Border Protection for operation and improvement of automated systems, including salaries and expenses, $854,029,000; of which $463,059,000 shall remain available until September 30, 2018; and of which not less than $151,062,000 shall be for the development of the Automated Commercial Environment. Border security fencing, infrastructure, and technologyFor expenses for border security fencing, infrastructure, and technology, $373,461,000, to remain available until September 30, 2017. Air and marine operationsFor necessary expenses for the operations, maintenance, and procurement of marine vessels, aircraft, unmanned aircraft systems, the Air and Marine Operations Center, and other related equipment of the air and marine program, including salaries and expenses, operational training, and mission-related travel, the operations of which include the following: the interdiction of narcotics and other goods; the provision of support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; and, at the discretion of the Secretary of Homeland Security, the provision of assistance to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; $754,614,000; of which $303,445,000 shall be available for salaries and expenses; and of which $451,169,000 shall remain available until September 30, 2018: Provided, That no aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security during fiscal year 2016 without prior notice to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That the Secretary of Homeland Security shall report to the Committees on Appropriations of the Senate and the House of Representatives, not later than 90 days after the date of enactment of this Act, on any changes to the 5-year strategic plan of the air and marine program required under the heading Air and Marine Interdiction, Operations, and Maintenance in Public Law 112–74. Construction and facilities managementFor necessary expenses to plan, acquire, construct, renovate, equip, furnish, operate, manage, and maintain buildings, facilities, and related infrastructure necessary for the administration and enforcement of the laws relating to customs, immigration, and border security, $313,500,000, to remain available until September 30, 2020.  U.S. Immigration and customs enforcement Salaries and expensesFor necessary expenses for enforcement of immigration and customs laws, detention and removals, and investigations, including intellectual property rights and overseas vetted units operations; and purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; $5,762,494,000; of which not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed $11,475 shall be for official reception and representation expenses; of which not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security; of which not less than $305,000 shall be for promotion of public awareness of the child pornography tipline and activities to counter child exploitation; of which not less than $5,400,000 shall be used to facilitate agreements consistent with section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); of which not to exceed $40,000,000, to remain available until September 30, 2018, is for maintenance, construction, and lease hold improvements at owned and leased facilities; and of which not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: Provided, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes and in cases of immigration emergencies: Provided further, That, of the total amount provided, $15,770,000 shall be for activities to enforce laws against forced child labor, of which not to exceed $6,000,000 shall remain available until expended: Provided further, That, of the total amount available, not less than $1,600,000,000 shall be available to identify aliens convicted of a crime who may be deportable, and to remove them from the United States once they are judged deportable: Provided further, That the Secretary of Homeland Security shall prioritize the identification and removal of aliens convicted of a crime by the severity of that crime: Provided further, That funding made available under this heading shall maintain a level of not less than 34,000 detention beds through September 30, 2016: Provided further, That, of the total amount provided, not less than $3,201,977,000 is for enforcement, detention, and removal operations, including transportation of unaccompanied minor aliens: Provided further, That, of the amount provided for Custody Operations in the previous proviso, $45,000,000 shall remain available until September 30, 2020: Provided further, That, of the total amount provided for the Visa Security Program, $13,300,000 shall remain available until September 30, 2017: Provided further, That not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center: Provided further, That none of the funds provided under this heading may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated: Provided further, That none of the funds provided under this heading may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system: Provided further, That nothing under this heading shall prevent U.S. Immigration and Customs Enforcement from exercising those authorities provided under immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted of a crime: Provided further, That, without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may propose to reprogram and transfer funds within and into this appropriation necessary to ensure the detention of aliens prioritized for removal. Automation modernizationFor expenses of immigration and customs enforcement automated systems, $53,000,000, to remain available until September 30, 2018. Transportation security administration Aviation securityFor necessary expenses of the Transportation Security Administration related to providing civil aviation security services pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $5,582,528,000, to remain available until September 30, 2017; of which not to exceed $7,650 shall be for official reception and representation expenses: Provided, That any award to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2016 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $3,452,528,000: Provided further, That the funds deposited pursuant to section 515 of Public Law 108–334 that are currently unavailable for obligation are hereby permanently cancelled: Provided further, That, notwithstanding section 44923 of title 49, United States Code, for fiscal year 2016, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title: Provided further, That, notwithstanding any other provision of law, for the current fiscal year and each fiscal year hereafter, mobile explosives detection systems purchased and deployed using funds made available under this heading may be moved and redeployed to meet evolving passenger and baggage screening security priorities at airports: Provided further, That none of the funds made available in this Act may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 43,000 full-time equivalent screeners: Provided further, That the preceding proviso shall not apply to personnel hired as part-time employees: Provided further, That, not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a detailed report on— 
(1)the Department of Homeland Security efforts and resources being devoted to develop more advanced integrated passenger screening technologies for the most effective security of passengers and baggage at the lowest possible operating and acquisition costs, including projected funding levels for each fiscal year for the next 5 years or until project completion, whichever is earlier;  (2)how the Transportation Security Administration is deploying its existing passenger and baggage screener workforce in the most cost effective manner; and  
(3)labor savings from the deployment of improved technologies for passenger and baggage screening, including high-speed baggage screening and how those savings are being used to offset security costs or reinvested to address security vulnerabilities:  Provided further, That the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations of the Senate and the House of Representatives, a semiannual report updating information on a strategy to increase the number of air passengers eligible for expedited screening as specified under this heading in Public Law 114–4: Provided further, That Members of the United States House of Representatives and United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening.Surface transportation securityFor necessary expenses of the Transportation Security Administration related to surface transportation security activities, $122,728,000, to remain available until September 30, 2017. Intelligence and vettingFor necessary expenses for the development and implementation of intelligence and vetting activities, $225,315,000, to remain available until September 30, 2017. Transportation security supportFor necessary expenses of the Transportation Security Administration related to transportation security support pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $918,867,000, to remain available until September 30, 2017. United States Coast guard Operating expensesFor necessary expenses for the operation and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of no more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; purchase or lease of other equipment (at a unit cost of no more than $250,000); minor shore construction projects not exceeding $1,000,000 in total cost on any location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $6,996,365,000, of which $500,002,000 shall be for defense-related activities, of which $160,002,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed $30,600 shall be for official reception and representation expenses: Provided, That none of the funds made available by this Act shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to this appropriation: Provided further, That, to the extent fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, then personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114: Provided further, That, of the funds provided under this heading, $85,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a future-years capital investment plan for fiscal years 2017–2021, as specified under the heading Coast Guard, Acquisition, Construction, and Improvements of this Act, is submitted to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That funds made available under this heading for Overseas Contingency Operations/Global War on Terrorism may be allocated by program, project, and activity, notwithstanding section 503 of this Act: Provided further, That, without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from Military Pay and Allowances in according with subsections (a), (b), and (c) of section 503. Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,221,000, to remain available until September 30, 2020. Reserve trainingFor necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance of the Coast Guard reserve program; personnel and training costs; and equipment and services; $110,614,000. Acquisition, construction, and improvementsFor necessary expenses of acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto; and maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $1,573,269,000; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which the following amounts, to remain available until September 30, 2020 (except as subsequently specified), shall be available as follows: $1,069,900,000 to acquire, effect major repairs to, renovate, or improve vessels, small boats, and related equipment; $200,000,000 to acquire, effect major repairs to, renovate, or improve aircraft or increase aviation capability; $65,100,000 for other acquisition programs; $121,400,000 for shore facilities and aids to navigation, including facilities at Department of Defense installations used by the Coast Guard; and $116,869,000, to remain available until September 30, 2016, for personnel compensation and benefits and related costs: Provided, That, of the funds provided by this Act, not less than $640,000,000 shall be immediately available and allotted to contract for the production of the ninth National Security Cutter notwithstanding the availability of funds for postproduction costs: Provided further, That the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives, at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, a future-years capital investment plan for the Coast Guard that identifies for each requested capital asset— 
(1)the proposed appropriations included in that budget;  (2)the total estimated cost of completion, including and clearly delineating the costs of associated major acquisition systems infrastructure and transition to operations;  
(3)projected funding levels for each fiscal year for the next 5 fiscal years or until acquisition programs baseline or project completion, whichever is earlier;  (4)an estimated completion date at the projected funding levels; and  
(5)a current acquisition program baseline for each capital asset, as applicable, that— (A)includes the total acquisition cost of each asset, subdivided by fiscal year and including a detailed description of the purpose of the proposed funding levels for each fiscal year, including for each fiscal year funds requested for design, pre-acquisition activities, production, structural modifications, missionization, post-delivery, and transition to operations costs;  
(B)includes a detailed project schedule through completion, subdivided by fiscal year, that details— (i)quantities planned for each fiscal year; and  
(ii)major acquisition and project events, including development of operational requirements, contracting actions, design reviews, production, delivery, test and evaluation, and transition to operations, including necessary training, shore infrastructure, and logistics;  (C)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the original acquisition program baseline and the most recent baseline approved by the Department of Homeland Security's Acquisition Review Board, if applicable;  
(D)aligns the acquisition of each asset to mission requirements by defining existing capabilities of comparable legacy assets, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how the acquisition of each asset will address such known capability gaps;  (E)defines life-cycle costs for each asset and the date of the estimate on which such costs are based, including all associated costs of major acquisitions systems infrastructure and transition to operations, delineated by purpose and fiscal year for the projected service life of the asset;  
(F)includes the earned value management system summary schedule performance index and cost performance index for each asset, if applicable; and  (G)includes a phase-out and decommissioning schedule delineated by fiscal year for each existing legacy asset that each asset is intended to replace or recapitalize:  
Provided further, That the Commandant of the Coast Guard shall ensure that amounts specified in the future-years capital investment plan are consistent, to the maximum extent practicable, with proposed appropriations necessary to support the programs, projects, and activities of the Coast Guard in the President's budget proposal for fiscal year 2017, submitted pursuant to section 1105(a) of title 31, United States Code: 
Provided further, That any inconsistencies between the capital investment plan and proposed appropriations shall be identified and justified: 
Provided further, That the Director of the Office of Management and Budget shall not delay the submission of the capital investment plan referred to by the preceding provisos: 
Provided further, That the Director of the Office of Management and Budget shall have no more than a single period of 10 consecutive business days to review the capital investment plan prior to submission: 
Provided further, That the Secretary of Homeland Security shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives one day after the capital investment plan is submitted to the Office of Management and Budget for review and the Director of the Office of Management and Budget shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives when such review is completed.Research, development, test, and evaluationFor necessary expenses for applied scientific research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $18,019,000, to remain available until September 30, 2018, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation. Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts, and combat-related special compensation under the National Defense Authorization Act, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,604,000,000, to remain available until expended. United states secret service Salaries and expensesFor necessary expenses of the United States Secret Service, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; services of expert witnesses at such rates as may be determined by the Director of the United States Secret Service; rental of buildings in the District of Columbia, and fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; payment of per diem or subsistence allowances to employees in cases in which a protective assignment on the actual day or days of the visit of a protectee requires an employee to work 16 hours per day or to remain overnight at a post of duty; conduct of and participation in firearms matches; presentation of awards; travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if approval is obtained in advance from the Committees on Appropriations of the Senate and the House of Representatives; research and development; grants to conduct behavioral research in support of protective research and operations; and payment in advance for commercial accommodations as may be necessary to perform protective functions; $1,837,165,000; of which not to exceed $19,125 shall be for official reception and representation expenses; of which not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations; of which $2,366,000 shall be for forensic and related support of investigations of missing and exploited children; of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children and shall remain available until September 30, 2017; and of which not less than $10,000,000 shall be for activities related to training in electronics crimes investigations and forensics: Provided, That $18,000,000 for protective travel shall remain available until September 30, 2017: Provided further, That, of the amounts made available under this heading for security improvements at the White House complex, $8,200,000 shall remain available until September 30, 2017: Provided further, That $4,500,000 for National Special Security Events shall remain available until expended: Provided further, That the United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under this heading at the end of the fiscal year: Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided further, That the Director of the United States Secret Service may enter into an agreement to provide such protection on a fully reimbursable basis: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be obligated for the purpose of opening a new permanent domestic or overseas office or location unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such obligation: Provided further, That, for purposes of section 503(b) of this Act, $15,000,000 or 10 percent, whichever is less, may be transferred between Protection of Persons and Facilities and Domestic Field Operations. Acquisition, construction, improvements, and related expensesFor necessary expenses for acquisition, construction, repair, alteration, and improvement of physical and technological infrastructure, $86,974,000; of which $26,432,000, to remain available until September 30, 2020, shall be for acquisition, construction, improvement, and maintenance of the James J. Rowley Training Center; and of which $60,542,000, to remain available until September 30, 2018, shall be for Information Integration and Technology Transformation program execution.  IIIProtection, preparedness, response, and recovery National protection and programs directorate Management and administrationFor the management and administration of the National Protection and Programs Directorate, and support for operations and information technology, $57,971,000: Provided, That not to exceed $3,825 shall be for official reception and representation expenses: Provided further, That the President's budget proposal for fiscal year 2017, submitted pursuant to section 1105(a) of title 31, United States Code, shall be detailed by office, and by program, project, and activity level, for the National Protection and Programs Directorate. Infrastructure protection and information securityFor necessary expenses for infrastructure protection and information security programs and activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $1,297,000,000, of which $271,363,000 shall remain available until September 30, 2017. Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service: Provided, That the Director of the Federal Protective Service shall submit at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, a strategic human capital plan that aligns fee collections to personnel requirements based on a current threat assessment. Office of biometric identity managementFor necessary expenses for the Office of Biometric Identity Management, as authorized by section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), $283,265,000: Provided, That, of the total amount made available under this heading, $159,054,000 shall remain available until September 30, 2018. Office of health affairsFor necessary expenses of the Office of Health Affairs, $122,924,000; of which $25,865,000 is for salaries and expenses and $83,278,000 is for BioWatch operations: Provided, That, of the amount made available under this heading, $13,781,000 shall remain available until September 30, 2017, for biosurveillance, chemical defense, medical and health planning and coordination, and workforce health protection. Federal emergency management agency Salaries and expensesFor necessary expenses of the Federal Emergency Management Agency, $928,806,000, including activities authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of 2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the National Dam Safety Program Act (33 U.S.C. 467 et seq.), the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53), the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89): Provided, That not to exceed $2,250 shall be for official reception and representation expenses: Provided further, That, of the total amount made available under this heading, $35,180,000 shall be for the Urban Search and Rescue Response System, of which none is available for Federal Emergency Management Agency administrative costs: Provided further, That, of the total amount made available under this heading, $27,500,000 shall remain available until September 30, 2017, for capital improvements and other expenses related to continuity of operations at the Mount Weather Emergency Operations Center: Provided further, That, of the total amount made available, $3,422,000 shall be for the Office of National Capital Region Coordination: Provided further, That the Administrator of the Federal Emergency Management Agency, in consultation with the Department of Homeland Security Chief Information Officer, shall submit to the Committees on Appropriations of the Senate and the House of Representatives an expenditure plan including results to date, plans for the program, and a list of projects with associated funding provided from prior appropriations and provided by this Act for automated systems. State and local programsFor grants, contracts, cooperative agreements, and other activities, $1,500,000,000, which shall be allocated as follows: (1)$467,000,000 shall be for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $55,000,000 shall be for Operation Stonegarden: Provided, That, notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2016, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004.  
(2)$600,000,000 shall be for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which not less than $25,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack.  (3)$100,000,000 shall be for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1135, 1163, and 1182), of which not less than $10,000,000 shall be for Amtrak security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies.  
(4)$100,000,000 shall be for Port Security Grants in accordance with 46 U.S.C. 70107.  (5)$233,000,000 shall be to sustain current operations for training, exercises, technical assistance, and other programs, of which $162,991,000 shall be for training of State, local, and tribal emergency response providers:  
Provided, That, for grants under paragraphs (1) through (4), applications for grants shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, that eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application: 
Provided further, That, notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)) or any other provision of law, a grantee may not use more than 5 percent of the amount of a grant made available under this heading for expenses directly related to administration of the grant: 
Provided further, That for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility: 
Provided further, That grantees shall provide reports on their use of funds, as determined necessary by the Secretary of Homeland Security: 
Provided further, That, notwithstanding section 509 of this Act, the Administrator of the Federal Emergency Management Agency may use the funds provided in paragraph (5) to acquire real property for the purpose of establishing or appropriately extending the security buffer zones around Federal Emergency Management Agency training facilities.Firefighter assistance grantsFor grants for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), $680,000,000, to remain available until September 30, 2017, of which $340,000,000 shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $340,000,000 shall be available to carry out section 34 of that Act (15 U.S.C. 2229a). Emergency management performance grantsFor emergency management performance grants, as authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $350,000,000. Radiological emergency preparedness programThe aggregate charges assessed during fiscal year 2016, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security necessary for its radiological emergency preparedness program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That fees received under this heading shall be deposited in this account as offsetting collections and will become available for authorized purposes on October 1, 2016, and remain available until expended. United states fire administrationFor necessary expenses of the United States Fire Administration and for other purposes, as authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), $44,000,000. Disaster relief fund (including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,374,693,000, to remain available until expended, of which $24,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: Provided, That the Administrator of the Federal Emergency Management Agency shall submit an expenditure plan to the Committees on Appropriations of the Senate and the House of Representatives detailing the use of the funds made available in this or any other Act for disaster readiness and support not later than 60 days after the date of enactment of this Act: Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to such Committees a semiannual report detailing obligations against the expenditure plan and a justification for any changes from the initial plan: Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to the Committees on Appropriations of the Senate and the House of Representatives the following reports, including a specific description of the methodology and the source data used in developing such reports— 
(1)an estimate of the following amounts shall be submitted for the budget year at the time that the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code— (A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year;  
(B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1;  (C)the amount of obligations for non-catastrophic events for the budget year;  
(D)the amount of obligations for the budget year for catastrophic events delineated by event and by State;  (E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current year, the budget year, the budget year plus 1, the budget year plus 2, and the budget year plus 3 and beyond;  
(F)the amount of previously obligated funds that will be recovered for the budget year;  (G)the amount that will be required for obligations for emergencies, as described in section 102(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(1)), major disasters, as described in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), fire management assistance grants, as described in section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), surge activities, and disaster readiness and support activities; and  
(H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii); Public Law 99–177); and  (2)an estimate or actual amounts, if available, of the following for the current fiscal year shall be submitted not later than the fifth day of each month and shall be published by the Administrator on the Agency's Web site not later than the fifth day of each month— 
(A)a summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made;  (B)a table of disaster relief activity delineated by month, including— 
(i)the beginning and ending balances;  (ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities;  
(iii)the obligations for catastrophic events delineated by event and by State; and  (iv)the amount of previously obligated funds that are recovered;  
(C)a summary of allocations, obligations, and expenditures for catastrophic events delineated by event;  (D)in addition, for a disaster declaration related to Hurricane Sandy, the cost of the following categories of spending: public assistance, individual assistance, mitigation, administrative, operations, and any other relevant category (including emergency measures and disaster resources); and  
(E)the date on which funds appropriated will be exhausted:  Provided further, That the Administrator shall publish on the Agency's Web site not later than 5 days after an award of a public assistance grant under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) the specifics of the grant award: Provided further, That, for any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster, not later than 5 days after the issuance of the mission assignment or task order, the Administrator shall publish on the Agency's Web site the following: the name of the impacted State and the disaster declaration for such State, the assigned agency, the assistance requested, a description of the disaster, the total cost estimate, and the amount obligated: Provided further, That, not later than 10 days after the last day of each month until the mission assignment or task order is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated: Provided further, That, of the amount provided under this heading, $6,712,953,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That the amount in the preceding proviso is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Flood hazard mapping and risk analysis programFor necessary expenses, including administrative costs, under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), and under sections 100215, 100216, 100226, 100230, and 100246 of the Biggert-Waters Flood Insurance Reform Act of 2012, (Public Law 112–141, 126 Stat. 916), $190,000,000, and such additional sums as may be provided by State and local governments or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)), to remain available until expended. National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89, 128 Stat. 1020): $181,198,000, which shall remain available until September 30, 2017, and shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $25,299,000 shall be available for salaries and expenses associated with flood management and flood insurance operations and $155,899,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this account, to be available for flood plain management and flood mapping: Provided further, That, in fiscal year 2016, no funds shall be available from the National Flood Insurance Fund under section 1310 of that Act (42 U.S.C. 4017) in excess of— 
(1)$133,252,000 for operating expenses;  (2)$1,123,000,000 for commissions and taxes of agents;  
(3)such sums as are necessary for interest on Treasury borrowings; and  (4)$175,000,000 which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding subsection (e) of section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c) and notwithstanding subsection (a)(7) of section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017):  
Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e), and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): 
Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: 
Provided further, That up to $3,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Act of 2014 (42 U.S.C. 4033).National predisaster mitigation fundFor the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), $100,000,000, to remain available until expended. Emergency food and shelterTo carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $100,000,000, to remain available until expended: Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available under this heading: Provided further, That the Administrator of the Federal Emergency Management Agency shall transfer funds appropriated under this heading to Department of Housing and Urban Development, Homeless Assistance Grants: Provided further, That, when funds are transferred pursuant to the previous proviso, notwithstanding the references to the Administrator in 42 U.S.C. 11331 through 11335 and 11341, the Secretary of Housing and Urban Development shall carry out the functions of the Administrator with respect to the Emergency Food and Shelter Program, including with respect to the National Board: Provided further, That the Federal Emergency Management Agency and the Department of Housing and Urban Development shall execute an Interagency Agreement within 60 days of the date of enactment of this Act detailing how the program will be transitioned and ensuring that the program structure continues consistent with current law: Provided further, That the President's budget for fiscal year 2017 submitted pursuant to section 1105(a) of title 31, United States Code, shall include language effectuating the transfer: Provided further, That the Administrator shall be accountable for any amounts obligated from the Federal Emergency Management Agency, Emergency Food and Shelter 70 × 0707 account prior to the date of enactment of this Act until such time as all funds have been expended and all recoveries have been transferred to Department of Housing and Urban Development, Homeless Assistance Grants.  
IVResearch, development, training, and services 
United states citizenship and immigration servicesFor necessary expenses for citizenship and immigration services, $119,671,000 for the E-Verify Program, as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States employers with maintaining a legal workforce: Provided, That, notwithstanding any other provision of law, funds otherwise made available to United States Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided further, That the Director of United States Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment. Federal law enforcement training center Salaries and expensesFor necessary expenses of the Federal Law Enforcement Training Center, including materials and support costs of Federal law enforcement basic training; the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles; expenses for student athletic and related activities; the conduct of and participation in firearms matches and presentation of awards; public awareness and enhancement of community support of law enforcement training; room and board for student interns; a flat monthly reimbursement to employees authorized to use personal mobile phones for official duties; and services as authorized by section 3109 of title 5, United States Code; $219,443,000; of which up to $59,908,000 shall remain available until September 30, 2017, for materials and support costs of Federal law enforcement basic training; of which $300,000 shall remain available until expended to be distributed to Federal law enforcement agencies for expenses incurred participating in training accreditation; and of which not to exceed $7,180 shall be for official reception and representation expenses: Provided, That the Center is authorized to obligate funds in anticipation of reimbursements from agencies receiving training sponsored by the Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year: Provided further, That section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended under this heading in division F of Public Law 113–76, is further amended by striking December 31, 2017 and inserting December 31, 2018: Provided further, That the Director of the Federal Law Enforcement Training Center shall schedule basic or advanced law enforcement training, or both, at all four training facilities under the control of the Federal Law Enforcement Training Center to ensure that such training facilities are operated at the highest capacity throughout the fiscal year: Provided further, That the Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors. Acquisitions, construction, improvements, and related expensesFor acquisition of necessary additional real property and facilities, construction, and ongoing maintenance, facility improvements, and related expenses of the Federal Law Enforcement Training Center, $26,453,000, to remain available until September 30, 2020: Provided, That the Center is authorized to accept reimbursement to this appropriation from government agencies requesting the construction of special use facilities. Science and technology Management and administrationFor salaries and expenses of the Office of the Under Secretary for Science and Technology and for management and administration of programs and activities, as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $130,431,000: Provided, That not to exceed $7,650 shall be for official reception and representation expenses. Research, development, acquisition, and operationsFor necessary expenses for science and technology research, including advanced research projects, development, test and evaluation, acquisition, and operations as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), and the purchase or lease of not to exceed 5 vehicles, $634,435,000 shall remain available until September 30, 2018. Domestic nuclear detection office Management and administrationFor salaries and expenses of the Domestic Nuclear Detection Office, as authorized by title XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management and administration of programs and activities, $37,518,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses. Research, development, and operationsFor necessary expenses for radiological and nuclear research, development, testing, evaluation, and operations, $196,000,000, to remain available until September 30, 2018. Systems acquisitionFor necessary expenses for the Domestic Nuclear Detection Office acquisition and deployment of radiological detection systems in accordance with the global nuclear detection architecture, $86,745,000, to remain available until September 30, 2018.  VGeneral provisions (including rescissions of funds)  501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted.  503. (a)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates a new program, project, or activity;  (2)eliminates a program, project, office, or activity;  
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress;  (4)proposes to use funds directed for a specific activity by either of the Committees on Appropriations of the Senate or the House of Representatives for a different purpose; or  
(5)contracts out any function or activity for which funding levels were requested for Federal full-time equivalents in the object classification tables contained in the fiscal year 2016 Budget Appendix for the Department of Homeland Security, as modified by the report accompanying this Act, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds.  (b)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees or proceeds available to the agencies funded by this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $5,000,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects, or activities;  (2)reduces by 10 percent funding for any existing program, project, or activity;  
(3)reduces by 10 percent the numbers of personnel approved by the Congress; or  (4)results from any general savings from a reduction in personnel that would result in a change in existing programs, projects, or activities as approved by the Congress, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds.  
(c)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfers: Provided, That any transfer under this section shall be treated as a reprogramming of funds under subsection (b) and shall not be available for obligation unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such transfer.  
(d)Notwithstanding subsections (a), (b), and (c) of this section, no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property.  (e)The notification thresholds and procedures set forth in this section shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts.  
504.The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of Public Law 103–356 (31 U.S.C. 501 note), shall continue operations as a permanent working capital fund for fiscal year 2016: Provided, That none of the funds appropriated or otherwise made available to the Department of Homeland Security may be used to make payments to the Working Capital Fund, except for the activities and amounts allowed in the President's fiscal year 2016 budget: Provided further, That funds provided to the Working Capital Fund shall be available for obligation until expended to carry out the purposes of the Working Capital Fund: Provided further, That all departmental components shall be charged only for direct usage of each Working Capital Fund service: Provided further, That funds provided to the Working Capital Fund shall be used only for purposes consistent with the contributing component: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service: Provided further, That the Committees on Appropriations of the Senate and House of Representatives shall be notified of any activity added to or removed from the fund: Provided further, That the Chief Financial Officer of the Department of Homeland Security shall submit a quarterly execution report with activity level detail, not later than 30 days after the end of each quarter.  
505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2016, as recorded in the financial records at the time of a reprogramming request, but not later than June 30, 2016, from appropriations for salaries and expenses for fiscal year 2016 in this Act shall remain available through September 30, 2017, in the account and for the purposes for which the appropriations were provided: Provided, That, prior to the obligation of such funds, a request shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives for approval in accordance with section 503 of this Act.  
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2016 until the enactment of an Act authorizing intelligence activities for fiscal year 2016.  507. (a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used to— 
(1)make or award a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000;  (2)award a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; or  
(3)announce publicly the intention to make or award items under paragraph (1), (2), or (3) including a contract covered by the Federal Acquisition Regulation.  (b)The Secretary of Homeland Security may waive the prohibition under subsection (a) if the Secretary notifies the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of making an award or issuing a letter as described in that subsection.  
(c)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued.  (d)A notification under this section— 
(1)may not involve funds that are not available for obligation; and  (2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn.  
(e)The Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award under State and Local Programs.  508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities.  
509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus.  510. (a)Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act.  
(b)The third proviso of section 537 of the Department of Homeland Security Appropriations Act, 2006 (6 U.S.C. 114), shall hereafter not apply with respect to funds made available in this or any other Act.  511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act. For purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code.  
512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448).  513.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report for that month that includes total obligations of the Department for that month for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation: Provided, That total obligations for staffing shall also be provided by subcategory of on-board and funded full-time equivalent staffing levels, respectively: Provided further, That the report shall specify the number of, and total obligations for, contract employees for each office of the Department.  
514.Except as provided in section 44945 of title 49, United States Code, funds appropriated or transferred to Transportation Security Administration Aviation Security, Administration, and Transportation Security Support for fiscal years 2004 and 2005 that are recovered or deobligated shall be available only for the procurement or installation of explosives detection systems, air cargo, baggage, and checkpoint screening systems, subject to notification: Provided, That semiannual reports shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives on any funds that are recovered or deobligated.  
515.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of United States Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers.  516.Any funds appropriated to Coast Guard, Acquisition, Construction, and Improvements for fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that are recovered, collected, or otherwise received as the result of negotiation, mediation, or litigation, shall be available until expended for the Fast Response Cutter program.  
517.The functions of the Federal Law Enforcement Training Center instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).  518. (a)The Secretary of Homeland Security shall submit a report not later than October 15, 2016, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal year 2016.  
(b)The Inspector General shall review the report required by subsection (a) to assess Departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2017.  519.None of the funds made available in this Act may be used by United States Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by United States Citizenship and Immigration Services, and the results do not preclude the granting of the benefit.  
520.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— (1)in subsection (a), by striking Until September 30, 2015, and inserting Until September 30, 2016,; and  
(2)in subsection (c)(1), by striking September 30, 2015, and inserting September 30, 2016,.  521.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes (which outcomes shall be specified in terms of cost, schedule, and performance).  
522.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b) for the transportation of crude oil distributed from the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b).  
523.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or  (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262).  
524.None of the funds in this Act shall be used to reduce the United States Coast Guard's Operations Systems Center mission or its government-employed or contract staff levels.  525.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9703.1(g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives approve the proposed transfers.  
526.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card.  527.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center.  
528. 
(a)Notwithstanding any other provision of this Act, except as provided in subsection (b), and 30 days after the date on which the President determines whether to declare a major disaster because of an event and any appeal is completed, the Administrator shall publish on the Web site of the Federal Emergency Management Agency a report regarding that decision that shall summarize damage assessment information used to determine whether to declare a major disaster.  (b)The Administrator may redact from a report under subsection (a) any data that the Administrator determines would compromise national security.  
(c)In this section— (1)the term Administrator means the Administrator of the Federal Emergency Management Agency; and  
(2)the term major disaster has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).  529.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein.  
530.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and  
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantánamo Bay, Cuba, by the Department of Defense.  531.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.  
532.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).  533.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any Civil Engineering Unit unless specifically authorized by a statute enacted after the date of enactment of this Act.  
534.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract.  535.In developing any process to screen aviation passengers and crews for transportation or national security purposes, the Secretary of Homeland Security shall ensure that all such processes take into consideration such passengers' and crews' privacy and civil liberties consistent with applicable laws, regulations, and guidance.  
536. 
(a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, up to $10,000,000 may be allocated by United States Citizenship and Immigration Services in fiscal year 2016 for the purpose of providing an immigrant integration grants program.  (b)None of the funds made available to United States Citizenship and Immigration Services for grants for immigrant integration may be used to provide services to aliens who have not been lawfully admitted for permanent residence.  
537.For an additional amount for the Office of the Under Secretary for Management, $212,303,000, to remain available until expended, for necessary expenses to plan, acquire, design, construct, renovate, remediate, equip, furnish, improve infrastructure, and occupy buildings and facilities for the department headquarters consolidation project and associated mission support consolidation: Provided, That the Committees on Appropriations of the Senate and the House of Representatives shall receive an expenditure plan not later than 90 days after the date of enactment of the Act detailing the allocation of these funds.  
538.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes.  539. (a)For an additional amount for financial systems modernization, $36,113,000 to remain available until September 30, 2017.  
(b)Funds made available in subsection (a) for financial systems modernization may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act.  (c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer.  
540.Notwithstanding the 10 percent limitation contained in section 503(c) of this Act, the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives 5 days in advance of such transfer.  
541.The Commissioner of U.S. Customs and Border Protection and the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement shall, with respect to fiscal years 2016, 2017, 2018, and 2019, submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget proposal for fiscal year 2017 is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, the information required in the multi-year investment and management plans required, respectively, under the heading U.S. Customs and Border Protection, Salaries and Expenses under title II of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74); under the heading U.S. Customs and Border Protection, Border Security Fencing, Infrastructure, and Technology under such title; and by section 568 of such Act.  542.The Secretary of Homeland Security shall ensure enforcement of all immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).  
543. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.  
544.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times.  545.None of the funds provided in this or any other Act may be obligated to implement the National Preparedness Grant Program or any other successor grant programs unless explicitly authorized by Congress.  
546.None of the funds made available in this Act may be used to provide funding for the position of Public Advocate, or a successor position, within U.S. Immigration and Customs Enforcement.  547.Section 559(e)(3)(D) of Public Law 113–76 is amended by striking five pilots per year and inserting 10 pilots per year.  
548.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000.  
549.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013.  550.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event.  
551.With the exception of countries with preclearance facilities in service prior to 2013, none of the funds made available in this Act may be used for new U.S. Customs and Border Protection air preclearance agreements entering into force after February 1, 2014, unless: (1) the Secretary of Homeland Security, in consultation with the Secretary of State, has certified to Congress that air preclearance operations at the airport provide a homeland or national security benefit to the United States; (2) U.S. passenger air carriers are not precluded from operating at existing preclearance locations; and (3) a U.S. passenger air carrier is operating at all airports contemplated for establishment of new air preclearance operations.  552.In making grants under the heading Firefighter Assistance Grants, the Secretary may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a).  
553. 
(a)In generalBeginning on the date of the enactment of this Act, the Secretary shall not— (1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or  
(2)conduct any study relating to the imposition of a border crossing fee.  (b)Border crossing fee definedIn this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry.  
554. 
(a)Deposits of payments pending amendment of regulationNotwithstanding the provisions of the Continued Dumping and Subsidy Offset Act, 19 U.S.C. 1675c (2000), repealed by section 7601(a) of subtitle F of title VII of Public Law 109–171, 120 Stat. 4, 154 (Feb. 8, 2006) as amended by section 822(2)(A) of Public Law 111–291 and section 504 of Public Law 111–312 (Dec 17, 2010) (collectively, the CDSOA), none of the funds appropriated in this or previous appropriations Acts or otherwise made available to the Department of Homeland Security may be used to deposit any payment tendered by a surety under, or in connection with, a customs bond on an entry for which the duties and 19 U.S.C. 1677g interest are subject to distribution under the CDSOA into any account in the Department of the Treasury other than an unavailable receipt account (020–5688.003) related to the Continued Dumping and Subsidy Offset account (020 × 5688) until the Commissioner of U.S. Customs and Border Protection completes the rulemaking process concerning the amendment of section 24.3a(c)(4) of title 19, Code of Federal Regulations: Provided, That the payment referenced in the previous proviso is limited to a payment pursuant to a court ordered award or judgment entered as a result of a lawsuit that was filed by the Government against the surety from whom payment was obtained if that lawsuit was for the purpose of collecting duties or interest owed on that particular entry, or a settlement of any such lawsuit between the Government and the surety that was executed after the time that the lawsuit was filed by the Government: Provided further, That once the rulemaking process concerning the amendment of section 24.3a(c)(4) of title 19, Code of Federal Regulations, is complete, funds subject to CDSOA distribution shall then be transferred into the Antidumping and Countervailing Duties, Continued Dumping and Subsidy Offset receipt account (020 × 5688.001) for distribution in accordance with the provisions of the CDSOA and shall be allocated between principal and interest in accordance with the amended section 24.3a(c)(4) of title 19, Code of Federal Regulations, and not in accordance with the provision of section 24.3a(c)(4) of title 19, Code of Federal Regulations, that was in effect at the time that the payment was made to the Government: Provided further, That the funds that are not subject to CDSOA distribution shall be transferred into other accounts as otherwise provided by law: Provided further, That authority to enforce compliance with this section is vested exclusively in Congress and nothing in this section is intended to, or does, create a private right of action against the Government.  
(b)Authority to amend regulationFor this fiscal year and hereafter, notwithstanding 6 U.S.C. 212 and Treasury Department Order No. 100–16, 1(a)(i), the Commissioner of U.S. Customs and Border Protection is hereby granted authority to approve amendment of section 24.3a(c)(4) of title 19, Code of Federal Regulations, to amend the order in which a payment is allocated between principal and interest for only those payments described in subsection (a): Provided, That the authority provided to the Commissioner by this section includes the authority to allocate a payment, as defined above, between the forms of interest a surety owes, including interest pursuant to 19 U.S.C. 1677g, sections 580 and 1505 of title 19, Code of Federal Regulations, and Federal common law or equitable principles.  
555.Of the unobligated balance available to Federal Emergency Management Agency, Disaster Relief Fund, $1,025,062,000 are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That no amounts may be rescinded from the amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
556.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42) fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended.  557.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress of the United States for programs under the jurisdiction of the Appropriations Subcommittees on the Department of Homeland Security that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2017 appropriations Act.  
558.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available, including any funds or fees collected or otherwise made available for expenditure, by this or any other Act of this or any other fiscal year may be used to implement, administer, carry-out, or enforce Executive Order 13690 (80 Fed. Reg. 6425; relating to the Federal Flood Risk Management Standard) or the amendments made by such Order.  559.Notwithstanding the limitations as to threshold, time, and condition of section 503 of this Act, the Secretary may propose to reprogram or transfer to the Coast Guard for the Offshore Patrol Cutter Project: (1) discretionary appropriations made available by this Act, to remain available until September 30, 2017, and (2) the unobligated balances of discretionary appropriations made available by prior Department of Homeland Security Appropriations Acts: Provided, That any amounts proposed for reprogramming or transfer under this section shall not be available for obligation until the Committees on Appropriations of the Senate and the House of Representatives approve of such reprogramming or transfer: Provided further, That this section shall not apply to amounts that were (1) classified as being in the revised security category, as defined under section 250(c)(4)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended (BBEDCA); (2) designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or BBEDCA; or (3) designated as being for disaster relief pursuant to section 251(b)(2)(D) of BBEDCA.  
560.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time equivalent employee positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes— (1)the number of full-time equivalent employee positions affected by such change;  
(2)funding required for such change for the current year and through the Future Years Homeland Security Program;  (3)justification for such change; and  
(4)an analysis of compensation alternatives to such change that were considered by the Department.  561. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest.  
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises homeland or national security; or  
(2)the report contains proprietary information.  (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days except as otherwise specified in law.  
562.Of amounts transferred to the Disaster Assistance Direct Loan Program pursuant to the Community Disaster Loan Act of 2005 (Public Law 109–88), $27,338,101 are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
563.The Administrator of the Federal Emergency Management Agency shall transfer $56,872,752 in unobligated balances made available for the appropriations account for Federal Emergency Management Agency, Disaster Assistance Direct Loan Program Account by section 4502 of Public Law 110–28 to the appropriations account for Federal Emergency Management Agency, Disaster Relief Fund: Provided, That amounts transferred to such account under this section shall be available for any authorized purpose of such account: Provided further, That amounts transferred pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be transferred only if the President subsequently so designates the entire transfer and transmits such designation to the Congress.  
564.None of the funds made available by this Act may be obligated or expended to sustain domestic prosecutions based on any charge related to the Arms Trade Treaty, or to implement the Treaty, until the Senate approves a resolution of ratification for the Treaty and the Senate and the House of Representatives adopt implementing legislation for the Treaty.  565.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177): 
(1)$7,324,000 from unobligated prior year balances from Analysis and Operations from the Office of Intelligence and Analysis;  (2)$7,000,000 from unobligated prior year balances from U.S. Customs and Border Protection, Automation Modernization;  
(3)$21,856,000 from unobligated prior year balances from U.S. Customs and Border Protection, Border Security, Fencing, Infrastructure, and Technology;  (4)$12,000,000 from unobligated prior year balances from U.S. Customs and Border Protection, Air and Marine Operations;  
(5)$4,500,000 from unobligated prior year balances from U.S. Customs and Border Protection, Construction and Facilities Management; and  (6)$13,758,918 from Federal Emergency Management Agency, National Predisaster Mitigation Fund account 70 × 0716;  
(7)$5,800,000 from Public Law 112–74 under the heading Coast Guard, Acquisition, Construction, and Improvements;  (8)$16,445,000 from Public Law 113–76 under the heading Coast Guard, Acquisition, Construction, and Improvements;  
(9)$28,000,000 from Public Law 114–4 under the heading Transportation Security Administration, Aviation Security;  (10)$5,000,000 from unobligated prior year balances from Transportation Security Administration, Surface Transportation;  
(11)$393,000 from Public Law 113–6 under the heading Science and Technology, Research, Development, Acquisition, and Operations;  (12)$8,500,000 from Public Law 113–76 under the heading Science and Technology, Research, Development, Acquisition, and Operations; and  
(13)$1,107,000 from Public Law 114–4 under the heading Science and Technology, Research, Development, Acquisition, and Operations.  566.From the unobligated balances made available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code, (added by section 638 of Public Law 102–393), $175,000,000 shall be rescinded. 
Visa Waiver Program Country Designation for Poland  
567.Notwithstanding any provision of section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), the Secretary of Homeland Security may designate Poland as a program country under the visa waiver program established by that section. This division may be cited as the Department of Homeland Security Appropriations Act, 2016.  
DMilitary Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2016 
IDepartment of defense 
Military construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $663,245,000, to remain available until September 30, 2020: Provided, That, of this amount, not to exceed $109,245,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of the Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $1,619,699,000, to remain available until September 30, 2020: Provided, That, of this amount, not to exceed $91,649,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, air force For acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $1,389,185,000, to remain available until September 30, 2020: Provided, That, of this amount, not to exceed $89,164,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, defense-Wide (including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $2,290,767,000, to remain available until September 30, 2020: Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided further, That, of the amount appropriated, not to exceed $160,404,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $197,237,000, to remain available until September 30, 2020: Provided, That, of the amount appropriated, not to exceed $20,337,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $138,738,000, to remain available until September 30, 2020: Provided, That, of the amount appropriated, not to exceed $5,104,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $113,595,000, to remain available until September 30, 2020: Provided, That, of the amount appropriated, not to exceed $9,318,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Army Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $36,078,000, to remain available until September 30, 2020: Provided, That, of the amount appropriated, not to exceed $2,208,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $65,021,000, to remain available until September 30, 2020: Provided, That, of the amount appropriated, not to exceed $13,400,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Air Force Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. North atlantic treaty organization security investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $120,000,000, to remain available until expended. Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $99,695,000, to remain available until September 30, 2020. Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $393,511,000. Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $16,541,000, to remain available until September 30, 2020. Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $353,036,000. Family housing construction, air forceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $160,498,000, to remain available until September 30, 2020. Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $331,232,000. Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $58,668,000. Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account 1990, established by section 2906(a) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $251,334,000, to remain available until expended. Administrative provisions  101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor.  
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles.  103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense.  
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made.  105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest.  
106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction.  107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress.  
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement.  109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation.  
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress.  111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Gulf, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms.  
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Gulf, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor.  
113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000.  114.Not more than 20 percent of the funds made available in this title which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year.  
115.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress.  116.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any.  
117.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law. (including transfer of funds)  118.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities. 
(including transfer of funds)  
119.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the accounts established by sections 2906(a)(1) and 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred.  120.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission: Provided further,  That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year.  
121.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section. (including transfer of funds)  122.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred.  
123.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of February 2009, as in effect on the date of enactment of this Act.  124.None of the funds made available in this title may be obligated or expended for planning and design and construction of projects at Arlington National Cemetery.  
125.For an additional amount for Military Construction, Army, $34,500,000, to remain available until September 30, 2020: Provided, That such funds may only be obligated to carry out construction projects, in priority order, identified in the Department of the Army’s Unfunded Priority List for Fiscal Year 2016 submitted to Congress: Provided further, That such funding is subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That, not later than 30 days after enactment of this Act, the Secretary of the Army shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section.  
126.For an additional amount for Military Construction, Navy and Marine Corps, $34,320,000, to remain available until September 30, 2020: Provided, That such funds may only be obligated to carry out construction projects, in priority order, identified in the Department of the Navy's Unfunded Priority List for fiscal year 2016: Provided further, That such funding is subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That, not later than 30 days after enactment of this Act, the Secretary of the Navy shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section.  
127.For an additional amount for Military Construction, Army National Guard, $51,300,000, to remain available until September 30, 2020: Provided, That such funds may only be obligated to carry out construction projects, in priority order, identified in the Department of the Army’s Unfunded Priority List for Fiscal Year 2016 submitted to Congress: Provided further, That such funding is subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That, not later than 30 days after enactment of this Act, the Secretary of the Army shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section.  
128.For an additional amount for Military Construction, Army Reserve, $34,200,000, to remain available until September 30, 2020: Provided, That such funds may only be obligated to carry out construction projects, in priority order, identified in the Department of the Army’s Unfunded Priority List for Fiscal Year 2016 submitted to Congress: Provided further, That such funding is subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That, not later than 30 days after enactment of this Act, the Secretary of the Army shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section. 
(RESCISSIONS OF FUNDS)  
129.Of the unobligated balances available from prior Appropriations Acts (other than appropriations that were designated by the Congress as an emergency requirement or as being for Overseas Contingency Operations/Global War on Terrorism pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985) the following funds are hereby rescinded from the following accounts and programs in the specified amounts:Military Construction, Army, $85,000,000;Military Construction, Air Force, $86,400,000; andMilitary Construction, Defense-Wide, $133,000,000. (RESCISSION OF FUNDS)  130.Of the unobligated balances made available in prior appropriations Acts for the fund established in section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374), $65,000,000 are hereby rescinded.  
131.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this or any other Act may be used to consolidate or relocate any element of a United States Air Force Rapid Engineer Deployable Heavy Operational Repair Squadron Engineer (RED HORSE) outside of the United States until the Secretary of the Air Force (1) completes an analysis and comparison of the cost and infrastructure investment required to consolidate or relocate a RED HORSE squadron outside of the United States versus within the United States; (2) provides to the Committees on Appropriations of both Houses of Congress (the Committees) a report detailing the findings of the cost analysis; and (3) certifies in writing to the Committees that the preferred site for the consolidation or relocation yields the greatest savings for the Air Force: Provided, That the term United States in this section does not include any territory or possession of the United States.  
IIDepartment of veterans affairs 
Veterans Benefits Administration Compensation and pensions (including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers' retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $166,271,436,000, to remain available until expended, of which $87,146,761,000 shall become available on October 1, 2016: Provided, That not to exceed $15,562,000 of the amount appropriated for fiscal year 2016 and $16,021,000 of the amount made available for fiscal year 2017 under this heading shall be reimbursed to General Operating Expenses, Veterans Benefits Administration, and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and Pensions appropriation: Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized. Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United States Code, $32,088,826,000, to remain available until expended, of which $16,743,904,000 shall become available on October 1, 2016: Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account. Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21, title 38, United States Code, $169,080,000, to remain available until expended, of which $91,920,000 shall become available on October 1, 2016. Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That, during fiscal year 2016, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $164,558,000. Vocational rehabilitation loans program accountFor the cost of direct loans, $31,000, as authorized by chapter 31 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,952,381.In addition, for administrative expenses necessary to carry out the direct loan program, $367,000, which may be paid to the appropriation for General Operating Expenses, Veterans Benefits Administration. Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,134,000. Veterans health administration Medical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, bioengineering services, food services, and salaries and expenses of healthcare employees hired under title 38, United States Code, aid to State homes as authorized by section 1741 of title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), and hospital care and medical services authorized by section 1787 of title 38, United States Code; $1,134,197,000, which shall be in addition to funds previously appropriated under this heading that become available on October 1, 2015; and, in addition, $51,673,000,000, plus reimbursements, shall become available on October 1, 2016, and shall remain available until September 30, 2017: Provided, That, of the amount made available on October 1, 2016, under this heading, $1,400,000,000 shall remain available until September 30, 2018: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs: Provided further, That, of the amount made available on October 1, 2016, under this heading, not less than $900,000,000 shall be available for highly effective Hepatitis C Virus (HCV) clinical treatments including clinical treatments with modern medications that have significantly higher cure rates than older medications, are easier to prescribe, and have fewer and milder side effects. Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), $6,524,000,000, plus reimbursements, shall become available on October 1, 2016, and shall remain available until September 30, 2017: Provided, That, of the amount made available on October 1, 2016, under this heading, $100,000,000 shall remain available until September 30, 2018. Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services, $5,074,000,000, plus reimbursements, shall become available on October 1, 2016, and shall remain available until September 30, 2017: Provided, That, of the amount made available on October 1, 2016, under this heading, $250,000,000 shall remain available until September 30, 2018. Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $621,813,000, plus reimbursements, shall remain available until September 30, 2017. National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $266,220,000, of which not to exceed $26,600,000 shall remain available until September 30, 2017. Departmental administration General administration (Including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-Wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $311,591,000, of which not to exceed $10,000,000 shall remain available until September 30, 2017: Provided, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration. Board of Veterans AppealsFor necessary operating expenses of the Board of Veterans Appeals, $107,884,000, of which not to exceed $10,788,000 shall remain available until September 30, 2017. General operating expenses, Veterans Benefits AdministrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $2,697,734,000: Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: Provided further, That, of the funds made available under this heading, not to exceed $160,000,000 shall remain available until September 30, 2017. Information technology systemsFor necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $4,106,363,000, plus reimbursements: Provided, That $1,115,757,000 shall be for pay and associated costs, of which not to exceed $34,800,000 shall remain available until September 30, 2017: Provided further, That $2,512,863,000 shall be for operations and maintenance, of which not to exceed $175,000,000 shall remain available until September 30, 2017: Provided further, That $477,743,000 shall be for information technology systems development, modernization, and enhancement, and shall remain available until September 30, 2017: Provided further, That amounts made available for information technology systems development, modernization, and enhancement may not be obligated or expended until the Secretary of Veterans Affairs or the Chief Information Officer of the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress a certification of the amounts, in parts or in full, to be obligated and expended for each development project: Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development, modernization, and enhancement may be transferred among the three subaccounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued:  Provided further, That amounts made available for the Information Technology Systems account for development, modernization, and enhancement may be transferred among projects or to newly defined projects:  Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed: Provided further, That funds under this heading may be used by the Interagency Program Office through the Department of Veterans Affairs to develop a standard data reference terminology model: Provided further, That, of the funds made available for information technology systems development, modernization, and enhancement for VistA Evolution, not more than 25 percent may be obligated or expended until the Secretary of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress, and such Committees approve, a report that describes: (1) the status of and changes to the VistA Evolution program plan dated March 24, 2014 (hereinafter referred to as the “Plan”), the VistA 4 product roadmap dated February 26, 2015 (“Roadmap”), and the VistA 4 Incremental Life Cycle Cost Estimate, dated October 26, 2014; (2) any changes to the scope or functionality of projects within the VistA Evolution program as established in the Plan; (3) actual program costs incurred to date; (4) progress in meeting the schedule milestones that have been established in the Plan; (5) a Project Management Accountability System (PMAS) Dashboard Progress report that identifies each VistA Evolution project being tracked through PMAS, what functionality it is intended to provide, and what evaluation scores it has received throughout development; (6) the definition being used for interoperability between the electronic health record systems of the Department of Defense and the Department of Veterans Affairs, the metrics to measure the extent of interoperability, the milestones and timeline associated with achieving interoperability, and the baseline measurements associated with interoperability; (7) progress toward developing and implementing all components and levels of interoperability, including semantic interoperability; (8) the change management tools in place to facilitate the implementation of VistA Evolution and interoperability; and (9) any changes to the governance structure for the VistA Evolution program and its chain of decisionmaking authority: Provided further, That the funds made available under this heading for information technology systems development, modernization, and enhancement, shall be for the projects, and in the amounts, specified under this heading in the report accompanying this Act. Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $126,766,000, of which $12,676,000 shall remain available until September 30, 2017. Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $1,027,064,000, of which $967,064,000 shall remain available until September 30, 2020, and of which $60,000,000 shall remain available until expended: Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and salaries and associated costs of the resident engineers who oversee those capital investments funded through this account, and funds provided for the purchase of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project which has not been approved by the Congress in the budgetary process: Provided further, That funds made available under this heading for fiscal year 2016, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2016; and (2) by the awarding of a construction contract by September 30, 2017: Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above: Provided further, That, of the amount made available on October 1, 2016, under this heading, $490,700,000 for Veterans Health Administration major construction projects shall not be available until the Secretary of Veterans Affairs: 
(1)Enters into an agreement with the U.S. Army Corps of Engineers, to serve as the design and construction agent for Veterans Health Administration projects with a Total Estimated Cost of $250,000,000 or above.  (2)That such an agreement will designate the U.S. Army Corps of Engineers as the design and construction agent to serve as— 
(A)the overall construction project manager, with a dedicated project delivery team including engineers, medical facility designers, and professional project managers;  (B)the facility design manager, with a dedicated design manager and technical support;  
(C)the design agent, with standardized and rigorous facility designs;  (D)the architect/engineer designer; and  
(E)the overall construction agent, with a dedicated construction and technical team during pre-construction, construction, and commissioning phases.  (3)Certifies in writing that such an agreement is in effect and will prevent subsequent major construction project cost overruns, provides a copy of the agreement entered into (and any required supplementary information) to the Committees on Appropriations of both Houses of Congress, and a period of 60 days has elapsed. Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $378,080,000, to remain available until September 30, 2020, along with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes. Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $100,000,000, to remain available until expended. Grants for construction of veterans cemeteriesFor grants to assist States and tribal organizations in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $46,000,000, to remain available until expended. Administrative provisions (including transfer of funds)  201.Any appropriation for fiscal year 2016 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: Provided, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed. 
(including transfer of funds)  
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2016, in this Act or any other Act, under the Medical Services, Medical support and compliance, and Medical Facilities accounts may be transferred among the accounts: Provided, That any transfers between the Medical Services and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: Provided further, That any transfers between the Medical Services and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.  
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code.  204.No appropriations in this title (except the appropriations for Construction, Major Projects, and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home.  
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical Services account at such rates as may be fixed by the Secretary of Veterans Affairs.  206.Appropriations available in this title for Compensation and pensions, Readjustment benefits, and Veterans insurance and indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2015.  
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and Pensions. (including transfer of funds)  208.Notwithstanding any other provision of law, during fiscal year 2016, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General operating expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2016 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: Provided further, That, if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: Provided further, That the Secretary shall determine the cost of administration for fiscal year 2016 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program.  
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received. (including transfer of funds)  210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management of the Department of Veterans Affairs and the Office of Employment Discrimination Complaint Adjudication under section 319 of title 38, United States Code, for all services provided at rates which will recover actual costs but not to exceed $43,700,000 for the Office of Resolution Management and $3,400,000 for the Office of Employment Discrimination Complaint Adjudication: Provided, That payments may be made in advance for services to be furnished based on estimated costs: Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service. 
(transfer of funds)  
211.Of the amounts made available to the Department of Veterans Affairs for fiscal year 2016 for the Office of Rural Health under the heading Medical Services, including any advance appropriation for fiscal year 2016 provided in prior appropriation Acts, up to $20,000,000 may be transferred to and merged with funds appropriated under the heading Grants for Construction of State Extended Care Facilities.  212.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received. 
(including transfer of funds)  
213.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects.  214.Amounts made available under Medical Services are available— 
(1)for furnishing recreational facilities, supplies, and equipment; and  (2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department. (including transfer of funds)  
215.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to Medical Services, to remain available until expended for the purposes of that account: Provided, That, for fiscal year 2016, up to $27,000,000 deposited in the Department of Veterans Affairs Medical Care Collections Fund shall be transferred to Information Technology Systems, to remain available until expended, for development of the Medical Care Collections Fund electronic data exchange provider and payer system.  
216.The Secretary of Veterans Affairs may enter into agreements with Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, and Indian tribes and tribal organizations serving rural Alaska which have entered into contracts with the Indian Health Service under the Indian Self Determination and Educational Assistance Act, to provide healthcare, including behavioral health and dental care. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands sited within the external boundaries of the Alaska Native regions specified in sections 7(a)(1)–(4) and (7)–(12) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), and those lands within the Alaska Native regions specified in sections 7(a)(5) and 7(a)(6) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), which are not within the boundaries of the municipality of Anchorage, the Fairbanks North Star Borough, the Kenai Peninsula Borough or the Matanuska Susitna Borough. (including transfer of funds)  217.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts.  
218.None of the funds made available in this title may be used to implement any policy prohibiting the Directors of the Veterans Integrated Services Networks from conducting outreach or marketing to enroll new veterans within their respective Networks.  219.The Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report on the financial status of the Veterans Health Administration. 
(including transfer of funds)  
220.Amounts made available under the Medical Services, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, General Administration, and National Cemetery Administration accounts for fiscal year 2016 may be transferred to or from the Information Technology Systems account: Provided, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.  
221.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with: (1) section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code.  222.Of the amounts made available to the Department of Veterans Affairs for fiscal year 2016, in this Act or any other Act, under the Medical Facilities account for nonrecurring maintenance, not more than 20 percent of the funds made available shall be obligated during the last 2 months of that fiscal year: Provided, That the Secretary may waive this requirement after providing written notice to the Committees on Appropriations of both Houses of Congress. 
(including transfer of funds)  
223.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2016 for Medical Services, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $266,303,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress: Provided further, That section 223 of Title II of Division I of Public Law 113–235 is repealed. 
(including transfer of funds)  
224.Of the amounts appropriated to the Department of Veterans Affairs which become available on October 1, 2016, for Medical Services, Medical Support and Compliance, and Medical Facilities, up to $265,675,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress. 
(including transfer of funds)  
225.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for healthcare provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). (transfer of funds)  226.Of the amounts available in this title for Medical Services, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code. 
(including rescissions of funds)  
227. 
(a)Of the funds appropriated in division I of Public Law 113–235, the following amounts which become available on October 1, 2015, are hereby rescinded from the following accounts in the amounts specified: (1)Department of Veterans Affairs, Medical Services, $1,400,000,000.  
(2)Department of Veterans Affairs, Medical Support and Compliance, $150,000,000.  (3)Department of Veterans Affairs, Medical Facilities, $250,000,000.  
(b)In addition to amounts provided elsewhere in this Act, an additional amount is appropriated to the following accounts in the amounts specified to remain available until September 30, 2017: (1)Department of Veterans Affairs, Medical Services, $1,400,000,000.  
(2)Department of Veterans Affairs, Medical Support and Compliance, $100,000,000.  (3)Department of Veterans Affairs, Medical Facilities, $250,000,000.  
228.The Secretary of the Department of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in major construction projects that total at least $5,000,000, or 5 percent of the programmed amount of the project, whichever is less: Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings.  
229.The scope of work for a project included in Construction, Major Projects may not be increased above the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations.  230.The Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report that contains the following information from each Veterans Benefits Administration Regional Office: (1) the average time to complete a disability compensation claim; (2) the number of claims pending more than 125 days; (3) error rates; (4) the number of claims personnel; (5) any corrective action taken within the quarter to address poor performance; (6) training programs undertaken; and (7) the number and results of Quality Review Team audits: Provided, That each quarterly report shall be submitted no later than 30 days after the end of the respective quarter.  
231.Of the funds provided to the Department of Veterans Affairs for fiscal year 2016 for Medical Services and Medical Support and Compliance, a maximum of $5,000,000 may be obligated from the Medical Services account and a maximum of $154,596,000 may be obligated from the Medical Support and Compliance account for the VistA Evolution and electronic health record interoperability projects: Provided, That funds in addition to these amounts may be obligated for the VistA Evolution and electronic health record interoperability projects upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.  
232.The Secretary of Veterans Affairs shall provide written notification to the Committees on Appropriations of both Houses of Congress 15 days prior to organizational changes which result in the transfer of 25 or more full-time equivalents from one organizational unit of the Department of Veterans Affairs to another.  233.The Secretary of Veterans Affairs shall provide on a quarterly basis to the Committees on Appropriations of both Houses of Congress notification of any single national outreach and awareness marketing campaign in which obligations exceed $2,000,000.  
234.Not more than $4,400,000 of the funds provided in this Act under the heading Department of Veterans Affairs—Departmental Administration—General Administration may be used for the Office of Congressional and Legislative Affairs.  235.None of the funds available to the Department of Veterans Affairs, in this or any other Act, may be used to replace the current system by which the Veterans Integrated Service Networks select and contract for diabetes monitoring supplies and equipment. 
(rescissions of funds)  
236.Of the discretionary funds made available in title II of division I of Public Law 113–235 for the Department of Veterans Affairs for fiscal year 2016, $198,000,000 are rescinded from Medical Services, $42,000,000 are rescinded from Medical Support and Compliance, and $15,000,000 are rescinded from Medical Facilities. (rescissions of funds)  237. (a)There is hereby rescinded an aggregate amount of $55,000,000 from the total budget authority provided for fiscal year 2016 for discretionary accounts of the Department of Veterans Affairs in— 
(1)this Act; or  (2)any advance appropriation for fiscal year 2016 in prior appropriation Acts.  
(b)The Secretary shall submit to the Committees on Appropriations of both Houses of Congress a report specifying the account and amount of each rescission not later than 30 days following enactment of this Act. (rescission of funds)  238.Of the unobligated balances available within the DOD-VA Health Care Sharing Incentive Fund, $50,000,000 are hereby rescinded. 
(rescissions of funds)  
239.Of the discretionary funds made available in title II of division I of Public Law 113–235 for the Department of Veterans Affairs for fiscal year 2015, $1,052,000 are rescinded from General Administration, and $5,000,000 are rescinded from Construction, Minor Projects. (rescissions of funds)  240. (a)There is hereby rescinded an aggregate amount of $90,293,000 from prior year unobligated balances available within discretionary accounts of the Department of Veterans Affairs;  
(b)No funds may be rescinded from amounts provided under the following headings: (1)Medical Services;  
(2)Medical and Prosthetic Research;  (3)National Cemetery Administration;  
(4)Board of Veterans Appeals;  (5)General Operating Expenses, Veterans Benefits Administration;  
(6)Office of Inspector General;  (7)Grants for Construction of State Extended Care Facilities; and  
(8)Grants for Construction of Veterans Cemeteries.  (c)No amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.  
(d)The Secretary shall submit to the Committees on Appropriations of both Houses of Congress a report specifying the account and amount of each rescission not later than 30 days following enactment of this Act.  241.Section 2302(a)(2)(A)(viii) of title 5, United States Code, is amended by inserting or under title 38 after of this title.  
242.The Department of Veterans Affairs is authorized to administer financial assistance grants and enter into cooperative agreements with organizations, utilizing a competitive selection process, to train and employ homeless and at-risk veterans in natural resource conservation management.  243.Section 312 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(c) 
(1)Whenever the Inspector General, in carrying out the duties and responsibilities established under the Inspector General Act of 1978 (5 U.S.C. App.), issues a work product that makes a recommendation or otherwise suggests corrective action, the Inspector General shall— (A)submit the work product to— 
(i)the Secretary;  (ii)the Committee on Veterans’ Affairs, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate;  
(iii)the Committee on Veterans’ Affairs, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives;  (iv)if the work product was initiated upon request by an individual or entity other than the Inspector General, that individual or entity; and  
(v)any Member of Congress upon request; and  (B)the Inspector General shall submit all final work products to— 
(i)if the work product was initiated upon request by an individual or entity other than the Inspector General, that individual or entity; and  (ii)any Member of Congress upon request; and  
(C)not later than 3 days after the work product is submitted in final form to the Secretary, post the work product on the Internet website of the Inspector General.  (2)Nothing in this subsection shall be construed to authorize the public disclosure of information that is specifically prohibited from disclosure by any other provision of law..  
244.None of the funds provided in this Act may be used to pay the salary of any individual who (a) was the Executive Director of the Office of Acquisition, Logistics and Construction, and (b) who retired from Federal service in the midst of an investigation, initiated by the Department of Veterans Affairs, into delays and cost overruns associated with the design and construction of the new medical center in Aurora, Colorado.  245.Of the amounts appropriated or otherwise made available to the Department of Veterans Affairs for the Medical Services account for fiscal year 2016 in this Act of any other Act, not less than $10,000,000 shall be used to hire additional caregiver support coordinators to support the programs of assistance and support for caregivers of veterans under section 1720G of title 38, United States Code.  
246.None of the funds appropriated or otherwise made available to the Department of Veterans Affairs in this Act may be used in a manner that would— (1)interfere with the ability of a veteran to participate in a State-approved medicinal marijuana program;  
(2)deny any services from the Department to a veteran who is participating in such a program; or  (3)limit or interfere with the ability of a health care provider of the Department to make appropriate recommendations, fill out forms, or take steps to comply with such a program.  
IIIRelated agencies 
American battle monuments commission Salaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $7,500 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $75,100,000, to remain available until expended. Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code. United states court of appeals for veterans claims Salaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $32,141,000: Provided, That $2,500,000 shall be available for the purpose of providing financial assistance as described, and in accordance with the process and reporting procedures set forth, under this heading in Public Law 102–229. Department of defense—Civil Cemeterial expenses, Army Salaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $1,000 for official reception and representation expenses, $70,800,000, of which not to exceed $28,000,000 shall remain available until September 30, 2018. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account. Armed forces retirement home Trust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $64,300,000, of which $1,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi. Administrative Provisions  301.Funds appropriated in this Act under the heading Department of Defense—Civil, Cemeterial Expenses, Army, may be provided to Arlington County, Virginia, for the relocation of the federally owned water main at Arlington National Cemetery, making additional land available for ground burials.  
302.Amounts deposited during the current fiscal year to the special account established under 10 U.S.C. 4727 are appropriated and shall be available until expended to support activities at the Army National Military Cemeteries.  IV GENERAL PROVISIONS  401.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
402.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates.  403.Such sums as may be necessary for fiscal year 2016 for pay raises for programs funded by this Act shall be absorbed within the levels appropriated in this Act.  
404.No part of any funds appropriated in this Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before Congress, except in presentation to Congress itself.  405.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E-Commerce technologies and procedures in the conduct of their business practices and public service activities.  
406.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate.  407.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act.  
408. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.  (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or  (2)the report contains confidential or proprietary information.  
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.  409. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.  410. (a)In GeneralNone of the funds appropriated or otherwise made available to the Department of Defense in this Act may be used to construct, renovate, or expand any facility in the United States, its territories, or possessions to house any individual detained at United States Naval Station, Guantánamo Bay, Cuba, for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense.  
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba.  (c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and  (2)is— 
(A)in the custody or under the effective control of the Department of Defense; or  (B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba.  
This division may be cited as the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2016.   EDepartment of State, Foreign Operations, and Related Programs Appropriations Act, 2016 IDepartment of State and Related Agency Department of state Administration of foreign affairs Diplomatic and consular programs For necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $6,342,470,000, of which up to $637,164,000 may remain available until September 30, 2017, and of which up to $2,094,707,000 may remain available until expended for Worldwide Security Protection: Provided, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows: 
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948 (Public Law 80–402), $2,238,853,000, of which up to $358,833,000 is for Worldwide Security Protection.  (2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,561,840,000.  
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $787,951,000.  (4)Security programsFor necessary expenses for security activities, $1,753,826,000, of which up to $1,735,874,000 is for Worldwide Security Protection.  
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— (A)not to exceed $1,840,900 shall be derived from fees collected from other executive agencies for lease or use of facilities located at the International Center in accordance with section 4 of the International Center Act (Public Law 97–186), and, in addition, as authorized by section 5 of such Act, $743,000, to be derived from the reserve authorized by that section, to be used for the purposes set out in that section;  
(B)as authorized by section 810 of Public Law 80–402, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and  (C)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities.  
(6)Transfer, reprogramming, and other matters 
(A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act.  (B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized.  
(C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title.  (D)Of the funds appropriated under this heading, up to $11,000,000, to remain available until expended, shall be for Conflict Stabilization Operations (CSO) and for related reconstruction and stabilization assistance to prevent or respond to conflict or civil strife in foreign countries or regions, or to enable transition from such strife: Provided, That additional funds appropriated under this heading may be made available, as necessary, only to fund the salary and benefit costs for CSO staff employed on the date of enactment of this Act: Provided further, That funds appropriated under this heading may be transferred to, and merged with, funds previously made available under the heading Conflict Stabilization Operations in title I of prior acts making appropriations for the Department of State, foreign operations, and related programs. capital investment fund For necessary expenses of the Capital Investment Fund, $56,400,000, to remain available until expended, as authorized. Office of inspector generalFor necessary expenses of the Office of Inspector General, $72,700,000, notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (Public Law 96–465), as it relates to post inspections: Provided, That of the funds appropriated under this heading, $10,905,000 may remain available until September 30, 2017. Educational and cultural exchange programsFor expenses of educational and cultural exchange programs, as authorized, $590,900,000, to remain available until expended, of which not less than $236,000,000 shall be for the Fulbright Program: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships, following consultation with the Committees on Appropriations: Provided further, That notwithstanding section 62.32(h)(16) of title 22 of the Code of Federal Regulations, the Secretary of State shall permit participants in the Summer Work Travel program who are admitted under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) to be employed in seafood processing positions until September 30, 2016, if such placements comply with all the requirements of such program: Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. Representation expensesFor representation expenses as authorized, $8,030,000. Protection of foreign missions and officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $29,807,000, to remain available until September 30, 2017. Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for buildings that are owned or directly leased by the Department of State, renovating, in addition to funds otherwise available, the Harry S Truman Building, and carrying out the Diplomatic Security Construction Program as authorized, $785,097,000, to remain available until expended as authorized, of which not to exceed $25,000 may be used for domestic and overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,300,000,000, to remain available until expended: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales for all projects in fiscal year 2016. Emergencies in the diplomatic and consular service For necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, $7,900,000, to remain available until expended as authorized, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account, subject to the same terms and conditions. Repatriation loans program account For the cost of direct loans, $1,300,000, as authorized: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974:  Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,444,528. payment to the american institute in taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $30,000,000. Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000. International organizations Contributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions or specific Acts of Congress, $1,456,179,000: Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That not later than May 1, 2016, and 30 days after the end of fiscal year 2016, the Secretary of State shall report to the Committees on Appropriations any credits available to the United States, including from the United Nations Tax Equalization Fund, and provide updated fiscal year 2016 and fiscal year 2017 assessment costs including offsets from available credits and updated foreign currency exchange rates: Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently available to the United States and provide updated assessment costs including offsets from available credits and updated foreign currency exchange rates: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings. Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $2,248,223,000, of which 15 percent shall remain available until September 30, 2017: Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified: (1) of the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the source of funds that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years: Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of illegal sexual exploitation or other violations of human rights, and to bring to justice individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the Web site of the United Nations: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that American manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights, and shall submit a report to the Committees on Appropriations not later than 90 days after enactment of this Act assessing the effectiveness of such procedures: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That not later than May 1, 2016, and 30 days after the end of fiscal year 2016, the Secretary of State shall report to the Committees on Appropriations any credits available to the United States, including those resulting from United Nations peacekeeping missions or the United Nations Tax Equalization Fund, and provide updated fiscal year 2016 and fiscal year 2017 assessment costs including offsets from available credits: Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations, and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently available to the United States and provide updated assessment costs including offsets from available credits: Provided further, That notwithstanding any other provision of law, funds appropriated or otherwise made available under this heading may be made available for United States assessed contributions up to the amount specified in the Annex accompanying United Nations General Assembly document A/67/224/Add.1, if the Secretary of State determines and reports to the appropriate congressional committees that to do so is important to the national interest of the United States. International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows: International boundary and water commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows: Salaries and expensesFor salaries and expenses, not otherwise provided for, $45,307,000. ConstructionFor detailed plan preparation and construction of authorized projects, $28,400,000, to remain available until expended, as authorized. American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by the North American Free Trade Agreement Implementation Act, $12,330,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $500,000 may remain available until September 30, 2017, and $9,000 may be made available for representation expenses. International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $36,681,000: Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code. related agency Broadcasting board of governors International broadcasting operationsFor necessary expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to carry out international communication activities, and to make and supervise grants for radio and television broadcasting to the Middle East, $728,257,000: Provided, That in addition to amounts otherwise available for such purposes, up to $28,635,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $12,500,000 shall be for Internet freedom programs:  Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for representation expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That the authority provided by section 504(c) of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) shall remain in effect through September 30, 2016: Provided further, That the BBG shall notify the Committees on Appropriations within 15 days of any determination by the Board that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity’s journalistic code of ethics: Provided further, That significant modifications to BBG broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all BBG language services shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes. Broadcasting capital improvementsFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $4,800,000, to remain available until expended, as authorized. Related programs The asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $17,000,000, to remain available until expended. United States Institute of PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $35,300,000, to remain available until September 30, 2017, which shall not be used for construction activities. Center for Middle Eastern-Western Dialogue Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2016, to remain available until expended. Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2016, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services. Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2016, to remain available until expended. East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $16,700,000. national endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $170,000,000, to remain available until expended. other commissions commission for the preservation of america’s heritage abroad salaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $676,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2016: Provided further, That the Commission shall consult with the Committees on Appropriations prior to exercising such authority. United states commission on international religious freedom Salaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom established in title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $3,500,000, to remain available until September 30, 2017, including not more than $4,000 for representation expenses, subject to authorization. Commission on Security and Cooperation in Europe Salaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by sections 3001 et seq. of title 22, United States Code, $2,579,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2017. Congressional-Executive Commission on the People's Republic of China Salaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,000,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2017. United States-China Economic and Security Review Commission salaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,500,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2017: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2016 and shall apply to funds appropriated under this heading as if included in this Act.  
IIUnited states agency for international development 
Funds appropriated to the president Operating expenses For necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,143,614,000, of which up to $171,542,000 may remain available until September 30, 2017: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development (USAID), unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year. Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $168,300,000, to remain available until expended: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations. Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $66,000,000, of which up to $9,900,000 may remain available until September 30, 2017, for the Office of Inspector General of the United States Agency for International Development.  IIIbilateral economic assistance funds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows:  Global health programs For necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $2,798,000,000, to remain available until September 30, 2017, and which shall be apportioned directly to the United States Agency for International Development (USAID): Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; and (7) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to GAVI, the Vaccine Alliance: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use. In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,670,000,000, to remain available until September 30, 2020, which shall be apportioned directly to the Department of State: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), as amended, for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at the minimum rate necessary to make timely payment for projects and activities: Provided further, That the amount of such contribution should be $1,350,000,000: Provided further, That amounts specified for such a contribution in this Act or in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) may be made available notwithstanding section 202(d)(4)(A)(i) of Public Law 108–25: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2016 may be made available to USAID for technical assistance related to the activities of the Global Fund: Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator. Development assistance For necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $2,637,854,000, to remain available until September 30, 2017. International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $560,000,000, to remain available until expended. Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance pursuant to section 491 of the Foreign Assistance Act of 1961, $47,000,000, to remain available until expended, to support transition to democracy and long-term development for countries in crisis: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations. COMPLEX CRISES FUND (INCLUDING TRANSFER OF FUNDS)For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to support programs and activities to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, $30,000,000, to remain available until expended: Provided, That funds appropriated under this heading may be made available on such terms and conditions as are appropriate and necessary for the purposes of preventing or responding to such challenges and crises, except that no funds shall be made available for lethal assistance or to respond to natural disasters: Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961: Provided further, That funds appropriated under this heading may be used for administrative expenses, in addition to funds otherwise made available for such purposes, except that such expenses may not exceed 5 percent of the funds appropriated under this heading: Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days prior to the obligation of funds. development credit authority For the cost of direct loans and loan guarantees provided by the United States Agency for International Development (USAID), as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to $40,000,000 may be derived by transfer from funds appropriated by this Act to carry out part I of such Act and under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That funds provided under this paragraph and funds provided as a gift that are used for purposes of this paragraph pursuant to section 635(d) of the Foreign Assistance Act of 1961 shall be made available only for micro- and small enterprise programs, urban programs, and other programs which further the purposes of part I of such Act: Provided further, That such costs, including the cost of modifying such direct and guaranteed loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That funds made available by this paragraph may be used for the cost of modifying any such guaranteed loans under this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, and funds used for such costs shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the provisions of section 107A(d) (relating to general provisions applicable to the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained in section 306 of H.R. 1486 as reported by the House Committee on International Relations on May 9, 1997, shall be applicable to direct loans and loan guarantees provided under this heading, except that the principal amount of loans made or guaranteed under this heading with respect to any single country shall not exceed $300,000,000: Provided further, That these funds are available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $1,500,000,000.In addition, for administrative expenses to carry out credit programs administered by USAID, $8,120,000, which may be transferred to, and merged with, funds made available under the heading Operating Expenses in title II of this Act: Provided, That funds made available under this heading shall remain available until September 30, 2018. Economic support fund For necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $1,991,070,000, to remain available until September 30, 2017. Democracy fund For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, $140,500,000, to remain available until September 30, 2017. Assistance for europe, eurasia and central asiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $443,061,000, to remain available until September 30, 2017, which shall be available, notwithstanding any other provision of law, except section 7070 of this Act, for assistance and related programs for countries identified in section 3 of Public Law 102–511 and section 3(c) of Public Law 101–179, in addition to funds otherwise available for such purposes: Provided, That funds appropriated by this Act under the heading Global Health Programs for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of Public Law 102–511 and section 601 of Public Law 101–179: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance. Department of State Migration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $931,886,000, to remain available until expended, of which not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements, and $10,000,000 shall be made available for refugees resettling in Israel. united states emergency refugee and migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)), $50,000,000, to remain available until expended. independent agencies Peace corps (including transfer of funds) For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $379,500,000, of which $5,150,000 is for the Office of Inspector General, to remain available until September 30, 2017: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: Provided further, That any decision to open, close, significantly reduce, or suspend a domestic or overseas office or country program shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that prior consultation and regular notification procedures may be waived when there is a substantial security risk to volunteers or other Peace Corps personnel, pursuant to section 7015(e) of this Act: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That notwithstanding the previous proviso, section 614 of division E of Public Law 113–76 shall apply to funds appropriated under this heading. Millennium challenge corporation For necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $901,000,000, to remain available until expended: Provided, That of the funds appropriated under this heading, up to $105,000,000 may be available for administrative expenses of the Millennium Challenge Corporation (the Corporation): Provided further, That up to 5 percent of the funds appropriated under this heading may be made available to carry out the purposes of section 616 of the MCA for fiscal year 2016: Provided further, That section 605(e) of the MCA shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That the Chief Executive Officer of the Corporation shall notify the Committees on Appropriations not later than 15 days prior to commencing negotiations for any country compact or threshold country program; signing any such compact or threshold program; or terminating or suspending any such compact or threshold program: Provided further, That funds appropriated under this heading by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are available to implement section 609(g) of the MCA shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That any funds that are deobligated from a Millennium Challenge Compact shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: Provided further, That notwithstanding section 606(a)(2) of the MCA, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: Provided further, That notwithstanding section 606(b)(1) of the MCA, in addition to countries described in the preceding proviso, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is not among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: Provided further, That any Millennium Challenge Corporation candidate country under section 606 of the MCA with a per capita income that changes in the fiscal year such that the country would be reclassified from a low income country to a lower middle income country or from a lower middle income country to a low income country shall retain its candidacy status in its former income classification for the fiscal year and the 2 subsequent fiscal years: Provided further, That in this fiscal year and hereafter, publication in the Federal Register of a notice of availability of a copy of a Compact on the Millennium Challenge Corporation Web site shall be deemed to satisfy the requirements of section 610(b)(2) of the MCA for such Compact: Provided further, That none of the funds made available by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be available for a threshold program in a country that is not currently a candidate country: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses. Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $22,500,000, to remain available until September 30, 2017: Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses. United States African development foundationFor necessary expenses to carry out title V of the International Security and Development Cooperation Act of 1980 (Public Law 96–533), $30,000,000, to remain available until September 30, 2017, of which not to exceed $2,000 may be available for representation expenses:  Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act, in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the Committees on Appropriations after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Foundation Development Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes. department of the treasury international affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $23,500,000, to remain available until September 30, 2018, which shall be available notwithstanding any other provision of law.  IVInternational security assistance Department of State International narcotics control and law enforcement For necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $735,701,000, to remain available until September 30, 2017: Provided, That the provision of assistance by any other United States Government department or agency which is comparable to assistance that may be made available under this heading, but which is provided under any other provision of law, should be provided only with the concurrence of the Secretary of State and in accordance with the provisions of sections 481(b) and 622(c) of the Foreign Assistance Act of 1961: Provided further, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of that Act, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations. Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $474,187,000, to remain available until September 30, 2017, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act, or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a voluntary contribution to the International Atomic Energy Agency (IAEA), and for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission: Provided, That for the clearance of unexploded ordnance, the Secretary of State should prioritize those areas where such ordnance was caused by the United States:  Provided further, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be available notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the independent states of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities. Peacekeeping operations For necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $166,700,000: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of such Act, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $35,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai: Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations. funds appropriated to the president international military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $107,587,000, of which up to $4,000,000 may remain available until September 30, 2017, and may only be provided through the regular notification procedures of the Committees on Appropriations: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, not to exceed $55,000 may be available for entertainment expenses. Foreign military financing program For necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $4,543,934,000: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,100,000,000 shall be available for grants only for Israel, and funds are available for assistance for Jordan and Egypt subject to section 7041 of this Act: Provided further, That the funds appropriated under this heading for assistance for Israel shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $815,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That none of the funds made available under this heading shall be made available to support or continue any program initially funded under the authority of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), or section 2282 of title 10, United States Code, unless the Secretary of State, in coordination with the Secretary of Defense, has justified such program to the Committees on Appropriations: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code. None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act:  Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $63,945,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: Provided further, That not more than $904,000,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2016 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations.  
VMultilateral assistance 
Funds appropriated to the president International organizations and programsFor necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, and of section 2 of the United Nations Environment Program Participation Act of 1973, $339,000,000: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund. International financial institutions Global environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $84,132,000, to remain available until expended. Contribution to the international development association For payment to the International Development Association by the Secretary of the Treasury, $645,300,000, to remain available until expended. CONTRIBUTION TO THE INTERNATIONAL BANK FOR RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $96,460,000, to remain available until expended. LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONsThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $2,928,990,899. Contribution to the clean technology fundFor payment to the International Bank for Reconstruction and Development as trustee for the Clean Technology Fund by the Secretary of the Treasury, $85,340,000, to remain available until expended. Contribution to the strategic climate fundFor payment to the International Bank for Reconstruction and Development as trustee for the Strategic Climate Fund by the Secretary of the Treasury, $29,810,000, to remain available until expended. Contribution to the inter-american development bank For payment to the Inter-American Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $51,010,000, to remain available until expended. LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the Inter-American Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $4,098,794,833. Contribution to the asian development bankFor payment to the Asian Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of increase in capital stock, $5,608,000, to remain available until expended. Contribution to the asian development fundFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $83,043,000, to remain available until expended. Contribution to the african development bankFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $17,059,000, to remain available until expended. LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $507,860,808. Contribution to the african development fundFor payment to the African Development Fund by the Secretary of the Treasury, $113,750,000, to remain available until expended. Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $15,965,000, to remain available until expended. Global agriculture and food security programFor payment to the Global Agriculture and Food Security Program by the Secretary of the Treasury, $21,500,000, to remain available until expended. Contribution to the north american development bankFor payment to the North American Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $22,500,000, to remain available until expended. Limitation on callable capital subscriptionsThe Secretary of the Treasury may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $255,000,000.  VIExport and Investment Assistance Export-Import bank of the united states Inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $6,000,000, to remain available until September 30, 2017. Program accountThe Export-Import Bank (the Bank) of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 104 of the Government Corporation Control Act, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of the enactment of this Act: Provided further, That not less than 20 percent of the aggregate loan, guarantee, and insurance authority available to the Bank under this Act should be used to finance exports directly by small business concerns (as defined under section 3 of the Small Business Act): Provided further, That not less than 10 percent of the aggregate loan, guarantee, and insurance authority available to the Bank under this Act should be used for renewable energy technologies or energy efficiency technologies:  Provided further, That notwithstanding section 1(c) of Public Law 103–428, as amended, sections 1(a) and (b) of Public Law 103–428 shall remain in effect through October 1, 2016. administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $106,250,000: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That notwithstanding subsection (b) of section 117 of the Export Enhancement Act of 1992, subsection (a) thereof shall remain in effect until September 30, 2016: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee, or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended. Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945, as amended, and the Federal Credit Reform Act of 1990, as amended, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0: Provided further, That amounts collected in fiscal year 2016 in excess of obligations, up to $10,000,000 shall become available on September 1, 2016, and shall remain available until September 30, 2019. Overseas private investment corporation Noncredit accountThe Overseas Private Investment Corporation is authorized to make, without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, such expenditures and commitments within the limits of funds available to it and in accordance with law as may be necessary: Provided, That the amount available for administrative expenses to carry out the credit and insurance programs (including an amount for official reception and representation expenses which shall not exceed $35,000) shall not exceed $62,787,000: Provided further, That project-specific transaction costs, including direct and indirect costs incurred in claims settlements, and other direct costs associated with services provided to specific investors or potential investors pursuant to section 234 of the Foreign Assistance Act of 1961, shall not be considered administrative expenses for the purposes of this heading. Program accountFor the cost of direct and guaranteed loans, $20,000,000, as authorized by section 234 of the Foreign Assistance Act of 1961, to be derived by transfer from the Overseas Private Investment Corporation Noncredit Account: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such sums shall be available for direct loan obligations and loan guaranty commitments incurred or made during fiscal years 2016, 2017, and 2018: Provided further, That funds so obligated in fiscal year 2016 remain available for disbursement through 2024; funds obligated in fiscal year 2017 remain available for disbursement through 2025; and funds obligated in fiscal year 2018 remain available for disbursement through 2026: Provided further, That notwithstanding any other provision of law, the Overseas Private Investment Corporation is authorized to undertake any program authorized by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 in Iraq: Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to the regular notification procedures of the Committees on Appropriations. In addition, such sums as may be necessary for administrative expenses to carry out the credit program may be derived from amounts available for administrative expenses to carry out the credit and insurance programs in the Overseas Private Investment Corporation Noncredit Account and merged with said account. Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $60,000,000, to remain available until September 30, 2017: Provided, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses.  
VIIGeneral Provisions 
ALLOWANCES AND DIFFERENTIALS  
7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code. UNOBLIGATED BALANCES REPORT  7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2016 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated. 
CONSULTING SERVICES  
7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive Order issued pursuant to existing law. diplomatic facilities  7004. (a)Capital security cost sharingOf funds provided under title I of this Act, except as provided in subsection (b), a project to construct a diplomatic facility of the United States may not include office space or other accommodations for an employee of a Federal agency or department if the Secretary of State determines that such department or agency has not provided to the Department of State the full amount of funding required by subsection (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by section 629 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2005.  
(b)ExceptionNotwithstanding the prohibition in subsection (a), a project to construct a diplomatic facility of the United States may include office space or other accommodations for members of the United States Marine Corps.  (c)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2016 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the Department of State’s contribution for this purpose.  
(d)Consultation and notification requirementsFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas diplomatic facilities during fiscal year 2016, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That any such notification for a new diplomatic facility justified to the Committees on Appropriations in Appendix I of the Congressional Budget Justification, Department of State, Diplomatic Engagement, Fiscal Year 2016, or not previously justified to such Committees, shall include confirmation that the Department of State has completed the requisite value engineering studies required pursuant to OMB Circular A–131, Value Engineering December 31, 2013 and the Bureau of Overseas Building Operations Policy and Procedure Directive, P&PD, PE/DE 03; Value Engineering, May 26, 2004.  
(e)Expeditionary, interim, and temporary facilities abroad 
(1)Funds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available to address security vulnerabilities at expeditionary, interim, and temporary facilities abroad, including physical security upgrades and local guard staffing, except that the amount of funds made available for such purposes from this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be a minimum of $25,000,000: Provided, That the uses of such funds should be the responsibility of the Assistant Secretary of State for the Bureau of Diplomatic Security and Foreign Missions, in consultation with the Director of the Bureau of Overseas Buildings Operations: Provided further, That such funds shall be subject to prior consultation with the Committees on Appropriations.  
(2)Notwithstanding any other provision of law, the opening, closure, or any significant modification to an expeditionary, interim, or temporary diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel.  (3)Not later than 60 days after enactment of this Act, the Department of State shall document standard operating procedures and best practices associated with the delivery, construction, and protection of temporary structures in high threat and conflict environments: Provided, That the Secretary of State shall notify the Committees on Appropriations after completing such documentation.  
(f)Foreign affairs security training center 
(1)None of the funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be obligated for design, site preparation or construction of a Foreign Affairs Security Training Center (FASTC) at Fort Pickett, Virginia, until each of the following occurs: (A)The Secretary of State submits to the appropriate congressional committees, the Comptroller General of the United States, and the Director of the Office of Management and Budget a comprehensive cost-benefit analysis of the construction of FASTC at Fort Pickett, Virginia that includes, at a minimum, the following: a life-cycle cost estimate of construction, maintenance, and sustainment of FASTC; an estimate of the effect of FASTC on the total cost associated with conducting security training for Department of State personnel and dependents, as appropriate; and a detailed analysis that quantifies the impact of FASTC on the training capacity and operational effectiveness of Bureau of Diplomatic Security, Department of State;  
(B)The Comptroller General submits an assessment of the analysis required by subparagraph (A) to the appropriate congressional committees on the methodology, analysis and conclusions of the report submitted by the Secretary of State; and  (C)The Secretary of State, in consultation with the Director of the Office of Management and Budget, reviews the report required under subparagraph (A) and the assessment required under subparagraph (B), and certifies to the appropriate congressional committees that the construction of FASTC at Fort Pickett, Virginia would provide efficiencies and increases in the training capacity and operational effectiveness of the Bureau of Diplomatic Security commensurate with the estimated life-cycle costs of constructing, maintaining, and sustaining FASTC.  
(2)Not later than 180 days after the enactment of this Act, the Secretary of State shall submit the report required subparagraph (A), and not later than 180 days after receiving such report, the Comptroller General shall submit the assessment required under subparagraph (B).  (g)Compliance with the vienna convention on diplomatic relations by the people's republic of chinaNot later than 30 days after enactment of this Act, the Secretary of State shall determine and report to the appropriate congressional committees the extent to which the Government of the People's Republic of China (PRC) has taken action to interfere with the repair and renovation of United States diplomatic facilities in the PRC during the past calendar year, including any action taken in contravention of the Vienna Convention on Diplomatic Relations, 1961.  
(h)Transfer authorityFunds appropriated under the heading Diplomatic and Consular Programs, including for Worldwide Security Protection, and under the heading Embassy Security, Construction, and Maintenance in titles I and VIII of this Act may be transferred to, and merged with, funds appropriated by such titles under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law. Personnel actions  
7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
LOCAL GUARD CONTRACTS  
7006.In evaluating proposals for local guard contracts, the Secretary of State shall award contracts in accordance with section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to award such contracts on the basis of best value as determined by a cost-technical tradeoff analysis (as described in Federal Acquisition Regulation part 15.101), notwithstanding subsection (c)(3) of such section: Provided, That the authority in this section shall apply to any options for renewal that may be exercised under such contracts that are awarded during the current fiscal year. 
prohibition against direct funding for certain countries  
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents. 
coups d’état  
7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations. 
Transfer authority  
7009. 
(a)Department of state and broadcasting board of governors 
(1)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses.  (2)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Broadcasting Board of Governors under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers.  
(3)Any transfer pursuant to this section shall be treated as a reprogramming of funds under subsections (a) and (b) of section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  (b)Export financing transfer authoritiesNot to exceed 5 percent of any appropriation other than for administrative expenses made available for fiscal year 2016, for programs under title VI of this Act may be transferred between such appropriations for use for any of the purposes, programs, and activities for which the funds in such receiving account may be used, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 25 percent by any such transfer: Provided, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations.  
(c)Limitation on transfers between agencies 
(1)None of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  (2)Notwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961.  
(3)Any agreement entered into by the United States Agency for International Development (USAID) or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State.  
(d)Transfers Between AccountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriation account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations.  (e)Audit of Inter-agency TransfersAny agreement for the transfer or allocation of funds appropriated by this Act, or prior Acts, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds: Provided, That such audits shall be transmitted to the Committees on Appropriations: Provided further, That funds transferred under such authority may be made available for the cost of such audits. prohibition on first-class travel  
7010.None of the funds made available in this Act may be used for first-class travel by employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. Availability of funds  7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided in this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds provided under the headings Development Credit Authority and Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act:  Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations at the beginning of each fiscal year, detailing by account and source year, the use of this authority during the previous fiscal year. 
LIMITATION ON ASSISTANCE TO COUNTRIES IN DEFAULT  
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultations with the Committees on Appropriations, that assistance for such country is in the national interest of the United States. prohibition on taxation of united states assistance  7013. (a)prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement.  
(b)reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2016 on funds appropriated by this Act by a foreign government or entity against United States assistance programs for which funds are appropriated by this Act, either directly or through grantees, contractors, and subcontractors shall be withheld from obligation from funds appropriated for assistance for fiscal year 2017 and allocated for the central government of such country and for the West Bank and Gaza program to the extent that the Secretary of State certifies and reports in writing to the Committees on Appropriations, not later than September 30, 2017, that such taxes have not been reimbursed to the Government of the United States.  (c)de minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b).  
(d)reprogramming of fundsFunds withheld from obligation for each country or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner.  (e)determinations (1)The provisions of this section shall not apply to any country or entity if the Secretary of State reports to the Committees on Appropriations that— 
(A)such country or entity does not assess taxes on United States assistance or has an effective arrangement that is providing substantial reimbursement of such taxes; or  (B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation.  
(2)The Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any country or entity.  (f)implementationThe Secretary of State shall issue rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section.  
(g)definitionsAs used in this section— (1)the term ‘‘bilateral agreement’’ refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement; and  
(2)the term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff.  (h)ReportThe Secretary of State, in consultation with the heads of other relevant departments or agencies, shall submit a report to the Committees on Appropriations, not later than 90 days after the enactment of this Act, detailing steps taken by such departments or agencies to comply with the requirements of this section. reservations of funds  
7014. 
(a)reprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided.  
(b)extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development (USAID) that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation.  
(c)other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act. Notification requirements  
7015. 
(a)Reprogramming of fundsNone of the funds made available in titles I and II of this Act, or in prior appropriations Acts to the agencies and departments funded by this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the agencies and departments funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates new programs;  
(2)eliminates a program, project, or activity;  (3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted;  
(4)relocates an office or employees;  (5)closes or opens a mission or post;  
(6)creates, closes, reorganizes, or renames bureaus, centers, or offices;  (7)reorganizes programs or activities; or  
(8)contracts out or privatizes any functions or activities presently performed by Federal employees; unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds: Provided, That unless previously justified to the Committees on Appropriations, the requirements of this subsection shall apply to all obligations of funds appropriated under titles I and II of this Act for paragraphs (1), (2), (5), and (6) of this subsection. (b)LimitationNone of the funds provided under titles I and II of this Act, or provided under previous appropriations Acts to the agency or department funded under titles I and II of this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agency or department funded under title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects, or activities;  (2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or  
(3)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. (c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, Conflict Stabilization Operations, and Peace Corps, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such activity, program, or project for the current fiscal year.  
(d)Notification of transfer of fundsNotwithstanding any other provision of law, with the exception of funds transferred to, and merged with, funds appropriated under title I of this Act, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations, and funds made available for programs previously authorized under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) or section 2282 of title 10, United States Code, shall be subject to the regular notification procedures of the Committees on Appropriations.  (e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances.  
(f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act shall be obligated or expended for assistance for Afghanistan, Bahrain, Bolivia, Burma, Cambodia, Cuba, Ecuador, Egypt, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Pakistan, the Russian Federation, Rwanda, Serbia, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations. NOTIFICATION ON EXCESS DEFENSE EQUIPMENT  7016.Prior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles. 
Limitation on availability of funds for international organizations and programs  
7017.Subject to the regular notification procedures of the Committees on Appropriations, funds appropriated under titles I and III through V of this Act, which are returned or not made available for organizations and programs because of the implementation of section 307(a) of the Foreign Assistance Act of 1961 or section 7048(a) of this Act, shall remain available for obligation until September 30, 2018: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act. 
Prohibition on funding for abortions and involuntary sterilization  
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations. allocations  7019. (a)Report tablesFunds provided by this Act shall be made available for programs and countries in the amounts specifically designated in the report accompanying this Act, including such amounts in the respective tables.  
(b)Limited deviation authorityFor the purposes of implementing this section and only with respect to the amounts for programs and countries specifically designated in the tables in the report accompanying this Act, the Secretary of State, the Administrator of the United States Agency for International Development, and the Broadcasting Board of Governors, as appropriate, may propose deviations to the amounts referenced in subsection (a), subject to the regular notification procedures of the Committees on Appropriations. representation and entertainment expenses  7020. (a)Uses of fundsEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests and are— 
(1)primarily for fostering relations outside of the Executive Branch;  (2)principally for meals and events of a protocol nature;  
(3)not for employee-only events; and  (4)do not include activities that are substantially of a recreational character.  
(b)LimitationsNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for— (1)alcoholic beverages; or  
(2)entertainment expenses for activities that are substantially of a recreational character, including but not limited to entrance fees at sporting events, theatrical and musical productions, and amusement parks. Prohibition on assistance to governments supporting international terrorism  7021. (a)Lethal military equipment exports (1)ProhibitionNone of the funds appropriated or otherwise made available by titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State determines and reports to the Committees on Appropriations supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act: Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after the Secretary determines and reports to such Committees that such government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997.  
(2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interests of the United States.  (3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interests.  
(b)Bilateral assistance 
(1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— (A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism;  
(B)otherwise supports international terrorism; or  (C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act.  
(2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations. AUTHORIZATION REQUIREMENTS  
7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672, section 15 of the State Department Basic Authorities Act of 1956, section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). definition of program, project, and activity  7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as— 
(1)justified to Congress; or  (2)allocated by the Executive Branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days of the enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961. AUTHORITIES FOR THE PEACE CORPS, INTER-AMERICAN FOUNDATION AND UNITED STATES AFRICAN DEVELOPMENT FOUNDATION  
7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action. 
commerce, trade and surplus commodities  
7025. 
(a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit— 
(1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or  (2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.  
(b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States;  (2)research activities intended primarily to benefit United States producers;  
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or  (4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.  
(c)International Financial InstitutionsThe Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions, as defined in section 7034(r)(3) of this Act, to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity. separate accounts  7026. (a)Separate Accounts for Local Currencies (1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development (USAID) shall— 
(A)require that local currencies be deposited in a separate account established by that government;  (B)enter into an agreement with that government which sets forth— 
(i)the amount of the local currencies to be generated; and  (ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and  
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account.  (2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— 
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— (i)project and sector assistance activities; or  
(ii)debt and deficit financing; or  (B)for the administrative requirements of the United States Government.  
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2).  (4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government.  
(5)Reporting requirementThe USAID Administrator shall report on an annual basis as part of the justification documents submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used or to be used for such purpose in each applicable country.  (b)Separate Accounts for Cash Transfers (1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds.  
(2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159).  (3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by the assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance).  
(4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations. eligibility for assistance  7027. (a)Assistance Through Nongovernmental OrganizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act.  
(b)Public Law 480During fiscal year 2016, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations.  
(c)ExceptionThis section shall not apply— (1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or  
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights. local competition  7028. (a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development (USAID) may only be made available for limited competitions through local entities if— 
(1)prior to the determination to limit competition to local entities, USAID has— (A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and  
(B)documented the written results of the assessment and decisions made; and  (2)prior to making an award after limiting competition to local entities— 
(A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and  (B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and  
(3)no level of acceptable fraud is assumed.  (b)Reporting RequirementIn addition to the requirements of paragraph (1), the USAID Administrator shall report, on an annual basis, to the appropriate congressional committees on all awards subject to limited or no competition for local entities: Provided, That such report should be posted on the USAID Web site: Provided further, That the requirements of this subsection shall only apply to awards in excess of $3,000,000 and sole source awards to local entities in excess of $2,000,000.  
(c)Extension of Procurement AuthoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2016, as amended by the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). International financial institutions  7029. (a)Evaluations and ReportThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution adopts and implements a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 25 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis: Provided, That not later than 180 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken by the United States executive directors and the international financial institutions consistent with this subsection.  
(b)SafeguardsThe Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to vote against any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015.  (c)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.  
(d)Human RightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution conducts rigorous human rights due diligence and human rights risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution: Provided, That prior to voting on any such loan, grant, policy, or strategy the executive director shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, if the executive director has reason to believe that such loan, grant, policy, or strategy could result in forced displacement or other violation of human rights.  
(e)Fraud and CorruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to promote in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption.  (f)Beneficial Ownership InformationThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution collects, verifies, and publishes, to the maximum extent practicable, beneficial ownership information (excluding proprietary information) for any corporation or limited liability company, other than a publicly listed company, that receives funds appropriated by this Act that are provided as payment to such institution: Provided, That not later than 180 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken by the United States executive directors and the international financial institutions consistent with this subsection.  
(g)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that each such institution is effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— (1)protection against retaliation for internal and lawful public disclosure;  
(2)legal burdens of proof;  (3)statutes of limitation for reporting retaliation;  
(4)access to independent adjudicative bodies, including external arbitration; and  (5)results that eliminate the effects of proven retaliation. debt-for-development  
7030.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization. FINANCIAL MANAGEMENT AND BUDGET TRANSPARENCY  7031. (a)Limitation on direct government-to-Government assistance (1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if— 
(A) 
(i)each implementing agency or ministry to receive assistance has been assessed and is considered to have the systems required to manage such assistance and any identified vulnerabilities or weaknesses of such agency or ministry have been addressed;  (ii)the recipient agency or ministry employs and utilizes staff with the necessary technical, financial, and management capabilities;  
(iii)the recipient agency or ministry has adopted competitive procurement policies and systems;  (iv)effective monitoring and evaluation systems are in place to ensure that such assistance is used for its intended purposes;  
(v)no level of acceptable fraud is assumed; and  (vi)the government of the recipient country is taking steps to publicly disclose on an annual basis its national budget, to include income and expenditures;  
(B)the recipient government is in compliance with the principles set forth in section 7013 of this Act;  (C)the recipient agency or ministry is not headed or controlled by an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act;  
(D)the Government of the United States and the government of the recipient country have agreed, in writing, on clear and achievable objectives for the use of such assistance, which should be made available on a cost-reimbursable basis; and  (E)the recipient government is taking steps to protect the rights of civil society, including freedoms of expression, association, and assembly.  
(2)Consultation and NotificationIn addition to the requirements in paragraph (1), no funds may be made available for direct government-to-government assistance without prior consultation with, and notification of, the Committees on Appropriations: Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals.  
(3)Suspension of AssistanceThe Administrator of the United States Agency for International Development (USAID) or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed.  (4)Submission of InformationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2017 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance.  
(5)ReportNot later than 90 days after the enactment of this Act and 6 months thereafter until September 30, 2016, the USAID Administrator shall submit to the Committees on Appropriations a report that— (A)details all assistance described in paragraph (1) provided during the previous 6-month period by country, funding amount, source of funds, and type of such assistance; and  
(B)the type of procurement instrument or mechanism utilized and whether the assistance was provided on a reimbursable basis.  (6)Debt Service Payment ProhibitionNone of the funds made available by this Act may be used for any foreign country for debt service payments owed by any country to any international financial institution: Provided, That for purposes of this paragraph, the term international financial institution has the meaning given the term in section 7034(r)(3) of this Act.  
(b)National Budget and Contract Transparency 
(1)Minimum Requirements of Fiscal TransparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).  (2)DefinitionFor purposes of paragraph (1), minimum requirements of fiscal transparency are requirements consistent with those in subsection (a)(1), and the public disclosure of national budget documentation (to include receipts and expenditures by ministry) and government contracts and licenses for natural resource extraction (to include bidding and concession allocation practices).  
(3)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State Web site: Provided, That the Secretary shall identify the significant progress made by each such government to publicly disclose national budget documentation, contracts, and licenses which are additional to such information disclosed in previous fiscal years, and include specific recommendations of short- and long-term steps such government should take to improve fiscal transparency: Provided further, That the annual report shall include a detailed description of how funds appropriated by this Act are being used to improve fiscal transparency, and identify benchmarks for measuring progress.  
(4)AssistanceFunds appropriated under title III of this Act shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency: Provided, That such sums shall be in addition to funds otherwise made available for such purposes: Provided further, That a description of the uses of such funds shall be included in the annual Fiscal Transparency Report required by paragraph (3).  
(c)Anti-Kleptocracy and Human Rights 
(1) 
(A)IneligibilityOfficials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States.  (B)The Secretary may also publicly or privately designate or identify officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa.  
(2)ExceptionIndividuals shall not be ineligible if entry into the United States would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements.  
(3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently.  (4)ReportNot later than 6 months after enactment of this Act, the Secretary of State shall submit a report, including a classified annex if necessary, to the Committees on Appropriations and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver.  
(5)Posting of reportAny unclassified portion of the report required under paragraph (4) shall be posted on the Department of State Web site.  (6)ClarificationFor purposes of paragraphs (1)(B), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential.  
(d)Extraction of natural resources 
(1)AssistanceFunds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2052) and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management.  (2)United States Policy (A)The Secretary of the Treasury shall inform the management of the international financial institutions, and post on the Department of the Treasury Web site, that it is the policy of the United States to vote against any assistance by such institutions (including any loan, credit, grant, or guarantee) for the extraction and export of a natural resource if the government of the country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by section 1504 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203; 124 Stat. 2220), and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered for— 
(i)accurately accounting for and public disclosure of payments to the host government by companies involved in the extraction and export of natural resources;  (ii)the independent auditing of accounts receiving such payments and public disclosure of the findings of such audits; and  
(iii)public disclosure of such documents as Host Government Agreements, Concession Agreements, and bidding documents, allowing in any such dissemination or disclosure for the redaction of, or exceptions for, information that is commercially proprietary or that would create competitive disadvantage.  (B)The requirements of subparagraph (A) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of this subparagraph.  
(e)Foreign assistance web siteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, may be made available to support the provision of additional information on United States Government foreign assistance on the Department of State foreign assistance Web site: Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request, to the Department of State. Democracy Programs  
7032. 
(a)Funding 
(1)Of the funds appropriated by this Act in titles III, IV, and V, not less than $2,308,517,000 shall be made available for democracy programs, of which amounts shall be allocated as follows— (A)not less than $312,963,000 for Africa;  
(B)not less than $157,423,000 for the East Asia and the Pacific region;  (C)not less than $193,244,000 for Europe and Eurasia;  
(D)not less than $409,316,000 for the Near East region;  (E)not less than $627,944,000 for South and Central Asia; and  
(F)not less than $480,526,000 for the Western Hemisphere.  (2)Of the funds appropriated by this Act not less than $25,000,000 shall be made available for democracy programs in countries experiencing political, ethnic, racial, religious, or other instability or conflict, or emerging from conflict, including Sri Lanka and Nepal, which shall be administered by the United States chief of mission in such countries: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to obligating funds for such purpose.  
(b)AuthorityFunds made available by this Act for democracy programs may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy (NED), any regulation.  (c)Definition of Democracy ProgramsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states, and institutions that are responsive and accountable to citizens.  
(d)Restriction on Prior ApprovalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: Provided, That the Secretary of State, in coordination with the Administrator of the United States Agency for International Development (USAID), shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection.  
(e)Prioritization of Funding MechanismsDemocracy programs implemented by funds made available by this Act shall be designed to have grants and cooperative agreements as the primary delivery mechanisms for such programs: Provided, That not later than 60 days after enactment of this Act, the Secretary of State and USAID Administrator shall each submit a report to the Committees on Appropriations detailing the steps to be taken by the Department of State and USAID to comply with the requirements of this subsection: Provided further, That for contracts to be used to implement such programs with funds made available by this Act that exceed $1,000,000, the Secretary of State and USAID Administrator, as appropriate, shall submit to the Committees on Appropriations a justification for the use of such mechanisms on a case-by-case basis and before Requests for Proposals are released.  
(f)Reports 
(1)Policy implementationThe Secretary of State and USAID Administrator shall develop and establish revised guidelines on the uses of grants and cooperative agreements for democracy programs, in accordance with the objectives of promoting resilient, open, and democratic societies in the Quadrennial Diplomacy and Development Review, 2015, and the foreign policy objectives in the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8202): Provided, That the Secretary and USAID Administrator shall consult with democracy program implementers in establishing such guidelines, and shall each submit such guidelines to the appropriate congressional committees once established.  
(2)TrainingNot later than 90 days after enactment of this Act, the Secretary of State shall update and submit to the Committees on Appropriations the report required by section 2141(c) of the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8241): Provided, That such report shall also include the total number of democracy and human rights officers, including Democracy Liaison Officers and other positions with responsibility for democracy and human rights related issues and programs, at the Department of State and USAID for calendar years 2013, 2014, and 2015.  
(g)Nondemocratic and Democratic Transitioning Countries 
(1)Democracy strategic reviews and assessmentsPrior to the obligation of funds made available for Department of State and USAID democracy programs in a nondemocratic or democratic transitioning country, the Under Secretary for Civilian Security, Democracy and Human Rights, Department of State, in consultation with other relevant officials at the Department of State and USAID, including the Director of the Center of Excellence on Democracy, Human Rights, and Governance, USAID, shall review and assess the annual country strategy required by section 2111(c)(1) of the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8211), and submit a report to the Committees on Appropriations describing— (A)the goals and objectives of such program, including a timeline for achieving results, and any modification proposed as a result of the review and assessment;  
(B)the political and social conditions in such country that may impact the promotion of democracy;  (C)the assessed risks to intended beneficiaries of such program;  
(D)the assessed risks to implementers in the conduct of such program, to be developed in consultation with implementers and other United States Government agencies, as appropriate; and  (E)the funding requirements of initiating and sustaining such program in fiscal year 2016 and subsequent fiscal years.  
(2)DefinitionFor the purposes of the subsection the term nondemocratic or democratic transitioning country shall have the same meaning as in section 2104(6) of the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8203).  (h)Consultation and Communication requirements (1)Change in Allocation of Foreign AssistanceThe Deputy Secretary for Management and Resources, Department of State, shall consult with the Under Secretary for Civilian Security, Democracy and Human Rights, Department of State, and the Director of the Center of Excellence on Democracy, Human Rights, and Governance, USAID, on the proposed funding level for democracy programs submitted to Congress pursuant to section 653(a) of the Foreign Assistance Act of 1961.  
(2)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the National Endowment for Democracy of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. International Religious Freedom  7033. (a)International religious freedom office and special envoy to promote religious freedomOf the funds appropriated by this Act under the heading Diplomatic and Consular Programs, not less than $5,000,000 shall be made available for the Office of the Ambassador-at-Large for International Religious Freedom, and not less than $1,000,000 shall be made available for the Special Envoy to Promote Religious Freedom in the Near East and South Central Asia, including for support staff.  
(b)Assistance 
(1)International religious freedom programsOf the funds appropriated by this Act under the heading Democracy Fund and available for the Human Rights and Democracy Fund (HRDF), not less than $10,000,000 shall be made available for international religious freedom programs: Provided, That the Ambassador-at-Large for International Religious Freedom shall consult with the Committees on Appropriations on the uses of such funds.  
(2)Protection and investigation programsOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for programs to protect vulnerable and persecuted religious minorities: Provided, That a portion of such funds shall be made available for programs to investigate the persecution of such minorities by governments and non-state entities and for the public dissemination of information collected on such persecution, including on the Department of State Web site.  
(3)Humanitarian and relief programsFunds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian and relief assistance for vulnerable and persecuted religious minorities.  (4)Responsibility of fundsFunds made available by paragraphs (1) and (2) shall be the responsibility of the Ambassador-at-Large for International Religious Freedom, in consultation with other relevant United States Government officials.  
(c)International broadcastingFunds appropriated by this Act under the heading Broadcasting Board of Governors, International Broadcasting Operations shall be made available for programs related to international religious freedom, including reporting on the plight of vulnerable and persecuted religious groups.  (d)Genocide determinationNot later than 90 days after enactment of this Act, the Secretary of State, in consultation with the heads of other relevant United States Government agencies and representatives from United States civil society, shall submit to the appropriate congressional committees determinations on whether the ongoing violence against Christians in the Middle East by Islamic extremists or against the Rohingya people in Burma by Buddhist extremists constitutes genocide, as defined in section 1091 of title 18, United States Code: Provided, That if the Secretary of State makes a determination that such violence constitutes genocide, the Secretary shall concurrently submit to the appropriate congressional committees a strategy for addressing such genocide.  
(e)Designation of non-State entitiesThe President shall, concurrent with the annual review required by section 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)), identify any non-state entities that have engaged in significant violations of religious freedom, and designate each such entity as a non-state entity of particular concern for religious freedom: Provided, That whenever the President designates a non-state entity as a non-state entity of particular concern for religious freedom under this paragraph, the President shall, as soon as practicable after the designation is made, submit a report to the appropriate congressional committees detailing the reasons for such designation.  
(f)ReportNot later than September 30, 2016, the Secretary of State, in consultation with the Broadcasting Board of Governors and the Administrator of the United States Agency for International Development, shall submit a report to the appropriate congressional committees detailing, by account, agency, and on a country-by-country basis, funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for the previous 5 fiscal years for international religious freedom programs; protection and investigation programs regarding vulnerable and persecuted religious minorities; humanitarian and relief assistance for such minorities; and international broadcasting regarding religious freedom. special provisions  7034. (a)Victims of war, displaced children, and displaced burmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law.  
(b)Law Enforcement and Security 
(1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers.  (2)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries undergoing democratic transition.  
(3)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.  (4)Forensic assistanceOf the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement, not less than $4,000,000 shall be made available for forensic assistance relating to the exhumation of mass graves and identification of victims of war crimes and crimes against humanity, including in Sri Lanka, Central America, Peru, Colombia, and Africa, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State.  
(5)International prisons conditionsSection 7065 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.  (6)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability.  
(7)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2015, by country and purpose of assistance, under the headings Nonproliferation, Anti-terrorism, Demining and Related Programs (for Anti-terrorism Programs), Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program, as well as excess defense articles provided.  (8)Leahy vetting report (A)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees on foreign assistance cases submitted for vetting for purposes of section 620M of the Foreign Assistance Act of 1961 during the preceding fiscal year, including: 
(i)the total number of cases submitted, approved, suspended, or rejected for human rights reasons; and  (ii)for cases rejected for human rights reasons, a description of the steps taken to encourage and assist a foreign government in bringing such individuals responsible to justice, in accordance with section 620M(c) of the Foreign Assistance Act of 1961.  
(B)The report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex.  (9)Annual foreign military training reportFor the purposes of implementing section 656 of the Foreign Assistance Act of 1961, the term military training provided to foreign military personnel by the Department of Defense and the Department of State shall be deemed to include all military training provided by foreign governments with funds appropriated to the Department of Defense or the Department of State, except for training provided by the government of a country designated by section 517(b) of such Act as a major non-NATO ally, excluding Egypt.  
(c)World food programmeFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development (USAID), from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law.  (d)Directives and authorities (1)Research and TrainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.).  
(2)Genocide victims memorial sitesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations.  (3)Additional AuthoritiesOf the amounts made available by title I of this Act under the heading Diplomatic and Consular Programs, up to $500,000 may be made available for grants pursuant to section 504 of Public Law 95–426 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities, and up to $1,000,000 may be made available for grants to carry out the activities of the Cultural Antiquities Task Force.  
(4)Extension of legal protectionSection 7041(a)(2)(C)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 and thereafter as if part of this Act.  (5)Conditions on authorityThe authorities provided for under the headings Program Account, Administrative Expenses, and Receipts Collected for the Export-Import Bank of the United States under title VI of this Act shall not be construed or interpreted to extend the date specified in section 7 of the Export-Import Bank Act of 1945 (Public Law 79–173).  
(6)Modification of life insurance supplemental applicable to those killed in terrorist attacks 
(A)Section 415(a) of the Foreign Service Act of 1980 (22 U.S.C. 3975(a)) is amended by striking a payment from the United States in an amount that, when added to the amount of the employee’s employer-provided group life insurance policy coverage (if any), equals $400,000 and inserting a special payment of $400,000, which shall be in addition to any employer provided life insurance policy coverage.  (B)The insurance benefit under section 415 of the Foreign Service Act of 1980 (22 U.S.C. 3975), as amended by subparagraph (A), shall be applicable to eligible employees who die as a result of injuries sustained while on duty abroad because of an act of terrorism, as defined in section 140(d) of the Foreign Relations Authorization Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)), anytime on or after April 18, 1983.  
(7)AuthorityFunds appropriated by this Act may be made available in accordance with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980, except that foreign citizens and foreign private entities may be eligible notwithstanding section 24(g)(3) of such Act.  (e)Partner VettingFunds appropriated by this Act or in titles I through IV of prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be used by the Secretary of State and the USAID Administrator, as appropriate, to support the continued implementation of the Partner Vetting System (PVS) pilot program: Provided, That the Secretary of State and the USAID Administrator shall jointly submit a report to the Committees on Appropriations, not later than 30 days after completion of the pilot program, on the estimated timeline and criteria for evaluating the PVS pilot program for possible expansion: Provided further, That such report shall include the requirements specified in the report accompanying this Act: Provided further, That after completion of the pilot program the Department of State and USAID may not proceed with implementation of a PVS program until the Secretary of State and USAID Administrator, following the submission of the report required by the previous proviso, consult with the Committees on Appropriations on the results and findings of the pilot program, and review such results and findings with appropriate representatives from civil society.  
(f)ContingenciesDuring fiscal year 2016, the President may use up to $150,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law.  (g)International child abductionsThe Secretary of State should withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection.  
(h)Reports RepealedSection 10(b) of Public Law 109–446; section 4 of Public Law 107–243; section 616(c) of Public Law 105–277; section 620C(c) of Public Law 87–195; and section 303 of title 22, United States Code, are hereby repealed.  (i)Transfers for Extraordinary ProtectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic and Consular Programs for fiscal year 2016, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred.  
(j)Protections and Remedies for Employees of Diplomatic Missions and International OrganizationsSection 7034(k) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.  (k)Extension of authorities (1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2016 for September 30, 2010.  
(2)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect for facilities in Afghanistan through September 30, 2016, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations.  (3)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2016.  
(4)Foreign service officer annuitant waiverSection 824(g) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting September 30, 2016 for October 1, 2010 in paragraph (2).  (5)Department of state civil service annuitant waiverSection 61(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting September 30, 2016 for October 1, 2010 in paragraph (2).  
(6)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2016 for October 1, 2010 in subparagraph (B).  (7)Overseas pay comparability and limitation (A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1904) shall remain in effect through September 30, 2016.  
(B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia.  (8)Alien statusThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— 
(A)In section 599D (8 U.S.C. 1157 note)— (i)in subsection (b)(3), by striking and 2015 and inserting 2015, and 2016; and  
(ii)in subsection (e), by striking 2015 each place it appears and inserting 2016; and  (B)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2015 and inserting 2016.  
(9)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2016.  (l)Department of state working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the activities and in the amounts justified in the President’s fiscal year 2016 budget: Provided, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the component’s purpose and authorities: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service.  
(m)Humanitarian assistanceFunds appropriated by this Act that are available for monitoring and evaluation of assistance under the headings International Disaster Assistance and Migration and Refugee Assistance shall, as appropriate, be made available for the regular collection of feedback obtained directly from beneficiaries on the quality and relevance of such assistance: Provided, That the Department of State and USAID shall conduct regular oversight to ensure that such feedback is collected and used by implementing partners to maximize the cost-effectiveness and utility of such assistance, and require such partners that receive funds under such headings to establish procedures for collecting and responding to such feedback.  
(n)HIV/AIDS Working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–477) may be made available for pharmaceuticals and other products for child survival, malaria, and tuberculosis to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–477) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund.  
(o)Loan guarantees and enterprise funds 
(1)Loan GuaranteesFunds appropriated under the heading Economic Support Fund only in title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Jordan, Ukraine, and Tunisia, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country.  
(2)Enterprise FundsFunds appropriated under the heading Economic Support Fund in this Act may be made available to establish and operate one or more enterprise funds for Egypt and Tunisia, notwithstanding any other provision of law, and following consultation with the Committees on Appropriations: Provided, That the first, third and fifth provisos under section 7041(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act under the heading Economic Support Fund for an enterprise fund or funds to the same extent and in the same manner as such provision of law applied to funds made available under such section (except that the clause excluding subsection (d)(3) of section 201 of the SEED Act shall not apply): Provided further, That the authority of any such enterprise fund or funds to provide assistance shall cease to be effective on December 31, 2026.  
(3)Consultation and NotificationFunds made available by this subsection shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  (p)Assessment of indirect costsNot later than 90 days after enactment of this Act and following consultation with the Committees on Appropriations, the Secretary of State and the Administrator of the United States Agency for International Development (USAID) shall submit to such Committees an assessment of the effectiveness of current policies and procedures in ensuring that payments for indirect costs, including for negotiated indirect cost rate agreements (NICRA), are reasonable and comply with the Federal Acquisition Regulations (FAR), as applicable, and title 2, part 200 of the Code of Federal Regulations (CFR); an assessment of potential benefits of setting a cap on such indirect costs to ensure the cost-effective use of appropriated funds; a plan to revise such policies and procedures to comply with the FAR and CFR and ensure that indirect costs are reasonable; and a timeline for implementing such plan.  
(q)Small grants and Entities 
(1)Of the funds appropriated by this Act under the headings “Development Assistance” and “Economic Support Fund”, not less than $45,000,000 shall be made available to conduct, and pursuant to the authorities of, the Small Grants Program established by section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), which may remain available until September 30, 2020.  (2)Not later than 45 days after enactment of this Act, the Administrator of the United States Agency for International Development (USAID) shall post on the USAID Web site detailed information describing the process by which small nongovernmental organizations, educational institutions, and other small entities seeking funding from USAID for unsolicited proposals through grants, cooperative agreements, and other assistance mechanism and agreements, can apply for such funding: Provided, That the USAID Administrator should ensure that each bureau, office, and overseas mission has authority to approve, and sufficient funds to implement, such grants or other agreements that meet appropriate criteria for unsolicited proposals.  
(3)Section 7080 of Public Law 113–235 is amended as follows: (A)in subsections (b) and (c), strike Grants, and insert Awards;  
(B)in subsection (c)(1), delete or after proposals;;  (C)in subsection (c)(2) delete the period after process, and insert ; or;  
(D)after subsection (c)(2), insert (3) as otherwise allowable under Federal Acquisition Regulations and USAID procurement policies.; and  (E)in subsection (e)(3), strike 12, and insert 20, and strike administrative and oversight expenses associated with managing and insert administrative expenses, and other necessary support associated with managing and strengthening.  
(4)For the purposes of section 7080 of Public Law 113–235, eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 in USAID funding over the previous five years: Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility.  
(r)Definitions 
(1)Unless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees shall mean the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives.  (2)Unless otherwise defined in this Act, for purposes of this Act the term funds appropriated in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall mean funds that remain available for obligation, and have not expired.  
(3)For the purposes of this Act international financial institutions shall mean the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency.  (4)For purposes of this Act, the term countering violent extremism shall be defined as non-coercive interventions aimed directly at reducing public support for non-state entities that engage in terrorist activities.  
(5)For purposes of this Act, the term best practices for the protection of whistleblowers means practices that are implemented consistent with terms specified in international conventions or adopted by international organizations such as the Organization of Economic Cooperation and Development and the Organization of American States.  (6)Any reference to Southern Kordofan in this or any other Act making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include portions of Western Kordofan that were previously part of Southern Kordofan prior to the 2013 division of Southern Kordofan. Arab league boycott of israel  
7035.It is the sense of Congress that— (1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa;  
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded;  (3)all Arab League states should normalize relations with their neighbor Israel;  
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and  (5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply. Palestinian statehood  
7036. 
(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— (1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and  (B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and  
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— (A)termination of all claims or states of belligerency;  
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones;  (C)their right to live in peace within secure and recognized boundaries free from threats or acts of force;  
(D)freedom of navigation through international waterways in the area; and  (E)a framework for achieving a just settlement of the refugee problem.  
(b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance.  (c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so.  
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority). Restrictions concerning the palestinian authority  7037.None of the funds appropriated under titles II through VI of this Act may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem: Provided further, That as has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions. 
Prohibition on assistance to the palestinian broadcasting corporation  
7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation. assistance for the west bank and gaza  7039. (a)OversightFor fiscal year 2016, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza.  
(b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity.  
(c)Prohibition 
(1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism.  (2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks.  
(d)Audits by the United States agency for international development 
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section.  (2)Of the funds appropriated by this Act up to $500,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, inspections, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes.  
(e)Comptroller General of the United States AuditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2016 under the heading Economic Support Fund, and such audit shall address— (1)the extent to which such Program complies with the requirements of subsections (b) and (c); and  
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures.  (f)Notification ProceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations.  
(g)ReportNot later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations updating the report contained in section 2106 of chapter 2 of title II of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13). Limitation on assistance for the palestinian authority  7040. (a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority.  
(b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States.  (c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act.  
(d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure.  
(e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel.  (f)Prohibition to Hamas and the Palestine Liberation Organization (1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence.  
(2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended.  (3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection.  
(4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government.  
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization. Middle east and north africa  7041. (a)Egypt (1)Certification and reportFunds appropriated by this Act that are available for assistance for the Government of Egypt may only be made available if the Secretary of State certifies and reports to the Committees on Appropriations that such government is— 
(A)sustaining the strategic relationship with the United States; and  (B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty.  
(2)Economic support fund 
(A)Funding and limitationOf the funds appropriated by this Act under the heading Economic Support Fund, up to $150,000,000 may be made available for assistance for Egypt, of which not less than $35,000,000 should be made available for higher education programs including not less than $10,000,000 for scholarships at not-for-profit institutions for Egyptian students with high financial needs: Provided, That such funds may be made available for education and economic growth programs notwithstanding any provision of law restricting assistance for Egypt, and following prior consultation with the Committees on Appropriations: Provided further, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms.  
(B)WithholdingThe Secretary of State shall withhold from obligation an amount of such funds that the Secretary determines to be equivalent to that expended by the United States Government for bail, and by nongovernmental organizations for legal and court fees, associated with democracy-related trials in Egypt until the Secretary certifies and reports to the Committees on Appropriations that the Government of Egypt has dismissed the convictions issued by the Cairo Criminal Court on June 4, 2013, in Public Prosecution Case No. 1110 for the Year 2012.  (3)Foreign military financing program (A)Democracy and human rights certificationOf the funds appropriated by this Act under the heading Foreign Military Financing Program, up to $1,300,000,000, to remain available until September 30, 2017, may be made available for assistance for Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt— 
(i)is taking effective steps to advance democracy and human rights in Egypt, including to govern democratically and protect religious minorities and the rights of women, which are in addition to steps taken during the previous calendar year for such purposes;  (ii)is implementing reforms that protect freedoms of expression, association, and peaceful assembly, including the ability of civil society organizations and the media to function without interference;  
(iii)has released all political prisoners and is providing detainees with due process of law; and  (iv)is conducting credible investigations and prosecutions of the use of excessive force by security forces:  
Provided, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations: 
Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by this Act under such heading for counterterrorism, border security, and nonproliferation programs for Egypt, and for development programs in the Sinai, which may be made available notwithstanding any provision of law restricting assistance for Egypt. 
(B)WaiverThe Secretary of State may waive the certification requirement in subparagraph (A) or any provision of law restricting assistance for Egypt if the Secretary of State determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and submits a report to such Committees containing a detailed justification for the use of such waiver and the reasons why any of the requirements of subparagraph (A) cannot be met.  (4)Oversight and clarification (A)The Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Egypt.  
(B)Notwithstanding any provision of this subsection, section 620M of the Foreign Assistance Act of 1961 shall apply to funds made available by this subsection for assistance for Egypt.  (b)Iran (1)Nuclear weapons and human rights (A)The terms and conditions of paragraphs (1) and (2) of section 7041(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2016 as if part of this Act.  
(B)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $32,000,000 shall be made available for democracy programs for Iran: Provided, That such funds shall be the responsibility of the Assistant Secretary for Near Eastern Affairs, Department of State, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State.  
(2)Reports 
(A)The reporting requirements in section 7043(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2016 as if part of this Act: Provided, That the date in subsection (c)(1) shall be deemed to be September 30, 2016.  
(B)The Secretary of State shall submit to the appropriate congressional committees, not later than 30 days after enactment of this Act and at the end of each 30-day period thereafter until September 30, 2016, a report on the implementation of the Joint Plan of Action between the P5+1 and the Government of Iran concluded on November 24, 2013, and any extension of or successor to that agreement, which may be submitted in classified form if necessary.  (c)Iraq (1)PurposesFunds appropriated by this Act may be made available for assistance for Iraq to promote governance, security, and internal and regional stability, including in Kurdistan and other areas impacted by the conflict in Syria, and among Iraq’s religious and ethnic minority populations.  
(2)LimitationNone of the funds appropriated by this Act may be made available for construction, rehabilitation, or other improvements to United States diplomatic facilities in Iraq on property for which no land-use agreement has been entered into by the Governments of the United States and Iraq: Provided, That the restrictions in this paragraph shall not apply if such funds are necessary to protect United States diplomatic facilities or the security, health, and welfare of United States personnel.  
(3)Kurdistan Regional Governments Security ServicesFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Iraq should be made available to enhance the capacity of Kurdistan Regional Government security services and for security programs in Kurdistan to address requirements arising from the violence in Syria and Iraq: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to obligating such funds.  
(d)Jordan 
(1)Memorandum of understanding on strategic partnershipOf the funds appropriated by this Act under the headings Economic Support Fund and Foreign Military Financing Program, not less than $1,000,000,000 shall be made available for assistance for Jordan, consistent with the Memorandum of Understanding on Strategic Partnership between the Hashemite Kingdom of Jordan and the United States, signed on March 2, 2015.  (2)Additional assistance (A)Response to the syrian crisisIn addition to amounts made available in paragraph (1), funds appropriated by this Act shall be made available for programs to implement the Jordan Response Plan 2015 for the Syria Crisis, including assistance for host communities in Jordan: Provided, That not later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations describing the United States and other donor contributions to such Plan.  
(B)Budget supportIn addition to amounts made available in paragraphs (1), 2(A), and 2(C), of the funds appropriated by this Act under the heading Economic Support Fund, not less than $75,000,000 shall be made available for budget support for the Government of Jordan: Provided, That of the funds appropriated by this Act for assistance for Jordan, not less than $204,000,000 shall be made available for budget support for the Government of Jordan.  
(C)Water sector supportIn addition to amounts made available in paragraphs (1), (2)(A), and (2)(B), of the funds appropriated by this Act, $100,000,000 shall be made available for water sector support for Jordan: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to obligating such funds.  
(e)Lebanon 
(1)LimitationNone of the funds appropriated by this Act may be made available for the Lebanese Internal Security Forces (ISF) or the Lebanese Armed Forces (LAF) if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act.  (2)Consultation requirementFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Lebanon may be made available for programs and equipment for the ISF and the LAF to address security and stability requirements in areas affected by the conflict in Syria, following consultation with the appropriate congressional committees.  
(3)Economic support fundFunds appropriated by this Act under the heading Economic Support Fund that are available for assistance for Lebanon may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note).  (4)Foreign military financing programIn addition to the activities described in paragraph (2), funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Lebanon may be made available only to professionalize the LAF and to strengthen border security and combat terrorism, including training and equipping the LAF to secure Lebanon’s borders, interdicting arms shipments, preventing the use of Lebanon as a safe haven for terrorist groups, and to implement United Nations Security Council Resolution 1701: Provided, That funds may not be obligated for assistance for the LAF until the Secretary of State submits to the Committees on Appropriations a detailed spend plan, including actions to be taken to ensure equipment provided to the LAF is only used for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than September 1, 2016: Provided further, That any notification submitted pursuant to such sections shall include any funds specifically intended for lethal military equipment.  
(f)Libya 
(1)FundingOf the funds appropriated by titles III and IV of this Act, not less than $20,000,000 shall be made available for assistance for Libya for programs to strengthen governing institutions, improve border security, and promote democracy and stability in Libya, and for activities to address the humanitarian needs of the people of Libya.  (2)Limitations (A)Cooperation on the september 2012 attack on united states personnel and facilitiesNone of the funds appropriated by this Act may be made available for assistance for the central Government of Libya unless the Secretary of State reports to the Committees on Appropriations that such government is cooperating with United States Government efforts to investigate and bring to justice those responsible for the attack on United States personnel and facilities in Benghazi, Libya in September 2012: Provided, That the limitation in this paragraph shall not apply to funds made available for the purpose of protecting United States Government personnel or facilities.  
(B)Infrastructure projectsThe limitation on the uses of funds in section 7041(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76) shall apply to funds appropriated by this Act that are made available for assistance for Libya.  (3)Certification requirementPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Libya.  
(g)Morocco 
(1) Availability and consultation requirementFunds appropriated under title III of this Act shall be made available for assistance for the Western Sahara: Provided, That not later than 90 days after enactment of this Act and prior to the obligation of such funds the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall consult with the Committees on Appropriations on the proposed uses of such funds.  
(2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Morocco may only be used for the purposes requested in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2016.  (h)Syria (1)Non-lethal assistanceOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Peacekeeping Operations, not less than $175,000,000 shall be made available, notwithstanding any other provision of law, for non-lethal assistance for programs to address the needs of civilians affected by conflict in Syria, and for programs that seek to— 
(A)establish governance in Syria that is representative, inclusive, and accountable;  (B)expand the role of women in negotiations to end the violence and in any political transition in Syria;  
(C)develop and implement political processes that are democratic, transparent, and adhere to the rule of law;  (D)further the legitimacy of the Syrian opposition through cross-border programs;  
(E)develop civil society and an independent media in Syria;  (F)promote economic development in Syria;  
(G)document, investigate, and prosecute human rights violations in Syria, including through transitional justice programs and support for nongovernmental organizations;  (H)counter extremist ideologies;  
(I)assist Syrian refugees whose education has been interrupted by the ongoing conflict to complete higher education requirements at regional academic institutions; and  (J)assist vulnerable populations in Syria and in neighboring countries.  
(2)Syrian organizations and strategy updateFunds appropriated by this Act that are made available for assistance for Syria pursuant to the authority of this subsection shall be made available for a program to strengthen the capability of Syrian diaspora-led organizations and local Syrian civil society organizations to address the immediate and long-term needs of the Syrian people inside Syria in a manner that supports the sustainability of such organizations in implementing Syrian-led humanitarian and development programs and the comprehensive strategy required in section 7041(i)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76): Provided further, That not later than 30 days after enactment of this Act, and prior to the initial obligation of funds, the Secretary of State shall submit an update to such strategy to the Committees on Appropriations, in classified form if necessary.  
(3)Monitoring and oversightPrior to the obligation of funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance inside Syria: Provided, That the Secretary of State shall promptly inform the appropriate congressional committees of each significant instance in which assistance provided pursuant to the authority of this subsection has been compromised, to include the type and amount of assistance affected, a description of the incident and parties involved, and an explanation of the Department of State response.  
(4)ConsultationFunds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees.  (i)West bank and gaza (1)Report on assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to— 
(A)advance Middle East peace;  (B)improve security in the region;  
(C)continue support for transparent and accountable government institutions;  (D)promote a private sector economy; or  
(E)address urgent humanitarian needs.  (2)Limitations (A) (i)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act— 
(I)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or  (II)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians.  
(ii)The Secretary of State may waive the restriction in clause (i) of this subparagraph resulting from the application of subclause (I) of such clause if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace.  (B) (i)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act— 
(I)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and  (II)taken any action with respect to the ICC that is intended to influence a determination by the ICC to initiate a judicially authorized investigation, or to actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians.  
(ii)Not less than 90 days after the President is unable to make the certification and report pursuant to clause (i) of this subparagraph, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under clause (i) of this subparagraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised.  
(iii)Any waiver pursuant to this subparagraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act.  (3)ReductionThe Secretary of State shall reduce the amount of assistance made available by this Act under the heading Economic Support Fund for the Palestinian Authority by an amount the Secretary determines is equivalent to the amount expended by the Palestinian Authority as payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism during the previous calendar year: Provided, That the Secretary shall report to the Committees on Appropriations on the amount reduced for fiscal year 2016 prior to the obligation of funds for the Palestinian Authority.  
(4)Security reportThe reporting requirements contained in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority. africa  7042. (a)Ethiopia (1)Forced evictions (A)Funds appropriated by this Act for assistance for Ethiopia may not be made available for any activity that involves forced evictions.  
(B)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against financing for any activity that involves forced evictions.  (2)Consultation requirementPrograms and activities to improve livelihoods shall include prior consultation with, and the participation of, affected communities, including in the South Omo and Gambella regions.  
(3)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Ethiopia may only be made available for border security and counter terrorism programs, support for international peacekeeping efforts, and assistance for the Ethiopian Defense Command and Staff College.  (b)Lake chad basin countriesFunds appropriated by this Act shall be made available for democracy programs in Cameroon, Chad, Niger, and Nigeria, consistent with the requirements of section 7073 of this Act and following consultation with the Committees on Appropriations: Provided, That such programs should protect freedoms of expression, association and religion, including for journalists, civil society, and opposition political parties, and should be used to assist the governments of such countries to strengthen accountability and the rule of law, including within the security forces.  
(c)Programs in africa 
(1)Of the funds appropriated by this Act under the headings Global Health Programs and Economic Support Fund, not less than $7,000,000 shall be made available for the purposes of section 7042(g)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).  (2)Of the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $8,000,000 shall be made available for the purposes of section 7042(g)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).  
(3)Funds made available under paragraphs (1) and (2) shall be programmed in a manner that leverages a United States Government-wide approach to addressing shared challenges and mutually beneficial opportunities, and shall be the responsibility of United States Chiefs of Mission in countries in Africa seeking enhanced partnerships with the United States in areas of trade, investment, development, health, and security.  (d)South Sudan (1)Funds appropriated by this Act that are made available for assistance for South Sudan should— 
(A)be prioritized for programs that respond to humanitarian needs and the delivery of basic services and to mitigate conflict and promote stability, including to address protection needs and prevent and respond to gender-based violence;  (B)support programs that build resilience of communities to address food insecurity, maintain educational opportunities, and enhance local governance;  
(C)be used to advance democracy, including support for civil society, independent media, and other means to strengthen the rule of law;  (D)support the transparent and sustainable management of natural resources by assisting the Government of South Sudan in conducting regular audits of financial accounts, including revenues from oil and gas, and the timely public disclosure of such audits; and  
(E)support the professionalization of security forces, including human rights and accountability to civilian authorities.  (2)None of the funds appropriated by this Act that are available for assistance for the central Government of South Sudan may be made available until the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking effective steps to— 
(A)end hostilities and pursue good faith negotiations for a political settlement of the internal conflict;  (B)provide access for humanitarian organizations;  
(C)end the recruitment and use of child soldiers;  (D)protect freedoms of expression, association, and assembly;  
(E)reduce corruption related to the extraction and sale of oil and gas; and  (F)establish democratic institutions, including accountable military and police forces under civilian authority.  
(3)The limitation of paragraph (2) shall not apply to— (A)humanitarian assistance;  
(B)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and  (C)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement (CPA) and mutual arrangements related to the CPA.  
(e)Sudan 
(1)Notwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan.  (2)None of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements.  
(3)The limitations of paragraphs (1) and (2) shall not apply to— (A)humanitarian assistance;  
(B)assistance for democracy programs;  (C)assistance for the Darfur region, Southern Kordofan State, Blue Nile State, other marginalized areas and populations in Sudan, and Abyei; and  
(D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement (CPA), mutual arrangements related to post-referendum issues associated with the CPA, or any other internationally recognized viable peace agreement in Sudan.  (f)Victims of violence and violent extremist groups (1)Funds appropriated by this Act that are made available for assistance for Cameroon, Chad, Niger, and Nigeria shall be made available for assistance for women and girls who are targeted by the terrorist organization Boko Haram, consistent with the provisions of section 7059 of this Act, and in consultation with the governments of such countries.  
(2)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for programs and activities in areas affected by the Lord’s Resistance Army (LRA) consistent with the goals of the Lord’s Resistance Army and Disarmament and Northern Uganda Recovery Act (Public Law 111–172), including to improve physical access, telecommunications infrastructure, and early-warning mechanisms and to support the disarmament, demobilization, and reintegration of former LRA combatants, especially child soldiers.  (3)Funds made available by this Act for assistance for the Central African Republic shall be made available for reconciliation and peacebuilding programs, including activities to promote inter-faith dialogue at the national and local levels, and for programs to prevent crimes against humanity.  
(g)Zimbabwe 
(1)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly.  (2)None of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1), and funds may be made available for macroeconomic growth assistance if the Secretary reports to the Committees on Appropriations that such government is implementing transparent fiscal policies, including public disclosure of revenues from the extraction of natural resources. East Asia and the Pacific  
7043. 
(a)Asia rebalancing initiativeExcept for paragraphs (1)(C), (4), (5)(B) and (C), and 6(B), section 7043(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.  (b)Burma (1)Free and fair national electionsNotwithstanding any provision of this subsection, of the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for Burma, $15,000,000 shall be withheld from obligation until the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Burma, including the armed forces, is— 
(A)furthering democratic reforms in an inclusive and transparent manner that includes the participation of civil society, opposition political parties, and parliament;  (B)taking effective steps to hold free and fair elections consistent with internationally recognized standards for democratic elections, including those identified by the National League for Democracy in its January 13, 2015 statement on elections;  
(C)supporting the independence of the Union Election Commission, and refraining from using official resources for electioneering;  (D)promoting and protecting human rights, particularly for Rohingya, Kachin, and other religious and ethnic groups;  
(E)releasing all political prisoners; and  (F)fulfilling international commitments and reform pledges outlined in Myanmar President Office Press Release No. 2/2012.  
(2)Bilateral economic assistance 
(A)Funds appropriated by this Act under the heading Economic Support Fund for assistance for Burma may be made available notwithstanding any other provision of law, except for this subsection, and following consultation with the appropriate congressional committees.  (B)Funds appropriated under title III of this Act for assistance for Burma— 
(i)may not be made available for budget support for the Government of Burma;  (ii)shall be provided to strengthen civil society organizations in Burma, including as core support for such organizations;  
(iii)shall be made available for the implementation of the democracy and human rights strategy required by section 7043(b)(3)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76);  (iv)shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance;  
(v)shall be made available for programs to promote ethnic and religious tolerance, including in Rakhine and Kachin states;  (vi)may not be made available to any successor or affiliated organization of the State Peace and Development Council (SPDC) controlled by former SPDC members that promotes the repressive policies of the SPDC, or to any individual or organization credibly alleged to have committed gross violations or human rights, including against Rohingya and other minority groups; and  
(vii)may be made available for programs administrated by the Office of Transition Initiatives, United States Agency for International Development (USAID), or ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose.  (3)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma: Provided, That if the Secretary of State makes the certification and report required in paragraph (1), the Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response in a manner consistent with the prior fiscal year, and following consultation with the appropriate congressional committees.  
(4)Multilateral assistanceThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support projects in Burma only if such projects— (A)promote accountability and transparency, including on-site monitoring throughout the life of the project;  
(B)are developed and carried out in accordance with best practices regarding environmental conservation; social and cultural protection and empowerment of local populations, particularly ethnic nationalities; and extraction of resources;  (C)do not promote the displacement of local populations without appropriate consultation, harm mitigation and compensation, and do not provide incentives for, or facilitate, the forced migration of indigenous communities; and  
(D)do not partner with or otherwise involve military-owned enterprises or state-owned enterprises associated with the military.  (5)AssessmentNot later than 180 days after enactment of this Act, the Comptroller General of the United States shall initiate an assessment of democracy programs in Burma conducted by the Department of State and USAID, including the strategy for such programs, and programmatic implementation and results: Provided, That of the funds appropriated by this Act for assistance for Burma, up to $100,000 shall be made available to the Comptroller for such assessment.  
(6)Programs, position, and responsibilities 
(A)Any new program or activity in Burma initiated in fiscal year 2016 shall be subject to prior consultation with the appropriate congressional committees.  (B)Section 7043(b)(7) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.  
(C)The United States Chief of Mission in Burma, in consultation with the Assistant Secretary for the Bureau of Democracy, Human Rights, and Labor, Department of State, shall be responsible for democracy programs in Burma.  (c)Cambodia (1)Democracy programsOf the funds appropriated under title III of this Act, not less than $19,750,000 shall be made available for democracy programs in Cambodia, including to promote Internet freedom: Provided, That the decisions on the uses of such funds shall be the responsibility of the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, in consultation with the United States Chief of Mission in Cambodia.  
(2)Khmer rouge research and education programsNone of the funds appropriated by this Act may be made available for a United States contribution to the Extraordinary Chambers in the Court of Cambodia (ECCC): Provided, That funds made available by this Act for democracy programs in Cambodia shall be made available for research and education programs associated with the Khmer Rouge genocide in Cambodia: Provided further, That the Secretary of State shall continue to consult with the Principal Donors Group on reimbursements to the Documentation Center of Cambodia for costs incurred in support of the ECCC.  
(d)North Korea 
(1)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasts into North Korea at levels consistent with the prior fiscal year.  (2)RefugeesFunds appropriated by this Act under the heading Migration and Refugee Assistance shall be made available for assistance for refugees from North Korea, including protection activities in the People’s Republic of China and other countries in the Asia region.  
(3)Database and reportFunds appropriated by this Act under the heading Democracy Fund that are made available to the Bureau of Democracy, Human Rights, and Labor, Department of State, shall be made available to maintain a database of prisons and gulags in North Korea, in accordance with section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76): Provided, That not later than 30 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations describing the sources of information and format of such database.  
(4)Limitation on use of fundsNone of the funds appropriated by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea.  (e)People's Republic of China (1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic and Consular Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action.  
(2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA.  
(3)Programs to promote and strengthen transparency, accountability, and civic advocacyOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available for democracy and environment programs for the PRC: Provided, That the strategic objective of such programs shall be to promote and strengthen transparency, accountability, and civic advocacy at the grassroots and national levels in the PRC: Provided further, That none of such funds may be made available for assistance for the Government of the PRC.  
(4)Counter influence programsFunds appropriated by this Act for public diplomacy under title I and for assistance under titles III and IV shall be made available to counter the influence of the PRC, in accordance with the strategy required by section 7043(e)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76), following consultation with the Committees on Appropriations.  (5)Cost-matching requirementSection 7032(f) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.  
(6)Hong kong reportNot later than 90 days after the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees the report required under section 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731): Provided, That such report shall be made publicly available on the Department of State Web site.  
(f)Tibet 
(1)Financing of projects in tibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring.  (2)Programs for tibetan communitiesNotwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund$8,000,000 shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibetan Autonomous Region and in other Tibetan communities in China.  
(3)Of the funds appropriated by this Act under the heading, Economic Support Fund not less than $6,000,000 shall be made available for programs to promote and preserve Tibetan culture, development, and the resilience of Tibetan communities in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in paragraph (2) for programs inside Tibet.  
(g)Vietnam 
(1)Dioxin remediationOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $25,000,000 shall be made available for remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes.  (2)Health and disability programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $7,000,000 shall be made available for health and disability programs in areas sprayed with Agent Orange and otherwise contaminated with dioxin, to assist individuals with severe upper or lower body mobility impairment and/or cognitive or developmental disabilities. South and Central Asia   
7044. 
(a)Afghanistan 
(1)Diplomatic operations 
(A)FacilitiesFunds appropriated by this Act under the headings Diplomatic and Consular Programs, Embassy Security, Construction, and Maintenance, and Operating Expenses that are available for construction and renovation of United States Government facilities in Afghanistan may not be made available if the purpose is to accommodate Federal employee positions or to expand aviation facilities or assets above those notified by the Department of State and the United States Agency for International Development (USAID) to the Committees on Appropriations, or contractors in addition to those in place on the date of enactment of this Act: Provided, That the limitations in this paragraph shall not apply if funds are necessary to implement plans for accommodating other United States Government agencies under Chief of Mission authority per section 3927 of title 22, United States Code, or to protect such facilities or the security, health, and welfare of United States Government personnel.  
(B)Personnel and offices reports 
(i)Not later than 30 days after enactment of this Act and every 120 days thereafter until September 30, 2016, the Secretary of State shall submit a report, in classified form if necessary, to the appropriate congressional committees detailing by agency the number of personnel present in Afghanistan under Chief of Mission authority per section 3927 of title 22, United States Code, at the end of the 120 day period preceding the submission of such report: Provided, That such report shall also include the number of locally employed staff and contractors supporting United States Embassy operations in Afghanistan during the reporting period.  
(ii)Not later than 90 days after enactment of this Act, the Secretary of State and the USAID Administrator shall each submit to the appropriate congressional committees transition plans for the Office of the Special Representative for Afghanistan and Pakistan, Department of State, and the Office of Afghanistan and Pakistan Affairs, USAID, respectively: Provided, That such plans shall include a timeline, estimated costs, and the personnel requirements for the merger of such offices into the relevant bureaus and offices of the Department of State and USAID.  
(2)Assistance and conditions 
(A)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement may be made available for assistance for Afghanistan: Provided, That such funds may not be obligated for any program, project, or activity that— 
(i)includes the participation of any Afghan individual or organization that the Secretary of State determines to be involved in corrupt practices or violation of human rights;  (ii)cannot be sustained, as appropriate, by the Government of Afghanistan or other Afghan entity;  
(iii)is inaccessible for the purposes of conducting regular oversight in accordance with applicable Federal statutes and regulations; and  (iv)initiates any new, major infrastructure development.  
(B)Certification and reportPrior to the initial obligation of funds made available by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for the Government of Afghanistan, the Secretary of State shall certify and report to the Committees on Appropriations that the Government of the United States, after consultation with the Government of Afghanistan, has established— (i)goals and benchmarks for the specific uses of such funds;  
(ii)conditions that increase the transparency and accountability of the Government of Afghanistan for funds obligated under the New Development Partnership;  (iii)monitoring and oversight frameworks in accordance with all applicable audit policies of the Department of State and USAID; and  
(iv)processes for the public reporting of the Government of Afghanistan’s national budget, including revenues and expenditures.  (C)WaiverThe Secretary of State, after consultation with the Secretary of Defense, may waive the certification requirement of subparagraph (B) if the Secretary determines that to do so is important to the national security interest of the United States and the Secretary submits a report to the Committees on Appropriations, in classified form if necessary, on the justification for the waiver and the reasons why any part of the certification requirement of subparagraph (B) has not been met.  
(D)ProgramsFunds appropriated by this Act that are made available for assistance for Afghanistan shall be made available in the following manner— (i)not less than $50,000,000 shall be made available for rule of law programs, the decisions for which shall be the responsibility of the Chief of Mission, in consultation with other appropriate United States Government officials in Afghanistan;  
(ii)funds may be made available for an endowment to empower women and girls, and shall be made available for programs that protect the rights of women and promote the political and economic empowerment of women, including their meaningful inclusion in political processes: Provided, That such assistance to promote economic empowerment of women shall made available as grants to Afghan and international organizations, to the maximum extent practicable;  
(iii)funds shall be made available for programs in Central and South Asia to expand linkages between Afghanistan and countries in the region, subject to the regular notification procedures of the Committees on Appropriations; and  (iv)funds may be made available to assist the Government of Afghanistan to increase revenue collection and expenditure.  
(3)Reporting requirements 
(A)Goals and benchmarksNot later than 90 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report describing the goals and benchmarks required in clause (2)(B)(i): Provided, That not later than 6 months after the submission of such report and every 6 months thereafter until September 30, 2017, the Secretary of State shall submit a report to such committees on the status of achieving such goals and benchmarks: Provided further, That the Secretary of State should suspend assistance for the Government of Afghanistan if any report required by this paragraph indicates that Afghanistan is failing to make measurable progress in meeting such goals and benchmarks.  
(B)Corruption and criminal prosecutionsNot later than 180 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report detailing steps taken by the Government of Afghanistan to combat corruption and prosecute individuals alleged to be involved in illegal activities in Afghanistan.  (4)Authorities (A)Funds appropriated by this Act under title III through VI that are made available for assistance for Afghanistan may be made available— 
(i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961; and  (ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, including as a United States contribution to the Afghanistan Reconstruction Trust Fund and an internationally managed fund for such purposes, subject to the regular notification procedures of the Committees on Appropriations.  
(B)Section 7046(a)(2)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012, (division I of Public Law 112–74) shall apply to funds appropriated by this Act for assistance for Afghanistan.  (C)Section 1102(c) of the Supplemental Appropriations Act, 2009 (title XI of Public Law 111–32) shall continue in effect during fiscal year 2016 as if part of this Act.  
(b)BangladeshFunds appropriated by this Act under the heading Development Assistance that are made available for assistance for Bangladesh shall be made available for programs to improve labor conditions by strengthening the capacity of independent workers’ organizations in Bangladesh’s readymade garment, shrimp, and fish export sectors.  (c)Nepal (1)Bilateral economic assistanceOf the funds appropriated by this Act under titles III and IX, not less than $150,000,000 shall be made available for assistance for Nepal for earthquake relief, recovery, and reconstruction programs: Provided, That such amounts shall be in addition to funds made available by this Act for development and democracy programs in Nepal: Provided further, That funds made available for earthquake relief, recovery, and reconstruction programs should— 
(A)target affected communities on an equitable basis;  (B)promote political reforms, as appropriate, including to strengthen institutions and constitutional processes; and  
(C)include sufficient oversight mechanisms, to include the participation of civil society organizations.  (2)Foreign military financing program (A)Funds appropriated by this Act under the heading Foreign Military Financing Program shall only be made available for humanitarian and disaster relief and reconstruction activities in Nepal, and in support of international peacekeeping operations: Provided, That any additional uses of such funds may only be made available if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Nepal is investigating and prosecuting violations of human rights and the law of war, and the Nepal army is cooperating fully with civilian judicial authorities on such efforts.  
(B)Of the funds appropriated under titles IV and VIII of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Foreign Military Financing Program for assistance for Pakistan, up to $36,000,000 may be made available for the purchase and operation of aircraft for the Government of Nepal for the purposes of disaster response and preparedness: Provided, That such funds shall be subject to prior consultation with the Committees on Appropriations.  
(d)Pakistan 
(1)Certification RequirementNone of the funds appropriated or otherwise made available by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Foreign Military Financing Program for assistance for the Government of Pakistan may be made available unless the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Pakistan is— (A)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al-Qaeda, and other domestic and foreign terrorist organizations, including taking effective steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries;  
(B)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan’s military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan;  (C)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs;  
(D)preventing the proliferation of nuclear-related material and expertise;  (E)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and  
(F)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict.  (2)WaiverThe Secretary of State, after consultation with the Secretary of Defense, may waive the certification requirement of paragraph (1) if the Secretary of State determines that to do so is important to the national security interest of the United States and the Secretary submits a report to the Committees on Appropriations, in classified form if necessary, on the justification for the waiver and the reasons why any part of the certification requirement of paragraph (1) has not been met.  
(3)Assistance 
(A)Funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Pakistan may be made available only to support counterterrorism and counterinsurgency capabilities in Pakistan.  (B)Funds appropriated by this Act under the headings Economic Support Fund and Nonproliferation, Anti-terrorism, Demining and Related Programs that are available for assistance for Pakistan shall be made available to interdict precursor materials from Pakistan to Afghanistan that are used to manufacture IEDs, including calcium ammonium nitrate; to support programs to train border and customs officials in Pakistan and Afghanistan; and for agricultural extension programs that encourage alternative fertilizer use among Pakistani farmers.  
(C)Funds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for infrastructure projects in Pakistan shall be implemented in a manner consistent with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)).  (D)Funds appropriated by this Act under titles III and IV for assistance for Pakistan may be made available notwithstanding any other provision of law, except for this subsection and section 620M of the Foreign Assistance Act of 1961.  
(E)Of the funds appropriated under titles III and IV of this Act that are made available for assistance for Pakistan, $33,000,000 shall be withheld from obligation until the Secretary of State reports to the Committees on Appropriations that Dr. Shakil Afridi has been released from prison and cleared of all charges relating to the assistance provided to the United States in locating Osama bin Laden.  (4)Scholarships for womenFunds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for Pakistan shall be made available to increase the number of scholarships for women under the Merit and Needs-Based Scholarship Program during fiscal year 2016: Provided, That not less than 50 percent of the scholarships available under such Program should be awarded to Pakistani women.  
(5)Reports 
(A) 
(i)The spend plan required by section 7076 of this Act for assistance for Pakistan shall include achievable and sustainable goals, benchmarks for measuring progress, and expected results regarding combating poverty and furthering development in Pakistan, countering extremism, and establishing conditions conducive to the rule of law and transparent and accountable governance: Provided, That such benchmarks may incorporate those required in title III of the Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C. 8441 et seq.), as appropriate: Provided further, That not later than 6 months after submission of such spend plan, and each 6 months thereafter until September 30, 2017, the Secretary of State shall submit a report to the Committees on Appropriations on the status of achieving the goals and benchmarks in such plan.  
(ii)The Secretary of State should suspend assistance for the Government of Pakistan if any report required by clause (i) indicates that Pakistan is failing to make measurable progress in meeting such goals or benchmarks.  (B)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the costs and objectives associated with significant infrastructure projects supported by the United States in Pakistan, and an assessment of the extent to which such projects achieve such objectives.  
(6)OversightThe Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Pakistan.  (e)Sri Lanka (1)Bilateral economic assistanceOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund, not less than $40,417,000 shall be made available for assistance for Sri Lanka for democracy and economic development programs, particularly in areas recovering from ethnic and religious conflict: Provided, That such funds shall be made available for programs to assist in the identification and resolution of cases of missing persons.  
(2)CertificationFunds appropriated by this Act for assistance for the central Government of Sri Lanka may be made available only if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Sri Lanka is— (A)addressing the underlying causes of conflict in Sri Lanka; and  
(B)increasing accountability and transparency in governance.  (3)International security assistanceNone of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Sri Lanka: Provided, That funds appropriated by this Act under the heading International Military Education and Training may only be made available for training related to international peacekeeping operations and expanded IMET: Provided further, That funds appropriated by this Act under the heading Peacekeeping Operations may only be made available for training related to international peacekeeping operations.  
(f)Regional programs 
(1)Funds appropriated by this Act under the heading Economic Support Fund for assistance for Afghanistan and Pakistan may be provided, notwithstanding any other provision of law that restricts assistance to foreign countries, for cross border stabilization and development programs between Afghanistan and Pakistan, or between either country and the Central Asian countries.  (2)Funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Assistance for Europe, Eurasia and Central Asia that are available for assistance for countries in South and Central Asia shall be made available to enhance the recruitment, retention, and professionalism of women in the judiciary, police, and other security forces, of which $5,000,000 shall be made available for such purposes in Pakistan. western hemisphere  
7045. 
(a)Support for the plan of the alliance for prosperity in the northern triangle of central america 
(1)AssistanceSubject to the requirements of this subsection, funds appropriated by this Act shall be made available to support implementation of the Plan of the Alliance for Prosperity in the Northern Triangle of Central America (the Plan), established by the governments of El Salvador, Guatemala, and Honduras in cooperation with the Inter-American Bank, through the United States Strategy (the Strategy) for Engagement in Central America, only as follows— (A)up to $13,000,000 may be made available under the heading Global Health Programs for assistance for Guatemala;  
(B)up to $347,190,000 may be made available under the heading Development Assistance, including for assistance for Nicaragua;  (C)up to $138,500,000 may be made available under the heading “Economic Support Fund;  
(D)up to $155,000,000 may be made available under the heading International Narcotics Control and Law Enforcement, including for the Central America Regional Security Initiative;  (E)up to $500,000 may be made available under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs for assistance for Panama;  
(F)up to $3,907,000 may be made available under the heading International Military Education and Training, including for assistance for Belize, Costa Rica, and Panama;  (G)up to $15,225,000 may be made available under the heading Foreign Military Financing Program, including for assistance for Belize, Costa Rica, and Panama; and  
(H)up to $2,000,000 may be made available under the heading Overseas Private Investment Corporation for regional programs.  (2)Pre-obligation conditions (A)Prior to the obligation of funds made available pursuant to subparagraph (1), the Secretary of State shall submit to the Committees on Appropriations a multi-year spend plan specifying the proposed uses of such funds in each country and the objectives, indicators, and a timeline to measure progress in implementing the Strategy, which shall include programs to empower local communities and civil society organizations (including indigenous and other marginalized groups) to address the causes of poverty and violence, and the amount made available from prior Acts making appropriations for the Department of State, foreign operations, and related programs for projects and activities related to the Strategy: Provided, That such spend plan shall also include a description of how such assistance will complement and leverage funds allocated by each government, the Inter-American Development Bank, and other donors to implement the Plan.  
(B)Prior to the obligation of 75 percent of such funds for assistance for the central governments of El Salvador, Guatemala, and Honduras, the Secretary shall certify and report to the appropriate congressional committees that such government is taking effective steps to— (i)support transparency and combat corruption in coordination with relevant international entities, including reforming bank secrecy laws and strengthening anti-money laundering laws, and with respect to the Government of Guatemala, such steps shall include the approval by the Congress of reforms to the Electoral and Political Parties Law proposed by the Supreme Electoral Tribunal, and the investigation and prosecution by the Public Ministry, the Supreme Court, and the Constitutional Court of government employees and high ranking political appointees credibly alleged to be involved in corruption;  
(ii)establish and implement specific institutional and legal reforms, policies, and programs addressing the causes of poverty, violence, and corruption in such country;  (iii)create a professional, accountable civilian police force and end the role of the military in internal policing;  
(iv)protect the rights of political opposition parties, journalists, trade unionists, and human rights defenders to operate without interference;  (v)prosecute and punish in civilian courts members of security forces who violate human rights;  
(vi)protect and promote democracy, including implementing reforms to protect the independence and improve the professionalism of the judiciary, and cooperating with the Inter-American Commission on Human Rights, the Inter-American Court on Human Rights, and international commissions against impunity, as appropriate;  (vii)reform tax laws and enforce tax collection, strengthen customs agencies, and match, on at least a dollar-for-dollar basis, the amounts to be expended for the projects and activities funded by this Act in support of the Strategy;  
(viii)resolve commercial disputes in a timely manner, including the confiscation of real property, between United States entities and the governments of such countries;  (ix)establish an autonomous public accountable entity to oversee, manage, and implement the Plan, similar to management entities established to support Millennium Challenge Corporation Compacts; and  
(x)provide access to all available sources of energy, especially for individuals who lack affordable and reliable electricity.  (C)Concurrent with the submission of the certification required in paragraph (B), the Secretary of State shall certify and report to the appropriate congressional committees that representatives of local communities and civil society organizations (including indigenous and other marginalized groups) in the respective country are consulted in the design, and participate in the implementation and evaluation of, projects and activities in support of the Strategy that affect them.  
(3)Periodic review and suspension of assistanceNot later than 120 days after enactment of this Act, and every 120 days thereafter until September 30, 2017, the Secretary of State shall review the progress of such governments in meeting the objectives and indicators required in paragraph (2)(B) and shall submit to the appropriate congressional committees a report assessing such progress: Provided, That if the Secretary of State is unable to determine that sufficient progress has been made in meeting the requirements of an objective or indicator, the Secretary shall suspend assistance for programs supporting such objective or indicator, and shall notify such committees in writing of such action: Provided further, That the Secretary may resume funding for such programs only after the Secretary certifies to such committees that corrective measures have been identified and implemented.  
(4)Commercial disputes reportNot later than 90 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report detailing the economic investment conditions in El Salvador, Guatemala, and Honduras, and an assessment of outstanding commercial disputes, including the confiscation of real property, between United States entities and the governments of such countries.  (5)Change of governmentThe Secretary of State shall, following a change of government in El Salvador, Guatemala, or Honduras, certify and report to the appropriate congressional committees that any new government has committed to taking the effective steps enumerated in the pre-obligation requirements in paragraph (2): Provided, That if the Secretary is unable to make such a certification in a timely manner, assistance made available under this subsection shall be suspended until such time as the certification can be made.  
(6)Programs and Transfer of funds 
(A)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement for the Central America Regional Security Initiative, not less than $2,000,000 shall be made available, after consultation with the Committees on Appropriations, for a United States contribution to an international commission against impunity in Honduras, if such a commission is established.  (B)The Department of State and the United States Agency for International Development (USAID) may, following consultation with the appropriate congressional committees, transfer funds made available by this Act under the heading Development Assistance to the Inter-American Development Bank and the Inter-American Foundation for technical and other assistance in support of programs carried out in El Salvador, Guatemala, and Honduras under the Plan.  
(b)Colombia 
(1)Funds appropriated by this Act and made available to the Department of State for assistance for the Government of Colombia may be used to support a unified campaign against narcotics trafficking, organizations designated as Foreign Terrorist Organizations, and other criminal or illegal armed groups, and to take actions to protect human health and welfare in emergency circumstances, including undertaking rescue operations: Provided, That the first through fifth provisos of paragraph (1), and paragraph (3) of section 7045(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2016 and shall apply to funds appropriated by this Act and made available for assistance for Colombia as if included in this Act: Provided further, That of the funds appropriated by this Act under the heading Economic Support Fund, not less than $133,000,000 shall be apportioned directly to USAID.  
(2) 
(A)Of the funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Colombia, 19 percent shall be withheld from obligation unless the Secretary of State certifies and reports to the Committees on Appropriations that— (i)cases involving members of the Colombian military who have been credibly alleged to have violated human rights, including through command responsibility, are subject only to civilian jurisdiction, and that the Colombian military is cooperating with civilian authorities in such cases, and no such military officers hold senior positions in the chain of command;  
(ii)the Government of Colombia is upholding its international obligations by prosecuting persons responsible for crimes against humanity, war crimes, and other gross violations of human rights, and is not offering amnesty to such persons; and  (iii)the Government of Colombia is dismantling illegal armed groups; taking effective steps to protect the rights of human rights defenders, journalists, trade unionists, and other social activists; and respecting the rights and territory of indigenous and Afro-Colombian communities.  
(B)The limitations of this paragraph shall not apply to funds made available under such heading for aviation instruction and maintenance, and maritime security programs.  (3)The Secretary of State shall consult with the appropriation congressional committees on the uses of assistance for Colombia made available by this Act under such heading for programs that support and further peace talks.  
(c)Cuba 
(1)Democracy programs and transfer authorityOf the funds appropriated by this Act under the heading Economic Support Fund, $15,000,000 shall be made available for democracy programs for Cuba: Provided, That a portion of such funds may be transferred to, and merged with, funds made available by this Act under the heading National Endowment for Democracy, following consultation with the appropriate congressional committees.  
(2)Private entrepreneur programs and limitationOf the funds appropriated by this Act under the heading Economic Support Fund, $5,000,000 shall be made available for programs to support private Cuban entrepreneurs, notwithstanding any other provision of law, except that no such assistance may be provided for the Government of Cuba: Provided, That such funds shall be made available following consultation with the appropriate congressional committees.  
(d)Haiti 
(1)FundingOf the funds appropriated by this Act, not more than $181,413,000 may be made available for assistance for Haiti, as follows— (A)up to $129,213,000 under the heading Global Health Programs;  
(B)up to $45,000,000 under the heading Economic Support Fund;  (C)up to $6,000,000 under the heading International Narcotics Control and Law Enforcement; and  
(D)up to $1,200,000 under the heading Foreign Military Financing Program.  (2)Governance CertificationFunds made available in paragraph (1) may not be made available for the central Government of Haiti unless the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Haiti is— 
(A)holding free and fair parliamentary elections and taking effective steps to seat a new Haitian Parliament;  (B)strengthening the rule of law in Haiti, including by selecting judges in a transparent manner; respecting the independence of the judiciary; and improving governance through implementation of reforms to increase transparency and accountability;  
(C)combating corruption, including by implementing the anti-corruption law enacted in 2014 and prosecuting corrupt officials; and  (D)increasing government revenues, including by implementing tax reforms and through credible tax collection efforts, and increasing expenditures on health care.  
(3)Security CertificationPrior to the initial obligation of funds made available in paragraph (1) under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program, the Secretary of State shall certify and report to the Committees on Appropriations that the Haitian National Police and other intended recipients of such funds that are part of the Government of Haiti are not controlled by, or otherwise under the influence of, any private organization or individual.  (4)Haitian Coast GuardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard.  
(e)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act should be borne by the recipient country. prohibition of payments to united nations members  7046.None of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations. 
War crimes tribunals  
7047. 
(a)If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.  
(b)Notwithstanding any other provision of law, funds appropriated by this Act may be made available for training, technical assistance, support for victims, law enforcement activity and cooperation, witness protection, and professional services in support of international judicial investigations, apprehensions, prosecutions, and adjudications of genocide, crimes against humanity, and war crimes consistent with section 2015 of the American Servicemembers’ Protection Act, 2002, as amended: Provided, That this subsection shall not apply to nationals of the North Atlantic Treaty Organization (NATO) and major non-NATO allies initially designated pursuant to section 517(b) of the Foreign Assistance Act of 1961. UNITED NATIONS  
7048. 
(a)Transparency and accountability 
(1)Of the funds appropriated under title I and under the heading International Organizations and Programs in title V of this Act that are available for contributions to the United Nations (including the Department of Peacekeeping Operations), any United Nations agency, or the Organization of American States, 15 percent may not be obligated for such organization, department, or agency until the Secretary of State reports to the Committees on Appropriations that the organization, department, or agency is— (A)posting on a publicly available Web site, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits; and  
(B)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— (i)protection against retaliation for internal and lawful public disclosures;  
(ii)legal burdens of proof;  (iii)statutes of limitation for reporting retaliation;  
(iv)access to independent adjudicative bodies, including external arbitration; and  (v)results that eliminate the effects of proven retaliation.  
(2)The restrictions imposed by or pursuant to paragraph (1) may be waived on a case-by-case basis if the Secretary of State determines and reports to the Committees on Appropriations that such waiver is necessary to avert or respond to a humanitarian crisis.  (b)Restrictions on United Nations Delegations and Organizations (1)None of the funds made available under title I of this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such agency, body, or commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. App. 2405(j)(1)), supports international terrorism.  
(2)None of the funds made available under title I of this Act may be used by the Secretary of State as a contribution to any organization, agency, commission, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export Administration Act of 1979, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.  (3)The Secretary of State may waive the restriction in this subsection if the Secretary reports to the Committees on Appropriations that to do so is in the national interest of the United States.  
(c)United nations human rights councilFunds appropriated by this Act may be made available to support the United Nations Human Rights Council only if the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council is in the national interest of the United States and that the Council is taking credible steps to remove Israel as a permanent agenda item: Provided, That such report shall include a description of the national interest served and a description of steps taken to remove Israel as a permanent agenda item: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2016, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item.  
(d)United Nations Relief and Works AgencyThe Secretary of State shall submit a report in writing to the Committees on Appropriations not less than 45 days after enactment of this Act on whether the United Nations Relief and Works Agency (UNRWA) is— (1)utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations and reporting any inappropriate use;  
(2)acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961;  (3)implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes;  
(4)taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions;  (5)taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement;  
(6)not engaging in operations with financial institutions or related entities in violation of relevant United States law, and is taking steps to improve the financial transparency of the organization; and  (7)in compliance with the United Nations Board of Auditors’ biennial audit requirements and is implementing in a timely fashion the Board’s recommendations.  
(e)United Nations Capital Master PlanNone of the funds made available in this Act may be used for the design, renovation, or construction of the United Nations Headquarters in New York.  (f)Withholding reportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2016 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary of State shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. community-based police assistance  
7049. 
(a)AuthorityFunds made available by titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve.  (b)NotificationAssistance provided under subsection (a) shall be subject to the regular notification procedures of the Committees on Appropriations. prohibition on promotion of tobacco  
7050.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. international conferences  7051.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of agencies or departments of the United States Government who are stationed in the United States, at any single international conference occurring outside the United States, unless the Secretary of State reports to the Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
aircraft transfer and coordination  
7052. 
(a)Transfer AuthorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic and Consular Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region, including for the transportation of active and standby Civilian Response Corps personnel and equipment during a deployment: Provided, That the responsibility for policy decisions and justification for the use of such transfer authority shall be the responsibility of the Secretary of State and the Deputy Secretary of State and this responsibility shall not be delegated.  
(b)Property DisposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  
(c)Aircraft Coordination 
(1)The uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development (USAID) with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State for the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Department Working Capital Fund and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft.  
(2)The requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel. parking fines and real property taxes owed by foreign governments  7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117) shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2015. 
landmines and cluster munitions  
7054. 
(a)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe.  (b)Cluster MunitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— 
(1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or  (2)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions. prohibition on publicity or propaganda  
7055.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before the date of the enactment of this Act by Congress: Provided, That not to exceed $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533). 
Consular immunity  
7056.The Secretary of State, in consultation with the Attorney General, may, on the basis of reciprocity and under such terms and conditions as the Secretary may determine, specify privileges and immunities for a consular post, the members of a consular post and their families which result in more favorable or less favorable treatment than is provided in the Vienna Convention on Consular Relations, of April 24, 1963 (T.I.A.S. 6820), entered into force for the United States December 24, 1969. United states agency for international development management (including transfer of funds)  7057. (a)AuthorityUp to $93,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development (USAID) to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980.  
(b)Restrictions 
(1)The number of individuals hired in any fiscal year pursuant to the authority contained in subsection (a) may not exceed 175.  (2)The authority to hire individuals contained in subsection (a) shall expire on September 30, 2017.  
(c)ConditionsThe authority of subsection (a) should only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, are eliminated.  (d)Program Account ChargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses.  
(e)Foreign Service Limited ExtensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980, may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section.  (f)Disaster Surge CapacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations.  
(g)Personal Services ContractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480), may be made available only for personal services contractors assigned to the Office of Food for Peace.  
(h)Small BusinessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business.  (i)Senior Foreign Service Limited AppointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. global health activities  
7058. 
(a)In generalFunds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of the funds appropriated under title III of this Act, not less than $577,600,000 shall be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species.  
(b)Global FundOf the funds appropriated by this Act that are available for a contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), 10 percent should be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that the Global Fund is— (1)maintaining and implementing a policy of transparency, including the authority of the Global Fund Office of the Inspector General (OIG) to publish OIG reports on a public Web site;  
(2)providing sufficient resources to maintain an independent OIG that— (A)reports directly to the Board of the Global Fund;  
(B)maintains a mandate to conduct thorough investigations and programmatic audits, free from undue interference; and  (C)compiles regular, publicly published audits and investigations of financial, programmatic, and reporting aspects of the Global Fund, its grantees, recipients, sub-recipients, and Local Fund Agents;  
(3)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers for retaliation, including best practices for— (A)protection against retaliation for internal and lawful public disclosures;  
(B)legal burdens of proof;  (C)statutes of limitation for reporting retaliation;  
(D)access to independent adjudicative bodies, including external arbitration; and  (E)results that eliminate the effects of proven retaliation; and  
(4)implementing the recommendations contained in the Consolidated Transformation Plan approved by the Board of the Global Fund on November 21, 2011:  Provided, That such withholding shall not be in addition to funds that are withheld from the Global Fund in fiscal year 2016 pursuant to the application of any other provision contained in this or any other Act. (c)Contagious Infectious Disease OutbreaksIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, funds made available under title III of this Act may be made available to combat such infectious disease or public health emergency: Provided, That funds made available pursuant to the authority of this subsection shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. gender equality  
7059. 
(a)Gender EqualityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide.  (b)Women’s leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels.  
(c)Gender-Based violence 
(1) 
(A)Of the funds appropriated by titles III and IV of this Act, not less than $150,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings.  (B)Funds appropriated by titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces.  
(2)Department of State and United States Agency for International Development gender programs shall incorporate coordinated efforts to combat a variety of forms of gender-based violence, including child marriage, rape, female genital cutting and mutilation, and domestic violence, among other forms of gender-based violence in conflict and non-conflict settings.  (d)Women, Peace, and SecurityFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement shall be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls. SECTOR ALLOCATIONS  
7060. 
(a)Education 
(1)Basic education 
(A)Funds appropriated by this Act that are made available for assistance for basic education may only be made available for each country at a funding level for basic education that does not exceed that contained in the Congressional Budget Justification, Foreign Operations, Summary Tables, Fiscal Year 2016: Provided, That such funds may only be used to implement the stated objectives of each Country Development Cooperation Strategy or similar strategy: Provided further, That the Administrator of the United States Agency for International Development (USAID), following consultation with the Committees on Appropriations, may reprogram funds between countries, except that no such reprogramming may result in an overall funding level for basic education exceeding the total amount justified for fiscal year 2016.  
(B)If the USAID Administrator determines that any unobligated balances of funds specifically designated for basic education in prior Acts making appropriations for foreign operations, export financing, and related programs are in excess of the absorptive capacity of recipient countries, such funds may be made available for other programs authorized under chapter 1 of part I of the Foreign Assistance Act of 1961, notwithstanding such funding designation: Provided, That the authority of this paragraph shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  
(2)Higher educationOf the funds appropriated by title III of this Act, not less than $225,000,000 shall be made available for assistance for higher education, of which not less than $35,000,000 should be to support new partnerships between higher education institutions in the United States and developing countries.  (3)DefinitionFor purposes of funds appropriated under title III of this Act, the term democracy programs in section 7032(c) of this Act shall also include programs to rescue scholars, and fellowships, scholarships, and exchanges in the Middle East and North Africa for academic professionals and university students from countries in such region, subject to the regular notification procedures of the Committees on Appropriations.  
(b)Development AssistanceOf the funds appropriated by this Act under the heading Development Assistance, not less than $26,000,000 shall be made available for the American Schools and Hospitals Abroad program, and not less than $12,000,000 shall be made available for cooperative development programs of the United States Agency for International Development (USAID).  (c)Environment Programs (1)Authorities (A)Notwithstanding any other provision of law, funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the Green Climate Fund, including as a contribution: Provided, That any such funds made available for such purpose shall be subject to the regular notification procedures of the Committees on Appropriations.  
(B)Funds appropriated by this Act may be made available for United States contributions to the Clean Technology Fund and the Strategic Climate Fund.  (C)Funds appropriated by this Act to carry out the provisions of section 103 to 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used to support environment programs, notwithstanding any other provision of law except for the provisions of this subsection: Provided, That such funds are subject to the regular notification procedures of the Committees on Appropriations.  
(2)Conservation programs and limitation 
(A)Of the funds appropriated under title III of this Act, $250,000,000 shall be made available for biodiversity conservation programs.  (B)Not less than $55,000,000 of the funds appropriated under title III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking: Provided, That none of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the Committees on Appropriations that to do so is in the national security interest of the United States.  
(C)LimitationFunds appropriated by this Act for biodiversity programs shall not be used to support the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forests as of December 30, 2013, and the Secretary of the Treasury shall instruct the United States executive directors of each international financial institutions (IFI) to vote against any financing of any such activity.  (3)Large damsThe Secretary of the Treasury shall instruct the United States executive director of each IFI that it is the policy of the United States to vote in relation to any loan, grant, strategy, or policy of such institution to support the construction of any large dam consistent with the criteria set forth in the report accompanying this Act, while also considering whether the project involves important foreign policy objectives.  
(4)Sustainable landscapesOf the funds appropriated under title III of this Act, $123,500,000 shall be made available for sustainable landscape programs.  (d)Food security and agricultural development (1)Of the funds appropriated by title III of this Act, not less than $1,000,600,000 should be made available for food security and agricultural development programs, of which $32,000,000 shall be made available for the Feed the Future Collaborative Research Innovation Lab: Provided, That such funds may be made available notwithstanding any other provision of law to prevent or address food shortages, and for a United States contribution to the endowment of the Global Crop Diversity Trust.  
(2)Funds appropriated under title III of this Act may be made available as a contribution to the Global Agriculture and Food Security Program if such contribution will not cause the United States to exceed 33 percent of the total amount of funds contributed to such Program.  (e)Microenterprise and microfinanceOf the funds appropriated by this Act, not less than $265,000,000 should be made available for microenterprise and microfinance development programs for the poor, especially women.  
(f)Power africa initiativeOf the funds appropriated by this Act, $76,700,000 shall be made available for the Power Africa initiative, subject to the regular notification procedures of the Committees on Appropriations.  (g)Programs To combat trafficking in persons and end modern slavery (1)Trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement, not less than $52,500,000 shall be made available for activities to combat trafficking in persons internationally.  
(2)End Modern SlaveryOf the funds appropriated by this Act under the heading Development Assistance, in addition to funds made available pursuant to paragraph (1), $25,000,000, to remain available until expended, shall be made available on a competitive basis for a grant or grants to support innovative strategies, on a cost-matching basis, that reduce the prevalence of modern slavery in targeted populations within partner countries (or jurisdictions thereof) with a high prevalence of modern slavery: Provided, That for the purposes of this paragraph the terms modern slavery and partner countries shall have the same meaning as provided for in section 9 of the End Modern Slavery Initiative Act of 2015 (S. 553), as reported by the Senate Committee on Foreign Relations on February 26, 2015: Provided further, That the requirements of section 7631(d) of title 22, United States Code, shall apply to such funds.  
(h)Reconciliation programsOf the funds appropriated by this Act under the headings Economic Support Fund and Development Assistance, not less than $26,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war: Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds:  Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government.  
(i)Water and sanitationOf the funds appropriated by this Act, not less than $400,000,000 shall be made available for water supply and sanitation projects pursuant to the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121), of which not less than $145,000,000 should be for programs in sub-Saharan Africa, and of which not less than $14,000,000 shall be made available for programs to design and build safe, public latrines in Africa and Asia.  (j)Notification requirementsAuthorized deviations from funding levels contained in this section shall be subject to the regular notification procedures of the Committees on Appropriations. Overseas private investment corporation  
7061. 
(a)TransferWhenever the President determines that it is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total of $20,000,000 of the funds appropriated under title III of this Act may be transferred to, and merged with, funds appropriated by this Act for the Overseas Private Investment Corporation Program Account, to be subject to the terms and conditions of that account: Provided, That such funds shall not be available for administrative expenses of the Overseas Private Investment Corporation: Provided further, That designated funding levels in this Act shall not be transferred pursuant to this section: Provided further, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations.  
(b)AuthorityNotwithstanding section 235(a)(2) of the Foreign Assistance Act of 1961, the authority of subsections (a) through (c) of section 234 of such Act shall remain in effect until September 30, 2016. arms trade treaty  7062.None of the funds appropriated by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 
INTERNATIONAL FAMILY PLANNING AND REPRODUCTIVE HEALTH  
7063. 
(a)United nations population fund 
(1)contributionOf the amounts made available under the heading International Organizations and Programs in this Act for fiscal year 2016, $35,000,000 shall be made available for the United Nations Population Fund (referred to in this section as UNFPA).  (2)Availability of fundsAmounts appropriated by this Act for UNFPA that are not made available for UNFPA because of the operation of any provision of law shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations.  
(3)Prohibition on use of funds in chinaNone of the amounts made available under this Act may be used by UNFPA for a country program in the People’s Republic of China.  (4)Conditions on availability of fundsAmounts made available by this Act for UNFPA may not be made available unless— 
(A)UNFPA maintains such amounts in an account that is separate from other UNFPA accounts and does not commingle such funds with other funds; and  (B)UNFPA does not fund abortions.  
(b)Assistance for foreign nongovernmental organizationsThe Foreign Assistance Act of 1961 is amended by inserting after section 104C the following:  104D.Eligibility for assistanceNotwithstanding any other provision of law, regulation, or policy, in determining eligibility for assistance under sections 104, 104A, 104B, and 104C, a foreign nongovernmental organization— 
(1)shall not be ineligible for such assistance solely on the basis of health or medical services, including counseling and referral services, provided by such organization with non-United States Government funds if such services— (A)are permitted in the country in which they are being provided; and  
(B)would not violate United States law if provided in the United States; and  (2)shall not be subject to requirements relating to the use of non-United States Government funds for advocacy and lobbying activities other than those that apply to United States nongovernmental organizations receiving assistance under this part.. Reporting requirements concerning individuals detained at naval station, guantánamo bay, cuba  
7064.Not later than 5 days after the conclusion of an agreement with a country, including a state with a compact of free association with the United States, to receive by transfer or release individuals detained at United States Naval Station, Guantánamo Bay, Cuba, the Secretary of State shall notify the Committees on Appropriations in writing of the terms of the agreement, including whether funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs will be made available for assistance for such country pursuant to such agreement. Consular and border security programs  7065. (a)There is established in the Treasury a separate fund to be known as the Consular and Border Security Programs account into which the following fees shall be deposited for the purposes of the consular and border security programs.  
(b)Machine-Readable visa feeSection 103(d) of Public Law 107–173 (8 U.S.C. 1713) is amended by striking credited as an offsetting collection to any appropriation for the Department of State and inserting deposited in the Consular and Border Security Programs account.  (c)Passport and immigrant visa security surcharges (1)The fourth paragraph under the heading Diplomatic and Consular Programs in title IV of division B of Public Law 108–447 (8 U.S.C. 1714) is amended— 
(A)by inserting and the consular protection of U.S. citizens and their interests overseas after in support of enhanced border security; and  (B)by striking credited to this account and inserting deposited in the Consular and Border Security Programs account.  
(2)Section 6 of Public Law 109–472 (8 U.S.C. 1714 note) is amended by inserting and the consular protection of U.S. citizens and their interests overseas after in support of enhanced border security each place it appears.  (d)Diversity immigrant lottery feeSection 636 of title VI, division C of Public Law 104–208 (8 U.S.C. 1153 note) is amended by striking as an offsetting collection to any Department of State appropriation and inserting in the Consular and Border Security Programs account.  
(e)Affidavit of support feeSection 232(c) of title II of division A of H.R. 3427 (106th Congress) (incorporated by reference by section 1000(a)(7) of division B of Public 106–113, as amended (8 U.S.C. 1183a note), is further amended by striking as an offsetting collection to any Department of State appropriation and inserting in the Consular and Border Security Programs account.  (f)Western hemisphere travel initiative surchargeSubsection (b)(1) of section 1 of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(1)) is amended by striking as an offsetting collection to the appropriate Department of State appropriation and inserting in the Consular and Border Security Programs account.  
(g)Expedited passport feeThe first proviso under the heading Diplomatic and Consular Programs in title V of Public Law 103–317 (22 U.S.C. 214 note) is amended by inserting or in the Consular and Border Security Programs account after offsetting collection.  (h)Transfer of balancesThe unobligated balances of amounts available from fees referenced under this section may be transferred to the Consular and Border Security Programs account.  
(i)Funds deposited in or transferred to the Consular and Border Security Programs account may be transferred between funds appropriated under the heading Administration of Foreign Affairs.  (j)The transfer authorities in this section shall be in addition to any other transfer authority available to the Department of State.  
(k)The amendments made by this section shall take effect not later than October 1, 2016, and shall be implemented in a manner that ensures the fees collected, transferred, and used in fiscal year 2016 can be readily tracked. Prohibition on use of torture  7066. (a)LimitationNone of the funds made available in this Act may be used to support or justify the use of torture, cruel, or inhumane treatment by any official or contract employee of the United States Government.  
(b)Assistance to eliminate tortureFunds appropriated under titles III and IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act. extradition  7067. (a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request.  
(b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty.  (c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interests of the United States. commercial leasing of defense articles  
7068.Notwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt, and the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act. Independent States of the Former Soviet Union  7069. (a)LimitationNone of the funds appropriated by this Act may be made available for assistance for a government of an independent state of the former Soviet Union if that government directs any action in violation of the territorial integrity or national sovereignty of any other independent state of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in section 7070(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in this subsection the Department of State shall consult with the Committees on Appropriations on how such assistance supports the national interest of the United States.  
(b)Section 907 of the Freedom Support ActSection 907 of the FREEDOM Support Act shall not apply to— (1)activities to support democracy or assistance under title V of the FREEDOM Support Act and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance;  
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421);  (3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity;  
(4)any insurance, reinsurance, guarantee, or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.);  (5)any financing provided under the Export-Import Bank Act of 1945; or  
(6)humanitarian assistance. russia  7070. (a)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation.  
(b)Determination and conditions 
(1)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary certifies to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest.  
(2)None of the funds appropriated by this Act may be made available for— (A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea;  
(B)the facilitation, financing, or guarantee of United States Government investments in Crimea, if such activity includes the participation of Russian Government officials, and Russian owned and controlled banks, or other Russian Government owned and controlled financial entities; or  (C)assistance for Crimea, if such assistance includes the participation of Russian Government officials, and Russian owned and controlled banks, and other Russian Government owned and controlled financial entities.  
(3)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including but not limited to any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine.  (4)The requirements and limitations of subsection (b) shall cease to be in effect if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea.  
(c)Assistance to reduce vulnerability and pressureFunds appropriated by this Act for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements, trade agreements, and visa liberalization agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation.  (d)Democracy programsFunds appropriated by this Act shall be made available to support the advancement of democracy and the rule of law in the Russian Federation, including to promote Internet freedom, and shall also be made available to support the democracy and rule of law strategy required by section 7071(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).  
(e)ReportsNot later than 45 days after enactment of this Act, the Secretary of State shall update the reports required by section 7071(b)(2), (c), and (e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). international monetary fund   7071. (a)Transparency and accountabilityThe terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act.  
(b)RepaymentThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private creditors. special defense acquisition fund  7072.Not to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act for the purposes of the Special Defense Acquisition Fund (Fund), to remain available for obligation until September 30, 2018: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State. 
countering violent extremism  
7073. 
(a)Strengthening the state systemFunds appropriated by this Act for counterterrorism programs shall include programs to strengthen governance in states whose stability and legitimacy are threatened by Islamic or other extremist groups.  (b)Countering foreign terrorist fightersFunds appropriated by this Act shall be made available for programs to counter the flow of foreign terrorist fighters to countries in which Islamic or other extremist groups operate.  
(c)Countering violent extremismFunds appropriated by this Act shall be made available for programs to reduce support for non-state entities that engage in terrorist activities through messaging campaigns to damage their appeal; programs to engage communities and populations at risk of violent extremist radicalization and recruitment; counter radicalization, rehabilitation, and reintegration programs for potential and former violent extremists, including in prisons; law enforcement training programs; and capacity building for civil society organizations to combat radicalization in local communities.  (d)Assistance for Fragile StatesFunds appropriated by this Act shall be made available for programs that strengthen governance and security in fragile states bordering countries whose stability and legitimacy are threatened by Islamic or other extremists, as determined by the Secretary of State.  
(e)Coordinator and report 
(1)The Secretary of State shall designate, within the Bureau of Counterterrorism, Department of State, a Countering Violent Extremism Assistance Coordinator (the Coordinator) who shall be responsible, consistent with the requirements of this section, for— (A)designing an overall assistance and cooperation strategy for countering violent extremism, including strengthening governance;  
(B)ensuring program and policy coordination among bureaus of the Department and other agencies of the United States Government in countering extremism, implementing security sector and governance reform programs, and integrating all security sector and civilian assistance authorities and initiatives to counter violent extremism;  (C)pursuing coordination with other countries and international organizations with respect to assistance for countering extremism;  
(D)ensuring United States assistance programs for countering violent extremism funded by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs are consistent with all applicable laws, regulations and policies regarding the use of foreign assistance;  (E)ensuring proper management, implementation, and oversight by agencies responsible for assistance programs for countering violent extremism, including consistent policy standards and metrics; and  
(F)coordinating the uses of funds made available pursuant to subsections (a) through (d) under titles III and IV of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs:  Provided, That the Secretary of State, in consultation with the Administrator of the United States Agency for International Development (USAID), shall designate a deputy coordinator, from within USAID, to assist such coordinator. (2)The Coordinator shall report to the Coordinator for Counterterrorism, Department of State: Provided, That the Coordinator for Counterterrorism shall be deemed to be the equivalent rank of Assistant Secretary of State.  
(3)Not later than September 30, 2016, the Secretary of State shall submit a report to the appropriate congressional committees detailing coordination mechanisms for programs to counter terrorism and violent extremism abroad across United States Government agencies, and a list of all such programs conducted by such agencies, which may be submitted in classified form, if necessary.  (f)Components of the strategyThe strategy required by subsection (e)(1)(A) shall include the coherent integration of counterterrorism, governance and security sector reform programs proposed to be implemented from funds appropriated by this Act under titles III and IV, including programs to counter violent extremism in countries in which state systems are threatened by Islamic and other extremists groups, programs to support states bordering such countries, programs to strengthen governance in such states, and programs to counter the radicalization and flow of foreign terrorist fighters: Provided, That such strategy shall include details on funding by country, account, and amount for each program: Provided further, That such strategy shall also include a description of counterterrorism training and equipment proposed to be provided: Provided further, That the Secretary of State shall submit such strategy, in classified form if necessary, to the appropriate congressional committees not later than 180 days after enactment of this Act, and shall include appropriate funding detail on programs supporting such strategy in the report required by section 653(a) of the Foreign Assistance Act of 1961.  
(g)Monitoring and oversight 
(1)Prior to the obligation of funds appropriated by this Act to implement such strategy, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance: Provided, That the Secretary of State shall inform the appropriate congressional committee of each significant instance in which assistance provided pursuant to this subsection has been compromised, to include the amount and type of assistance affected, a description of the incident and parties involved, and an explanation of the response of the Department of Department.  
(2)Not later than 90 days after the Secretary of State designates the Coordinator, the Coordinator shall submit a report to the Committees on Appropriations detailing procedures and mechanism for end-use monitoring, vetting procedures, and oversight of security sector and civilian assistance made available to implement the requirements of this section: Provided, That such report shall include a description of the limitations of United States Government personnel to areas in which assistance is provided, and the oversight procedures for such assistance in areas where access by such personnel is limited. enterprise funds  
7074. 
(a)Notification requirementNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance.  (b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund.  
(c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees. use of funds in contravention of this act  7075.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program and policy. 
budget documents  
7076. 
(a)Operating PlansNot later than 45 days after the date of enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2016, that provides details of the uses of such funds at the program, project, and activity level: Provided, That such plans shall include, as applicable, a comparison between the most recent congressional directives or approved funding levels and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: Provided further, That operating plans for funds for such department, agency, or organization in titles I, II, or III and title VIII, shall simultaneously submit the operating plans for, and integrated information on, enduring and Overseas Contingency Operations funds: Provided further, That operating plans that include changes in levels of funding specified in this Act or in the report accompanying this Act shall be subject to the regular notification procedures of the Committees on Appropriations.  
(b)Spend Plans 
(1)Prior to the initial obligation of funds, the Secretary of State or Administrator of the United States Agency for International Development (USAID), as appropriate, shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act, for— (A)assistance for Afghanistan, Colombia, Egypt, Haiti, Iraq, Lebanon, Libya, Mexico, Pakistan, the West Bank and Gaza, and Yemen;  
(B)the Caribbean Basin Security Initiative; the Central America Regional Security Initiative; the Trans-Sahara Counterterrorism Partnership; the Partnership for Regional East Africa Counterterrorism; the West Africa Regional Security Initiative; the Global Peace Operations Initiative, including Africa Contingency Operations Training and Assistance; the African Peacekeeping Rapid Response Partnership; the Africa Conflict Stabilization and Border Security program; the African Military Education Program; the Africa Maritime Security Initiative; the Security Governance Initiative; the Africa Regional Counter-Terrorism Fund; the Counterterrorism Partnerships Fund; the Regional Security Initiative; the Africa Capacity for Immediate Crisis Response program; and the Southeast Asia Maritime Security Law Enforcement Initiative: Provided, That the spend plan for such programs shall include the amount of assistance planned for each country by account; and  
(C)democracy programs and each sector enumerated in section 7060 of this Act.  (2)Not later than 45 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the headings Department of the Treasury in title III and International Financial Institutions in title V.  
(c)Spending ReportNot later than 45 days after enactment of this Act, the USAID Administrator shall submit to the Committees on Appropriations a detailed report on spending of funds made available during fiscal year 2015 under the heading Development Credit Authority.  (d)NotificationsThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961.  
(e)Congressional budget justificationThe Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic and Consular Programs and Operating Expenses. RECORDS MANAGEMENT, REQUESTS, AND REPORTS  7077. (a) (1)Records managementFunds appropriated by this Act under the headings Diplomatic and Consular Programs and Operating Expenses shall be made available for purposes of Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and the United States Agency for International Development (USAID): Provided, That no such funds may be made available to such agencies to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program.  
(2) 
(A)ReportsNot later than 90 days after enactment of this Act, the Secretary of State and USAID Administrator shall each submit a report to the appropriate congressional committees and to the National Archives and Records Administration (NARA) detailing— (i)the policy of each agency regarding the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program;  
(ii)the extent to which each agency is in compliance with applicable Federal records management statutes, regulations, or policies; and  (iii)a description of existing cyber security measures to mitigate vulnerabilities resulting from the use of email accounts or email servers outside the .gov domain.  
(B)Reports assessmentNot later than 120 days after the submission of the reports required in subparagraph (A), the Comptroller General of the United States, in consultation with NARA, as appropriate, shall conduct an assessment of such reports, and shall consult with the Committees on Appropriations on the scope and requirements of such assessment.  (b)Requests for documentsNone of the funds appropriated or made available pursuant to title III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and USAID.  
(c)Public posting of reports 
(1)RequirementAny agency receiving funds made available by this Act shall, subject to paragraphs (2) and (3), post on the publicly available Web site of such agency any report required by this Act to be submitted to the Committees on Appropriations, upon a determination by the head of such agency that to do so is in the national interest.  (2)ExceptionsParagraph (1) shall not apply to a report if— 
(A)the public posting of such report would compromise national security, including the conduct of diplomacy; or  (B)the report contains proprietary, privileged, or sensitive information.  
(3)Timing and intentionThe head of the agency posting such report shall, unless otherwise provided for in this Act, do so only after such report has been made available to the Committees on Appropriations for not less than 45 days: Provided, That any report required by this Act to be submitted to the Committees on Appropriations shall include information from the submitting agency on whether such report will be publicly posted.  
(d)Sunset of reports 
(1)Effective September 30, 2017, each report described in paragraph (2) that is still required to be submitted to Congress as of such effective date shall no longer be required to be submitted to Congress upon notification of the Committees on Appropriations, unless otherwise directed by a subsequent Act.  (2)A report described in this subsection is a report that is required to be submitted at regular periodic intervals to Congress by any prior Act making appropriations for the Department of State, foreign operations, and related programs and that is prepared primarily by the Department of State, USAID, or by any officer, official, component, or element of the Department or USAID, by a provision of statute (including title 22, United States Code, and any annual appropriations or authorization Act) as of April 1, 2015.  
(3)This subsection shall not apply to reports required to be submitted by the Department of State or USAID Office of the Inspector General. GLOBAL INTERNET FREEDOM  7078. (a)FundingOf the funds available for obligation during fiscal year 2016 under the headings International Broadcasting Operations, Economic Support Fund, and Democracy Fund, not less than $50,500,000 shall be made available for programs to promote Internet freedom globally: Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interests of the United States: Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector.  
(b)RequirementsFunds made available pursuant to subsection (a) shall be— (1)coordinated with other democracy, governance, and broadcasting programs funded by this Act under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, Complex Crises Fund, and Assistance for Europe, Eurasia and Central Asia, and shall be incorporated into country assistance, democracy promotion, and broadcasting strategies, as appropriate;  
(2)made available to the Bureau of Democracy, Human Rights, and Labor, Department of State for programs to implement the May 2011, International Strategy for Cyberspace and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8754);  (3)made available to the Broadcasting Board of Governors (BBG) to provide tools and techniques to access the Web sites of BBG broadcasters that are censored, and to work with such broadcasters to promote and distribute such tools and techniques, including digital security techniques;  
(4)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists; and  (5)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the United States Government technological advantage over such censorship techniques: Provided, That the Secretary of State, in consultation with the BBG, shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies.  
(c)Coordination and Spend PlansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the BBG Chairman shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes. Disability programs  7079. (a)AssistanceFunds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities administered by the United States Agency for International Development (USAID) to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, and integration of individuals with disabilities, including for the cost of translation.  
(b)Management, oversight, and technical supportOf the funds made available pursuant to this section, 5 percent may be used for USAID for management, oversight, and technical support. impact on jobs in the united states  7080.None of the funds appropriated or otherwise made available under titles III through VI of this Act or any other Act making appropriations for the Department of State, foreign operations, and related programs may be obligated or expended to provide— 
(1)for fiscal year 2016, any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States;  (2)for fiscal year 2016, assistance for any program, project, or activity that contributes to the violation of internationally recognized workers rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture;  
(3)for fiscal year 2016, any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States; or  (4)for fiscal year 2016, for the enforcement of any rule, regulation, or policy, or guidelines implemented pursuant to— 
(A)the third proviso of subsection 7079(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117);  (B)the modification proposed by the Overseas Private Investment Corporation in November 2013 to the Corporation’s Environmental and Social Policy Statement relating to coal;  
(C)the Supplemental Guidelines for High Carbon Intensity Projects approved by the Export-Import Bank of the United States on December 12, 2013; or  (D)the World Bank Group’s Directions for the World Bank Group’s Energy Sector released on July 16, 2013, when enforcement of such rule, regulation, policy, or guidelines would prohibit, or have the effect of prohibiting, any coal-fired or other power-generation project the purpose of which is to increase exports of goods and services from the United States and provide affordable electricity to people who lack access to electricity, or prevent the loss of jobs in the United States.Countries impacted by significant refugee populations or internally displaced persons  
7081. 
(a)ProgramsFunds appropriated by this Act under the headings Development Assistance and Economic Support Fund shall be made available for programs to assist significant populations of internally displaced persons or refugees in countries in conflict: Provided, That such funds shall be made available for programs to leverage increased assistance from donors other than the United States Government for central governments and local communities in such countries: Provided further, That the purposes of such assistance shall include activities to— 
(1)expand and improve host government social services and basic infrastructure to accommodate the needs of such populations and persons;  (2)alleviate the social and economic strains placed on host communities; and  
(3)improve coordination of such assistance in a more effective and sustainable manner.  (b)Report on expanding access to financing for certain middle income countriesNot later than 90 days after enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the Millennium Challenge Corporation (MCC), shall submit a report to the Committees on Appropriations on the economic and developmental impact of significant refugee populations or internally displaced persons on host communities and national economies in affected countries: Provided, That such report shall include— 
(1)specific recommendations for expanding access for middle income countries to grants and concessional financing on favorable terms from international financial institutions to mitigate such impacts;  (2)an assessment of hybrid financial models that combine international financial institution lending programs with bilateral grant resources to accelerate development-led solutions to such impacts; and  
(3)an assessment of the implications for the MCC of modifying MCC eligibility requirements for new and ongoing projects that mutually benefit refugee populations and host communities in such countries:  Provided further, That following the submission of the report, the Secretary of State shall regularly update the appropriate congressional committees on implementation of the recommendations in paragraph (1).North american development bank  7082.Part 2 of Subtitle D of title V of Public Law 103–182, as amended (22 U.S.C. 290m et seq.), is further amended by adding at the end thereof the following new section: 
 
547.First Capital Increase 
(a)Subscription Authorized 
(1)The Secretary of the Treasury may subscribe on behalf of the United States to 150,000 additional shares of the capital stock of the Bank.  (2)Any subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Act.  
(b)Limitations on Authorization of Appropriations 
(1)In order to pay for the increase in the United States subscription to the Bank under subsection (a), there are authorized to be appropriated, without fiscal year limitation, $1,500,000,000 for payment by the Secretary of the Treasury.  (2)Of the amount authorized to be appropriated under paragraph (1)— 
(A)$225,000,000 shall be for paid in shares of the Bank; and  (B)$1,275,000,000 shall be callable shares of the Bank.. 
 country focus and selectivity  
7083. 
(a)Transition plan requirementAny country assistance strategy developed after the date of enactment of this Act for the provision of assistance for a foreign country shall include a transition plan for such assistance to be provided through other international donor support and budget support by the respective foreign government: Provided, That such transition plan shall be developed by the Department of State and United States Agency for International Development (USAID), in consultation with such foreign government and local civil society, as appropriate.  
(b)Pilot programNot later than 180 days after enactment of this Act, the Secretary of State, in consultation with the USAID Administrator and the appropriate congressional committees, shall develop and implement a pilot program to gradually decrease assistance for at least two countries receiving assistance under this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that— (1)are historical or long-time recipients of such assistance;  
(2)not engaged in regional conflict, or impacted by large numbers of internally displaced persons or significant refugee populations; and  (3)are not vital to the national security interest of the United States, as determined by the Secretary of State:  
Provided, That such gradual decrease may occur over a period no longer than 5 years, and shall exclude democracy programs and disaster assistance.rescission of funds (including rescission of funds)  
7084. 
(a)Bilateral Economic AssistanceOf the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Economic Support Fund, $205,125,000 are rescinded.  (b)International security assistanceOf the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading International Security Assistance, Department of State, International Narcotics Control and Law Enforcement, $159,691,000 are rescinded.  
(c)LimitationNone of the amounts in this section may be rescinded from amounts that were designated by Congress as an emergency requirement or for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.  VIIIOverseas Contingency Operations Department of State Administration of foreign affairs Diplomatic and consular programs (including transfer of funds)For an additional amount for Diplomatic and Consular Programs, $1,884,569,000, to remain available until September 30, 2017, of which $1,300,393,000 is for Worldwide Security Protection and shall remain available until expended: Provided, That the Secretary of State may transfer up to $10,000,000 of the total funds made available under this heading to any other appropriation of any department or agency of the United States, upon the concurrence of the head of such department or agency, to support operations in and assistance for Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided further, That any such transfer shall be treated as a reprogramming of funds under subsections (a) and (b) of section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. CONFLICT STABILIZATION OPERATIONSFor an additional amount for Conflict Stabilization Operations, $10,000,000, to remain available until expended: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of inspector generalFor an additional amount for Office of Inspector General, $66,600,000, to remain available until September 30, 2017, of which $56,900,000 shall be for the Special Inspector General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight: Provided, That printing and reproduction costs shall not exceed amounts for such costs during fiscal year 2015: Provided further, That notwithstanding any other provision of law, any employee of SIGAR who completes at least 12 months of continuous service after the date of enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications: Provided further, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Embassy security, construction, and maintenanceFor an additional amount for Embassy Security, Construction, and Maintenance, $134,800,000, to remain available until expended, of which $124,000,000 shall be for Worldwide Security Upgrades, acquisition, and construction as authorized: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. International organizations contributions to international organizationsFor an additional amount for Contributions to International Organizations, $52,100,000: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Contributions for international peacekeeping activitiesFor an additional amount for Contributions for International Peacekeeping Activities, $505,000,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Related agency Broadcasting board of governors International broadcasting operationsFor an additional amount for International Broadcasting Operations, $6,300,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. United states agency for international development Funds appropriated to the president Operating expensesFor an additional amount for Operating Expenses, $139,262,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Bilateral Economic Assistance Funds Appropriated to the President International Disaster AssistanceFor an additional amount for International Disaster Assistance, $1,037,000,000, to remain available until expended: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Transition initiativesFor an additional amount for Transition Initiatives, $20,000,000, to remain available until expended: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Economic support fund For an additional amount for Economic Support Fund, $2,019,034,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Assistance for europe, eurasia and central asiaFor an additional amount for Assistance for Europe, Eurasia and Central Asia, $410,869,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Department of State Migration and refugee assistanceFor an additional amount for Migration and Refugee Assistance, $1,251,114,000, to remain available until expended: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. International security assistance Department of state International narcotics control and law enforcementFor an additional amount for International Narcotics Control and Law Enforcement, $284,000,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Nonproliferation, anti-terrorism, demining and related programsFor an additional amount for Nonproliferation, Anti-terrorism, Demining and Related Programs, $262,521,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. peacekeeping operationsFor an additional amount for Peacekeeping Operations, $210,000,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Funds appropriated to the president Foreign military financing programFor an additional amount for Foreign Military Financing Program, $1,186,868,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. general provisions additional appropriations  
8001.Notwithstanding any other provision of law, funds appropriated in this title are in addition to amounts appropriated or otherwise made available in this Act for fiscal year 2016. extension of authorities and conditions  8002.Unless otherwise provided for in this Act, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts. 
transfer and additional authority  
8003. 
(a)Funds appropriated by this title in this Act under the headings Transition Initiatives, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program may be transferred to, and merged with— (1)funds appropriated by this title under such headings; and  
(2)funds appropriated by this title under the headings International Disaster Assistance and Migration and Refugee Assistance.  (b)Notwithstanding any other provision of this section, not to exceed $15,000,000 from funds appropriated under the headings International Narcotics Control and Law Enforcement, Peacekeeping Operations, and Foreign Military Financing Program by this title in this Act may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund: Provided, That not later than 15 days prior to making any such transfer, the Secretary of State shall notify the Committees on Appropriations on a country basis, including the implementation plan and timeline for each proposed use of such funds.  
(c)The transfer authority provided in subsections (a) and (b) may only be exercised to address contingencies.  (d)The transfer authority provided in subsections (a) and (b) shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law, including section 610 of the Foreign Assistance Act of 1961 which may be exercised by the Secretary of State for the purposes of this title. DESIGNATION REQUIREMENT  
8004.Each amount designated in this title of this Act by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to Congress. RESCISSION OF FUNDS  8005. (a)Bilateral Economic AssistanceOf the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Economic Support Fund and designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, $194,540,000 are rescinded.  
(b)International security assistanceOf the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading International Security Assistance, Department of State, International Narcotics Control and Law Enforcement and designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, $27,497,000 are rescinded.  IXHUMANITARIAN EMERGENCY RESPONSE BILATERAL ECONOMIC ASSISTANCE Funds appropriated to the president International disaster assistanceFor an additional amount for International Disaster Assistance, $298,000,000, to remain available until expended, for necessary expenses to address humanitarian crises globally: Provided, That of the funds appropriated under this heading, up to $150,000,000 may be made available for assistance for Nepal for earthquake relief, recovery, and reconstruction: Provided further, That such amount is designated by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Migration and refugee assistanceFor an additional amount for Migration and Refugee Assistance, $461,000,000, to remain available until expended, for necessary expenses to address humanitarian crises globally: Provided, That such amount is designated by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General provisions ADDITIONAL APPROPRIATIONS  
9001.Notwithstanding any other provision of law, funds appropriated in this title are in addition to amount appropriated or otherwise made available in this Act for fiscal year 2016. EXTENSION OF AUTHORITY AND CONDITIONS  9002.Unless otherwise provided for in this Act, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts. 
Transfer authority  
9003.Funds appropriated by this title in this Act under the headings International Disaster Assistance and Migration and Refugee Assistance may be transferred to, and merged with, funds appropriated by this title under such headings, subject to the regular notification procedures of the Committees on Appropriations. Reporting requirement  9004.Not later than September 30, 2016, the Secretary of State shall submit a report to the Committees on Appropriations on the uses of such funds, including unobligated and unexpended balances, as appropriate. 
DESIGNATION REQUIREMENT  
9005.Each amount designated in this title of this Act by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to Congress.  XOTHER MATTERS Multilateral assistance International monetary programs United states quota, international monetary fund direct loan program accountFor an increase in the United States quota in the International Monetary Fund, the dollar equivalent of 40,871,800,000 Special Drawing Rights, to remain available until expended: Provided, That notwithstanding the provisos under the heading International Assistance Programs—International Monetary Programs—United States Quota, International Monetary Fund in the Supplemental Appropriations Act, 2009 (Public Law 111–32), the costs of the amounts provided under this heading in this Act and in Public Law 111–32 shall be estimated on a present value basis, excluding administrative costs and any incidental effects on governmental receipts or outlays: Provided further, That for purposes of the previous proviso, the discount rate for purposes of the present value calculation shall be the appropriate interest rate on marketable Treasury securities: Provided further, That section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, shall not apply to amounts under this heading. Loans to the international monetary fund direct loan program account (including rescission of funds)Of the amounts provided under the heading International Assistance Programs—International Monetary Programs—Loans to International Monetary Fund in the Supplemental Appropriations Act, 2009 (Public Law 111–32), the dollar equivalent of 40,871,800,000 Special Drawing Rights is hereby permanently cancelled as of the date when the rollback of the United States credit arrangement in the New Arrangements to Borrow of the International Monetary Fund is effective, but no earlier than when the increase of the United States quota authorized in section 72 of the Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) becomes effective: Provided, That notwithstanding the second through fourth provisos under the heading International Assistance Programs—International Monetary Programs—Loans to International Monetary Fund in Public Law 111–32, the costs of the amounts under this heading in this Act and in Public Law 111–32 shall be estimated on a present value basis, excluding administrative costs and any incidental effects on governmental receipts or outlays: Provided further, That for purposes of the previous proviso, the discount rate for purposes of the present value calculation shall be the appropriate interest rate on marketable Treasury securities: Provided further, That section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, shall not apply to amounts under this heading. GENERAL PROVISIONS AMENDMENTS TO THE BRETTON WOODS AGREEMENTS ACT  
10001. 
(a)Section 17 of the Bretton Woods Agreements Act (22 U.S.C. 286e–2) is amended in subsections (b)(1) and (b)(2) by adding at the end in both subsections, after Fund, only to the extent that such amounts are not subject to cancellation.  (b)The Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the following: 
 
71.Acceptance of amendments to the articles of agreement of the fundThe United States Governor of the Fund may accept the amendments to the Articles of Agreement of the Fund as proposed in resolution 66–2 of the Board of Governors of the Fund.  72.Quota increase (a)In generalThe United States Governor of the Fund may consent to an increase in the quota of the United States in the Fund equivalent to 40,871,800,000 Special Drawing Rights.  
(b)Subject to appropriationsThe authority provided by subsection (a) shall be effective only to such extent or in such amounts as are provided in advance in appropriations Acts.. This division may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016.   October 6, 2015 Read the second time and placed on the calendar 